Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 1 of 343 PageID# 6668




                    EXHIBIT D
 Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 2 of 343 PageID# 6669


                                                                                      Page 1
 1                 IN THE UNITED STATES DISTRICT COURT
 2                 FOR THE EASTERN DISTRICT OF VIRGINIA
 3                                Alexandria Division
 4

 5    ---------------------------------x
 6    LEAGUE OF UNITED LATIN AMERICAN                                 Civil Action No.
 7    CITIZENS - RICHMOND REGION COUNCIL                              1:18-cv-00423
 8    4614, et al.,
 9             Plaintiffs,
10    v.
11    PUBLIC INTEREST LEGAL FOUNDATION,
12    an Indiana Corporation, and
13    J. CHRISTIAN ADAMS,
14             Defendants.
15    ---------------------------------x
16

17

18             VIDEOTAPED DEPOSITION OF 30(b)(6) DESIGNEE
19                                J. CHRISTIAN ADAMS
20                                  Washington, D.C.
21                          Thursday, April 18, 2019
22

23

24

25      Job No. 158969

                           TSG Reporting - Worldwide   877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 3 of 343 PageID# 6670


                                                                            Page 2
 1

 2

 3

 4

 5                         Thursday, April 18, 2019
 6                                     9:16 a.m.
 7

 8

 9

10

11                   The following is the transcript of the
12      videotaped deposition of 30(b)(6) designee J.
13      Christian Adams held at the offices of Skadden, Arps,
14      Slate, Meagher & Flom LLP, 1440 New York Avenue, NW,
15      Washington, DC 20005.
16

17

18

19      Reported by:       Linda S. Kinkade RDR CRR RMR RPR CSR
20

21      Registered Diplomate Reporter, Nationally Certified
22      Realtime Reporter, Registered Merit Reporter,
23      Registered Professional Reporter, Certified Shorthand
24      Reporter, in and for the State of California, Notary
25      Public, within and for the District of Columbia

                           TSG Reporting - Worldwide   877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 4 of 343 PageID# 6671


                                                                            Page 3
 1      A P P E A R A N C E S:
 2

 3                   Skadden, Arps, Slate, Meagher & Flom
 4                   On Behalf of Plaintiffs
 5                   BY:      Sean Tepe, Esq.
 6                   BY:      Andrew Hanson, Esq.
 7                   1440 New York Avenue, NW
 8                   Washington, DC 20005
 9

10

11                   Foley & Lardner
12                   On Behalf of Defendants
13                   BY:      William Davis, Esq.
14                   2 South Biscayne Boulevard
15                   Miami, Florida 33131
16

17

18

19

20      Also present:
21               David Chroniger, Legal Video Specialist
22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 5 of 343 PageID# 6672


                                                                            Page 4
 1                              INDEX OF EXAMINATION
 2

 3        EXAMINATION OF 30(b)(6) DESIGNEE                             Page
 4                    J. CHRISTIAN ADAMS
 5                    BY MR. TEPE                                      6
 6                    BY MR. DAVIS                                     --
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 6 of 343 PageID# 6673


                                                                              Page 5
 1                           P R O C E E D I N G S
 2                   VIDEO SPECIALIST:                 This is the start of
 3      tape labeled number 1 of the videotaped deposition of
 4      J. Christian Adams, 30(b)(6) for Public Interest
 5      Legal Foundation, in the matter of League of United
 6      Latin American Citizens, et al. v. Public Interest
 7      Foundation, et al., in the United States District
 8      Court, for the Eastern District of Virginia,
 9      Alexandria Division, case number 1:18-CV-423.
10              This deposition is being held at 1440 New York
11      Avenue, Suite 1100, northwest, Washington, D.C., on
12      April 18th, 2019, at approximately 9:16.
13              My name is David Chroniger from TSG Reporting,
14      Inc., and I'm the legal video specialist.                     The court
15      reporter is Laura Kinkade in association with TSG
16      Reporting.
17              Will counsel please introduce yourselves.
18                   MR. TEPE:         Sean Tepe, pro bono attorney
19      for Plaintiffs.
20                   MR. DAVIS:          William Davis on behalf of the
21      Public Interest Legal Foundation and Christian Adams
22      with the law firm of Foley & Lardner.
23                   VIDEO SPECIALIST:                 Will the court reporter
24      please swear in the witness.
25      //

                           TSG Reporting - Worldwide   877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 7 of 343 PageID# 6674


                                                                                 Page 6
 1                            J. CHRISTIAN ADAMS,
 2                   having been first duly sworn, was
 3      thereafter examined and testified as follows:
 4                                   EXAMINATION
 5      BY MR. TEPE:
 6              Q.    Good morning, Mr. Adams.
 7              A.    Good morning.
 8              Q.    Can you state your name for the record?
 9              A.    John Christian Adams.
10              Q.    Have you been deposed before?
11              A.    Yes.
12              Q.    How many times?
13              A.    I don't recall exactly how many, at least
14      four.
15              Q.    And what kind of cases were those?
16              A.    What kind of cases?                I don't remember what
17      the first one was.           The second one was Shirley
18      Sherrod vs. Andrew Breitbart in DC/DC.                        The third one
19      was Austyn Crites vs. Fox News in D/Nevada.
20              Q.    By "D/Nevada" you mean District of Nevada?
21              A.    Correct.
22              Q.    You're under oath today, yes?
23              A.    Correct.
24              Q.    Is there any reason why you cannot provide
25      truthful and accurate testimony today?

                           TSG Reporting - Worldwide   877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 8 of 343 PageID# 6675


                                                                            Page 7
 1              A.   Not that I'm aware of.
 2              Q.   Since you've been deposed before, I
 3      probably don't need to go through the ground rules,
 4      but just in case, if there's anytime you need a
 5      break, just let me know, as long as, you know, I'm
 6      not in the middle of something, we can try and
 7      accommodate you.          Okay?
 8              A.   I will not ask you to take a break after
 9      you ask a question.
10              Q.   And you'll wait to finish my question so
11      we're not talking over each other?
12              A.   I will try.
13              Q.   Excellent.          Counsel may object, but, as
14      you know, you still need to answer the question
15      unless he instructs you not to answer.
16              A.   Understood.
17              Q.   Okay.      Are you testifying today on behalf
18      of the Public Interest Legal Foundation?
19              A.   Yes.
20              Q.   Also known as PILF?
21              A.   Correct.
22              Q.   And PILF is here pursuant to a deposition
23      notice, which the court reporter is going to mark for
24      you.
25                                (PILF Exhibit 1 marked for

                           TSG Reporting - Worldwide   877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 9 of 343 PageID# 6676


                                                                               Page 8
 1                    identification: Plaintiffs' Amended
 2                    Rule 30(b)(6) Notice to Take
 3                    Deposition of Public Interest Legal
 4                    Foundation)
 5                    MR. TEPE:         The court reporter has marked
 6      as PILF Exhibit 1 a document.
 7              Q.    Mr. Adams, do you want to take a look at
 8      that?     Do you recognize it?
 9              A.    I see the document.
10              Q.    Do you recognize it?
11              A.    Yes.
12              Q.    What do you recognize it to be?
13              A.    It speaks for itself.                   It says it's a
14      notice.
15              Q.    And it says it's a Notice of Deposition of
16      Public Interest Legal Foundation, correct?
17              A.    It speaks for itself.                   It's what it says.
18              Q.    Do you mind turning to the exhibit to the
19      notice, in particular, the topics for examination
20      starting on page 9.
21              Are you prepared to speak and testify on
22      behalf of PILF on these six topics today?
23              A.    Yes.
24              Q.    Did you do anything to prepare for today's
25      deposition?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 10 of 343 PageID# 6677


                                                                            Page 9
 1              A.   Yes.
 2              Q.   What did you do?
 3              A.   Reviewed documents, met with my attorneys.
 4              Q.   How long did you meet with your attorneys?
 5              A.   Days.
 6              Q.   How many hours?
 7              A.   Don't remember.
 8              Q.   Okay.     More than eight?
 9              A.   Yes.
10              Q.   Okay.     Who did you meet with?
11              A.   My attorneys.
12              Q.   I understand.           What are your attorneys'
13      names?
14              A.   You have the counsel of record in this
15      case.
16              Q.   Yeah, but I don't know who you met with.
17              A.   Well, one of them is sitting here.
18              Q.   That's Mr. Davis?
19              A.   Correct.
20              Q.   Okay.
21              A.   Look at the counsel of record, and you
22      will have a list of people who I relied on to prepare
23      for this deposition.
24              Q.   I'm sorry.         Mr. Adams, I'm asking just a
25      very simple question.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 11 of 343 PageID# 6678


                                                                             Page 10
 1              A.   And I just answered it.
 2              Q.   I asked the question, which was, who did
 3      you meet with.
 4              A.   And I answered it.                I said, if you look at
 5      the list of attorneys who are counsel of record in
 6      this case, you will see the names of the people who I
 7      met with to prepare for this deposition.
 8              Q.   You met with Ana Romes?
 9              A.   Effectively, yes.
10              Q.   "Effectively," what does that mean?
11              A.   By telephone.
12              Q.   Okay.     And how long did you meet with
13      Ms. Romes?
14              A.   Days.
15              Q.   You met with her days?
16              A.   Correct.
17              Q.   How many documents did you look at?
18              A.   Tens of thousands.
19              Q.   So you looked at a lot more documents than
20      you produced in this case.
21              A.   Let me fix my answer.                  I looked at tens of
22      thousands of pages.           I cannot tell you how many of
23      those are subsets to equal a document, but in
24      aggregate I reviewed tens of thousands of pages.
25              Q.   Okay.     Unless I specify otherwise, when I

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 12 of 343 PageID# 6679


                                                                          Page 11
 1      say "you" today, I'll be referring to PILF, since
 2      you're here on behalf of PILF.                    Okay?
 3              A.   Correct.
 4              Q.   Okay.     And but if there's anytime that's a
 5      little bit of confusion, just let me know and I'll
 6      try and clarify.         Because what I'll try and do is, if
 7      I'm speaking about you as a person, I'll just say
 8      "you as Mr. Adams."
 9              A.   Understood.
10              Q.   Okay.     PILF used to be called ActRight
11      Legal Foundation, correct?
12              A.   Yes.
13              Q.   It was incorporated in Indiana in 2012?
14              A.   If you have a document that will help me
15      refresh my recollection, I'd like to review it
16      because I can't remember the exact date.
17              Q.   When did ActRight Legal Foundation change
18      its name to PILF, do you recall?
19              A.   I do not, but if you have a document that
20      would help me refresh my recollection I'd be happy to
21      review it.
22              Q.   Prior to the name change, do you know what
23      ActRight Legal Foundation's mission was?
24              A.   Essentially, but if you have a document
25      with more specific information I'm happy to review

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 13 of 343 PageID# 6680


                                                                          Page 12
 1      it.
 2                               (PILF Exhibit 2 marked for
 3                   identification: ActRight Legal
 4                   Foundation letter dated 7/17/2014
 5                   PILF-ADAMS-0020792 - 20858)
 6                   MR. DAVIS:         I assume this is Exhibit 2?
 7                   MR. TEPE:        Yes.       The court reporter has
 8      just marked what is PILF Exhibit 2, a document.
 9              Q.   Mr. Adams, have you seen this document
10      before?
11              A.   I don't have a specific recollection of
12      reviewing this document.
13              Q.   Okay.     Well, it's a letter from ActRight
14      Compliance Services, LLC to the Alaska Department of
15      Law dated July 17th, 2014; is that right?
16              A.   That's what it says.
17              Q.   And correct me if I'm wrong, but it
18      appears to be a filing that ActRight Legal Foundation
19      made to be considered a charitable organization in
20      Alaska; is that right?
21              A.   I won't disagree with that.
22              Q.   Okay.     Well, if you turn to the document
23      with the Bates number 20798 at the bottom --
24              A.   20798?
25              Q.   Yes.    It has a Mission Statement for

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 14 of 343 PageID# 6681


                                                                                Page 13
 1      ActRight Legal Foundation.
 2              A.    Mm-hmm.
 3              Q.    Does this refresh your recollection as to
 4      what the mission was of the ActRight Legal
 5      Foundation?
 6              A.    It would help do that.                    It speaks for
 7      itself.
 8              Q.    It says:
 9                    ActRight Legal Foundation is a
10                    501(c)(3) law firm that provides a
11                    wide range of legal services to
12                    individuals and nonprofit
13                    organizations in the exercise of
14                    their fundamental civil and
15                    constitutional rights, with
16                    particular emphasis on protecting
17                    and defending their right to the
18                    free exercise of religious beliefs,
19                    First Amendment rights of free
20                    speech and association, voting
21                    rights, property rights, and other
22                    constitutional rights of due process
23                    and equal protection.
24              As you testified earlier, ActRight Legal
25      Foundation changed its name to the Public Interest

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 15 of 343 PageID# 6682


                                                                               Page 14
 1      Legal Foundation, correct?
 2              A.   I think I testified to that, but you may
 3      have asked me a question that contained that
 4      information.      I can't remember which one it was.
 5              Q.   So in the change from ARLF to PILF, did
 6      the mission of the organization change to your
 7      knowledge?
 8              A.   Well, if you have -- if you're asking me
 9      to compare precisely what the mission statements are
10      of the two organizations, to the extent you're asking
11      me to do that, if you have a document that lets me do
12      that here, I'd be happy to look at it to refresh my
13      recollection.
14              Q.   What's your position with PILF?
15              A.   I'm the president and general counsel.
16              Q.   And for how long have you had that
17      position?
18              A.   Approximately four years.
19              Q.   So when did you first start working for
20      PILF?
21              A.   Well, I'm not sure exactly when, if you
22      have a document that would refresh my recollection,
23      but it's approximately four years ago.                       That was my
24      answer.
25              Q.   When you started working for PILF, was it

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 16 of 343 PageID# 6683


                                                                              Page 15
 1      called PILF or was it still the ActRight Legal
 2      Foundation?
 3              A.   I don't remember that.                   And you're asking
 4      me in my personal capacity.
 5              Q.   Well, no, I'm asking as the 30(b)(6)
 6      witness, when did the president of PILF --
 7              A.   Okay.
 8              Q.   -- begin working there?
 9              A.   My answer is the same as the last two
10      times I answered it.            The third time I'm answering it
11      is approximately four years ago.                      If you have a
12      document that will refresh my recollection, I'll be
13      more than happy to look at it.
14                               (PILF Exhibit 3 marked for
15                   identification: Filing re charitable
16                   organization status
17                   PILF-ADAMS-0021095 - 0021147)
18              Q.   The court reporter has handed you what's
19      been marked as PILF Exhibit 3, a document with a
20      beginning Bates number of 21095.
21              Mr. Adams, is this another filing to a state
22      with regard to PILF's charitable organization status?
23              A.   It appears that that's what that is.
24              Q.   And then if you turn to the page that's
25      marked 21104, it says you were elected November 18th,

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 17 of 343 PageID# 6684


                                                                          Page 16
 1      2014; is that right?
 2              A.   That's what the page says.
 3              Q.   And you don't recall whether or not you
 4      joined when the organization was called PILF or ARLF;
 5      is that correct?
 6              A.   Well, I think I've answered that question,
 7      and I said, if you have a document that would help
 8      refresh my recollection, and to the extent this
 9      Exhibit 3 refreshes my recollection, it would
10      indicate that at least on -- what you need to show me
11      is a name change document to get your answer.                 If you
12      did that, we'd be past this line of inquiry and move
13      on to the next one.
14                               (PILF Exhibit 4 marked for
15                   identification: Email correspondence
16                   from (topmost) CMitchell sent
17                   3/30/2016 with attachment
18                   PILF-ADAMS-0018345 - 0018373)
19                   MR. TEPE:        The court reporter has marked
20      and handed the witness an Exhibit PILF 4 with the
21      Bates number 18345.
22              Q.   Do you recognize this document?
23              A.   This appears to be an email with corporate
24      records attached.
25              Q.   So I'll direct your attention to the email

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 18 of 343 PageID# 6685


                                                                               Page 17
 1      from Ms. Powell dated March 29th, 2016 to yourself
 2      and a variety of other individuals, including your
 3      counsel here.
 4              Please find Thursday's board meeting agenda
 5      below, and then there's an agenda for a Public
 6      Interest Legal Foundation board meeting, correct?
 7              A.   It appears to have that.
 8              Q.   One of the documents attached to this
 9      email is minutes to a Board of Directors meeting
10      dated February 27th, 2015.                    Do you see that?
11              A.   Yes.
12              Q.   And one of the minute items, second
13      sub-bullet says, "new programs and expanded mission,
14      permanent voting integrity and redistricting
15      presented by J. Christian Adams."                        Do you see that?
16              A.   It says that.
17              Q.   Do you recall presenting a new program and
18      expanded mission to these individuals at the board
19      meeting?
20              A.   I have no recollection in contradiction to
21      this part of the minutes.
22              Q.   Okay.      So the previous document indicated
23      that you were elected president in November of 2014,
24      correct?
25              A.   Wait.      Which document are you referring

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 19 of 343 PageID# 6686


                                                                                    Page 18
 1      to?    What exhibit number?
 2              Q.   Exhibit 3.
 3              A.   Okay.      Okay.        What is your question?
 4              Q.   My question is, just so I understand the
 5      timing here, you were elected president of PILF in
 6      November of 2014, correct?
 7              A.   Well, that's what the document says.
 8              Q.   And your recollection would not dispute
 9      that?
10              A.   I don't have any recollection right now as
11      I sit here contrary to that date.
12              Q.   Okay.      When you joined PILF, did you join
13      as the president, or did you have a position other
14      than president before that time?
15              A.   I don't remember.
16              Q.   You don't remember?
17              A.   Nope.
18              Q.   What did you do before you, Mr. Adams,
19      before being president of PILF?
20              A.   I was an attorney.
21              Q.   Where?
22              A.   In practice, private practice in Virginia.
23              Q.   And did you work for a law firm?
24              A.   Sometimes, sometimes not.                       When you say
25      "work for," I did cases with law firms.                          Sometimes I

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 20 of 343 PageID# 6687


                                                                             Page 19
 1      did them myself; sometimes I did them with other
 2      lawyers.
 3              Q.    And were you working for a nonprofit
 4      organization at the time before you joined PILF?
 5              A.    No.
 6              Q.    So you were a solo practitioner?
 7              A.    You could, yes, put it that way.
 8              Q.    What -- prior to joining PILF, what was
 9      the last organization with which you were employed?
10              A.    United States Department of Justice.
11              Q.    And when was that?
12              A.    I'm sorry?
13              Q.    And when was that?
14              A.    Did you say "what" or "when"?
15              Q.    When.        I'm sorry.
16              A.    2005 to 2010.
17              Q.    So from 2010 to November of 2014 you were
18      a solo practitioner?
19              A.    Okay.        This is outside the scope of the
20      30(b)(6).      This is about me personally.                    We can get
21      to that next week.
22              Q.    I appreciate your notifying when you
23      believe that things are outside the scope of the
24      30(b)(6).      I'm still allowed to ask that question.
25      So if you wouldn't mind --

                            TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 21 of 343 PageID# 6688


                                                                                Page 20
 1                    MR. DAVIS:          I'm taking this that you are
 2      doing this as a predicate and foundation to ask
 3      further questions.
 4                    MR. TEPE:         Yes.
 5                    MR. DAVIS:          Okay.        I'll allow it to the
 6      extent that it's foundational to a 30(b)(6)
 7      deposition.
 8                    MR. TEPE:         Even during the 30(b)(6) I
 9      believe I can ask questions in a 30(b)(1) capacity.
10                    MR. DAVIS:          I'm not going to debate that.
11                    MR. TEPE:         I understand.                I'm just trying
12      to get through this.
13                    MR. DAVIS:          Understood.
14              A.    What was your question?
15              Q.    My question was from 2010 to 2014, you
16      were a solo practitioner; is that your testimony?
17              A.    Well, no, not solo.                  I mean, I was in
18      private practice.
19              Q.    Okay.      So were you practicing in
20      partnership with someone else?
21              A.    Sometimes.
22              Q.    Was there a name of this entity?
23              A.    Election Law Center PLLC.
24              Q.    Ah, okay.         So were there any other
25      employees of Election Law Center PLLC?

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 22 of 343 PageID# 6689


                                                                             Page 21
 1              A.   Intermittently, yes.                 Again, this is
 2      outside of the scope of the 30(b)(6).
 3              Q.   And so did you come to what was known as
 4      ActRight Legal Foundation with a goal of changing the
 5      organization to focus on voting rights issues?
 6              A.   I don't understand the question.
 7              Q.   Why did you join PILF?
 8              A.   I don't remember.
 9              Q.   You don't remember why you joined PILF?
10              A.   This is outside the scope of the
11      30(b)(6) --
12              Q.   Okay.
13              A.   -- and I didn't prepare for it.                 So I
14      don't remember that.
15              Q.   Okay.     Well, maybe between now and Monday
16      when we depose you in your personal capacity you'll
17      know why you joined the organization that you're
18      president of.
19              A.   That's supposed to be how it works.
20              Q.   So these minutes from February 27th of
21      2015, there's a bullet called "board business."                     Do
22      you see that?
23              A.   I see it says that.
24              Q.   "Name change discussed, Hans von Spakovsky
25      makes motion to change the name of the corporation to

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 23 of 343 PageID# 6690


                                                                                    Page 22
 1      Public Interest Legal Foundation."                       Do you see that?
 2              A.   That's what it says.
 3              Q.   And it was approved unanimously, right?
 4              A.   That's what it says.
 5              Q.   And so why was this motion made?                      Do you
 6      recall?
 7              A.   Do not.       If you have a document that would
 8      help refresh my recollection, I'd be more than happy
 9      to look at it.
10              Q.   No, I'm just, I'm just, you know, asking
11      you questions that I would think you would know as
12      president of PILF.
13              A.   Why would you think that?
14              Q.   What are your -- what are the day-to-day
15      activities of the president of PILF?
16              A.   There's a variety of them.                      When you say
17      "activities," what sort of activities are you
18      referring to?
19              Q.   Well, I asked a broad question so that you
20      can tell me what are your activities.
21              A.   Anything that one who manages a law firm
22      would do, which is to supervise lawyers, approve
23      expenditures.       If you have a specific area that you
24      want to ask about, I'm more than happy to address it.
25              Q.   Do you decide what cases, legal cases, the

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 24 of 343 PageID# 6691


                                                                                 Page 23
 1      organization takes on?
 2              A.   I have a significant role in that.
 3              Q.   And what is that significant role?
 4              A.   To decide cases that the legal
 5      organization takes on.
 6              Q.   So you do decide the cases, the legal
 7      cases, that the organization takes on.
 8              A.   That's not what I testified to.                    You're
 9      asking the question a second time, and I'll tell you
10      what I said the first time.                   I have a significant
11      role in deciding what cases the organization takes
12      on.
13              Q.   And who ultimately decides what cases the
14      organization takes on?
15              A.   There is no single person who ultimately
16      decides that.
17              Q.   Is it the board's decision?
18              A.   I just answered the question.                    There's no
19      single person or entity that decides that.
20              Q.   So the board -- the board doesn't make
21      this decision; is that your testimony?                       It's a very
22      simple question.
23              A.   I wouldn't disagree with that.
24              Q.   So the board does not make the decision
25      which cases the organization takes on.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 25 of 343 PageID# 6692


                                                                               Page 24
 1              A.   I've already answered that question.
 2              Q.   The answer is yes.
 3              A.   That's not what my answer was.                  You can
 4      read the transcript.            My answer was I wouldn't
 5      disagree with that.
 6              Q.   And why wouldn't you disagree with that?
 7              A.   Because empirically that reflects reality.
 8              Q.   So the reality, then, is that PILF's board
 9      does not decide what cases the organization takes on.
10              A.   That's the third time you've asked that
11      question, and I've answered it twice.
12              Q.   Why don't you answer it a third time.
13              A.   Because that's not how depositions work,
14      and you know that.          You have your answer in the
15      record twice.
16              Q.   It's not a very clear answer as to what
17      I'm trying to get to.
18              A.   You may not like it, but it's the answer,
19      and I'm not going to answer it a third time.
20              Q.   As PILF's president, do you decide what
21      public statements are released to the public?
22              A.   I have a significant role in deciding what
23      statements are released to the public.
24              Q.   Can you explain that significant role?
25              A.   What is the particular question about it?

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 26 of 343 PageID# 6693


                                                                          Page 25
 1      I don't know how else to explain I have a significant
 2      role in what statements are released to the public.
 3      That's the second time I've answered the question.
 4              Q.   Who else has a role in deciding what
 5      statements are released to the public?
 6              A.   Logan Churchwell.
 7              Q.   Anyone else?
 8              A.   Lawyers who work on the particular matter.
 9              Q.   Anyone else?
10              A.   Largely speaking, no, but there may be a
11      contrary example to what I just testified to.                 If you
12      have a document that would refresh my recollection, I
13      would be happy to look at it.
14              Q.   So the ultimate decision as to whether or
15      not a statement is made is yours; is that right?
16              A.   I could stop a statement from being made,
17      correct.
18              Q.   And when you don't stop a statement from
19      being made, that is based on your decision, correct?
20              A.   I would not agree with the idea that I
21      have assented to every single statement that PILF has
22      made to the media.          I would very much disagree with
23      that.    There may be a time where I was sick, there
24      may be a time that I was traveling, or there may be
25      other times I was incapacitated, such as sitting in a

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 27 of 343 PageID# 6694


                                                                                    Page 26
 1      deposition or taking a deposition, where I would not
 2      have had the opportunity to review all statements
 3      released to the media.
 4              I do not have any specific recollection about
 5      when those times may or may not have occurred, but,
 6      if you have a document that would refresh my
 7      recollection, I'd be happy to look at it.
 8              Q.   How are your -- strike that.
 9              Your position is president and general
10      counsel, correct?
11              A.   I'm sorry?
12              Q.   Your position is president and general
13      counsel?
14              A.   I've answered that once already.                       I have.
15      I mean, the transcript speaks for itself.                          If you
16      want to ask it for the next seven hours, we can just
17      answer it for seven hours, but I've answered that
18      question.
19              Q.   It's a simple segue question to my next
20      question, which is, how does the role of president
21      and general counsel differ, if at all?
22              A.   Well, "general counsel" is a term used to
23      describe a lawyer's role.                "President" is a term used
24      to describe an organizational head.                          Not all general
25      counsels are presidents and not all presidents are

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 28 of 343 PageID# 6695


                                                                            Page 27
 1      general counsels in most nonprofit organizations.
 2              Q.   So how does your role as both president
 3      and general counsel differ?
 4              A.   Well, I think I just answered that, but
 5      I'll clarify in case I didn't.                    The president is the
 6      organizational head, and the general counsel is a
 7      legal term relating to legal matters.
 8              A president has authority as to which water
 9      cooler company to use to stock an office, and a
10      general counsel, for example, would have authority
11      regarding legal matters.               If I was just the general
12      counsel and not the president, I might not have a say
13      in the vendor we use to get water jugs.
14              Q.   In 2016 you represented an organization
15      called the Virginia Voters Alliance in a lawsuit
16      against the registrar of the City of Alexandria,
17      correct?
18              A.   I did -- or we did, I suppose.
19                   MR. DAVIS:         You're using the
20      "organizational you."
21                   MR. TEPE:        Yes.       Correct.
22              Q.   And how did you, PILF, come to represent
23      VVA in this litigation?
24              A.   How did we come to represent them?                 I
25      don't understand your question.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 29 of 343 PageID# 6696


                                                                             Page 28
 1              Q.   Did they --
 2              A.   There's lots of ways that that could be
 3      answered.     I'm not sure what you're asking.
 4                   MR. DAVIS:         And I would caution the
 5      witness in answering the question be cognizant of the
 6      attorney-client privilege between PILF and VVA.
 7              Q.   Well, did PILF approach VVA with a case to
 8      file?
 9              A.   I have no recollection as to the answer to
10      that question.       If you have a document to refresh my
11      recollection, I'd be happy to look at it and to see
12      if I can answer it.
13              Q.   So VVA alleged that Alexandria was in
14      violation of the National Voter Registration Act,
15      yes?
16              A.   Show me a complaint and I'll be able to
17      answer your question better.                   I'm not going to --
18      that's not within the scope of the 30(b)(6), for one,
19      and if you have a document that would help me answer
20      that question, I'd be happy to look at it.
21              Q.   So you don't recall that VVA alleged
22      Alexandria was in violation of the National Voter
23      Registration Act?
24              A.   I recall it's not within the scope of the
25      30(b)(6).

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 30 of 343 PageID# 6697


                                                                           Page 29
 1              Q.    I can still ask the question.
 2              A.    Well, you have.
 3              Q.    And you haven't answered it.
 4              A.    That's correct.                 Show me a complaint and
 5      I'll answer it.
 6              Q.    That's not how this works, Mr. Adams.
 7              A.    Yes, it is.
 8              Q.    No, you do not get to dictate what
 9      documents I get to show you.                      I ask questions, and
10      you either, you know, have a recollection or --
11              A.    He has the complaint right there.                  That
12      will be helpful.
13              Q.    He actually doesn't have the complaint,
14      so -- but I appreciate you trying to narrate the
15      actions of my co-counsel.
16              A.    Oh, that's the 30(b)(6) deposition.
17              Q.    It's the 30(b)(6) topic.
18              A.    Well, if you have the complaint, I'll be
19      happy to answer questions about it.
20              Q.    Okay.      So can you go to, let's say, on
21      page 9, Topic No. 2.              It states your activities and
22      communications relating to purported noncitizen
23      registration and voting in Virginia, correct?
24              A.    There's more.
25              Q.    Yes, but that's -- these are subsets,

                          TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 31 of 343 PageID# 6698


                                                                                 Page 30
 1      including, by way of example only, the conception,
 2      research, records collection and analysis, writing,
 3      revising, editing, publication, and/or promotion of
 4      the Alien Invasion Reports and drafts thereof, as
 5      well as your work on these or similar issues with the
 6      Virginia Voters Alliance and/or other organizations
 7      or individuals.
 8              Are you prepared to testify on this topic?
 9              A.   I am, but the question you asked doesn't
10      relate to paragraph 2.
11              Q.   I am asking a question with regard to your
12      representation of VVA in its lawsuit against the City
13      of Alexandria under the NVRA, correct?
14              A.   That didn't relate to noncitizen
15      registration and voting in Virginia.                         It's not within
16      the scope of paragraph 2.                And you know it.           You just
17      wrote it badly.
18                               (PILF Exhibit 5 marked for
19                   identification: PILF letter dated
20                   1/14/2016
21                   PILF-ADAMS-0027092 - 0027094)
22                   MR. DAVIS:         Do you have one for me?
23                   MR. TEPE:        Certainly.
24              Q.   Mr. Adams, the court reporter has just
25      handed you an exhibit that's been marked as PILF 5

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 32 of 343 PageID# 6699


                                                                            Page 31
 1      with the Bates number 27092.
 2              Do you see this document?
 3              A.   I have Exhibit 5.
 4              Q.   Okay.       It is a letter to Anna Leider, the
 5      registrar of Alexandria, correct?
 6              A.   She is the addressee.
 7              Q.   And the date is January 14, 2016, correct?
 8              A.   That's what it says.
 9              Q.   And it's from Shawna Powell, secretary of
10      the Public Interest Legal Foundation, correct?
11              A.   That's what it says.
12              Q.   Okay.       And your organization states:
13                   "I am writing on behalf of the
14                   Public Interest Legal Foundation to
15                   notify you that your city is in
16                   apparent violation of Section 8 of
17                   the National Voter Registration Act
18                   based on our research."
19              Do you see that?
20              A.   No.     Where is that?
21              Q.   That's the first paragraph.
22              A.   Okay.       Got it.
23              Q.   Okay.       And your recollection of the NVRA
24      is it that, before you can actually sue a
25      jurisdiction, you need to provide notice?                     Is that

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 33 of 343 PageID# 6700


                                                                                      Page 32
 1      right?
 2              A.   I wouldn't disagree with you.
 3              Q.   Because the answer is yes.
 4              A.   Well, that's not what I said.
 5              Q.   Oh, I know it's not what you said.
 6              A.   So the answer is not yes.                        The answer is I
 7      would not disagree with you.
 8              Q.   And why wouldn't you disagree with me?
 9              A.   Because I have no basis to disagree with
10      you.
11              Q.   And in paragraph five it says, "in short,
12      your city has more voters on the registration rolls
13      than it has eligible living citizen voters."                           Do you
14      see that?
15              A.   Right.
16              Q.   Okay.     And so that's the crux of the
17      complaint that PILF had with the registrar of
18      Alexandria; is that right?
19              A.   I would disagree with that.                        That is not
20      the crux of the complaint.                    You might want to distill
21      it to that, but that's not what I believe.
22              Q.   Okay.     Then what do you believe to be the
23      crux of the complaint?
24              A.   There's no crux.                 There's a variety of
25      issues.

                          TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 34 of 343 PageID# 6701


                                                                                Page 33
 1              Q.   Okay.      And what are those issues?
 2              A.   I'm not going to get into that because
 3      it's part -- first of all, it's not within the scope
 4      of paragraph two, which deals with noncitizen
 5      registration voting, something not mentioned in this
 6      notice letter, Exhibit 5, and it relates to
 7      privileged information.                My assessment of that
 8      litigation is privileged.
 9              Q.   I'm not asking for your assessment of that
10      litigation.
11              A.   Well, you asked what the crux of it was.
12              Q.   I'm going to direct your attention to the
13      second page, where, as part of your allegation that
14      Alexandria is in apparent violation of the NVRA, you
15      asked for certain records; is that right?
16              A.   Are you talking about -- there's a page
17      missing.     Oh, you have two-sided.                     Okay.   The second
18      page.
19              Q.   Yes.
20              A.   "Could provide," right, okay.
21              Q.   In particular, if the public available
22      information --
23              A.   Right.
24              Q.   -- cited above is no longer accurate, it
25      would be helpful if you could provide --

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 35 of 343 PageID# 6702


                                                                          Page 34
 1              A.   Right.
 2              Q.   -- and then there's a list --
 3              A.   (a) through (j).
 4              (Clarification by reporter.)
 5              Q.   And one of the things you asked for is,
 6      under item (b):
 7                   "Records your office obtained or
 8                   received from the Alexandria Circuit
 9                   Court clerk, United States District
10                   Court clerks, or other sources
11                   regarding individuals who are
12                   ineligible to serve on juries
13                   because of a lack of American
14                   citizenship," among other things.
15              Correct?
16              A.   That's what the exhibit says.
17              Q.   Right.      And so as part of your concerns
18      with regard to Alexandria's compliance with the NVRA,
19      you were asking for records with regard to lack of
20      citizenship.
21              A.   The document will speak for itself on
22      that.
23              Q.   Okay.     So the answer is yes.
24              A.   The document says that, yes.
25              Q.   Now --

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 36 of 343 PageID# 6703


                                                                             Page 35
 1                               (VVA Exhibit 5 previously
 2                   marked for identification and
 3                   referenced herein: VVA letter dated
 4                   1/25/2016 to A Leider)
 5                   MR. TEPE:        I'm handing the witness what
 6      has been previously marked as VVA Deposition Exhibit
 7      5.
 8              A.   But it's VVA 5.
 9              Q.   Yes.
10              A.   Right.
11              Q.   Previously been marked as VVA 5.
12              This is a letter from Reagan George, president
13      of the Virginia Voters Alliance, dated January 25th,
14      2016 to Ms. Leider, registrar of Alexandria, correct?
15              A.   That's what it says.
16              Q.   This letter is identical, it would appear,
17      to the letter that PILF sent on January 14th,
18      correct?
19              A.   I don't know.           I haven't reviewed it.      I
20      didn't -- this was not part of documents that I
21      reviewed in preparing for this deposition, so I don't
22      know if it's -- what was your word you used,
23      "identical"?
24              Q.   Yes.
25              A.   I don't know that.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 37 of 343 PageID# 6704


                                                                            Page 36
 1              Q.   You did end up representing VVA in a
 2      lawsuit against the City of Alexandria, correct?
 3              A.   If you look at the complaint, we've
 4      already asked and answered that.
 5              Q.   And so the answer is yes, you did that.
 6              A.   For the third time, the answer is the
 7      complaint shows we did that.
 8              Q.   Now the complaint or the assertion made in
 9      both letters is that the City of Alexandria has more
10      voters on the registration rolls than it has eligible
11      living citizen voters, correct?
12              A.   I don't know.           Show me the complaint and
13      I'll answer your question.                    That's probably the fifth
14      time I've asked for it.              I can't answer questions
15      about what the complaint says without seeing it.
16                   MR. DAVIS:         The question is whether or not
17      the letters say it.
18              Q.   Correct, the assertion in the letter.
19              A.   Okay.     The letter -- if you direct me to
20      where -- I mean, it speaks for itself, so I'm not
21      going to dispute what it says.
22              Q.   The fifth paragraph.
23              A.   That's what it says.
24              Q.   Right.      And in the third paragraph it
25      says, "voter rolls across America contain substantial

                          TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 38 of 343 PageID# 6705


                                                                                  Page 37
 1      numbers of ineligible voters."                    Do you see that?
 2              A.   That's what it --
 3                   MR. DAVIS:         You're referring to VVA 5?
 4                   MR. TEPE:        Correct.
 5              A.   That's what it says.
 6              Q.   And then that same sentence or clause is
 7      beginning the third paragraph in PILF's letter, which
 8      was marked as PILF Exhibit 5, correct?
 9              A.   It does say the same thing.
10              Q.   So at the -- at this time, in January
11      2016, PILF believed that voter rolls across America
12      contained substantial numbers of ineligible voters;
13      is that true?
14              A.   At -- yes.
15              Q.   And was PILF seeking to establish that
16      proposition when it made this complaint to
17      Alexandria?
18              A.   I don't understand the question.                       Seeking
19      to establish the proposition?                   That proposition has
20      already been established.
21              Q.   Okay.     So my question is:                    When you, PILF,
22      wrote to the registrar of Alexandria that voter rolls
23      across America contained substantial numbers of
24      ineligible voters, were you seeking to establish that
25      in the City of Alexandria their voter rolls also

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 39 of 343 PageID# 6706


                                                                                Page 38
 1      contained substantial numbers of ineligible voters?
 2              A.   No.
 3              Q.   You were not trying to establish that?
 4              A.   I answered that.
 5              Q.   Okay.      What were you trying to establish
 6      in this letter to the City of Alexandria?
 7              A.   I wasn't trying to establish anything.
 8      This is a notice letter.                You don't establish
 9      anything in a notice letter.
10              Q.   Well, you've made assertions in your
11      notice letter, correct?
12              A.   That's not establishing anything.                     Pick a
13      better verb and I'll answer the question.                        We weren't
14      trying to establish anything.                    We were trying to send
15      a notice letter.          That's the answer.
16              Q.   And you say in your notice letter your
17      city has more voters on the registration rolls than
18      it has eligible living citizen voters, correct?
19              A.   That's what the letter says.
20              Q.   That's what the letter says.                     And the
21      letter doesn't actually say how many more voters are
22      on the registration rolls than the City of Alexandria
23      has eligible living citizen voters, right?
24              A.   The letter speaks for itself.
25              Q.   It doesn't say you have ten more people

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 40 of 343 PageID# 6707


                                                                             Page 39
 1      than are eligible to vote, correct?
 2              A.   My answer is the same.
 3              Q.   The letter doesn't say that Alexandria has
 4      20 more people.
 5              A.   The answer is the same.
 6              Q.   Okay.      Do you recall Alexandria responding
 7      to either one of these seemingly identical letters?
 8              A.   I'm not going to accept the premise that
 9      they're identical.
10                   MR. DAVIS:          Object to the form of the
11      question.
12              Q.   I understand, but did Ms. Leider or Leider
13      respond to your letter?
14              A.   Well, in what way?                 I don't understand the
15      question.      I mean, you know there was litigation, so
16      obviously there was a response.                      If you have a
17      particular document you want to show me, then I'm
18      happy to review it.
19                                (VVA Exhibit 6 previously
20                   marked for identification and
21                   referenced herein: Office of Voter
22                   Registration and Elections letter
23                   dated 2/9/2016 to R George)
24              Q.   I've handed to you, sir, what has been
25      marked as, previously, as VVA Deposition Exhibit 6.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 41 of 343 PageID# 6708


                                                                          Page 40
 1      Do you see that?
 2              A.   Right.
 3              Q.   It is a letter from Ms. Leider to Reagan
 4      George responding to his letter that we just looked
 5      at; is that correct?
 6              A.   That's what it appears to be.
 7              Q.   Okay.     And Ms. Leider says to VVA, "I
 8      think your conclusion that Alexandria has more voters
 9      on its registration rolls than it has eligible living
10      citizen voters can be based on old or faulty data."
11      Do you see that?
12              A.   That's what it says.
13              Q.   And she goes on to say, "currently about
14      65 percent of Alexandria's voting age population is
15      registered to vote," right?
16              A.   That's what it says.
17              Q.   Right.      And then in the second-to-last
18      paragraph, if you turn the page, thank you, it says:
19                   "It is difficult to address the
20                   concerns raised in your letter
21                   without additional information about
22                   the specific reports and information
23                   you relied on to reach your
24                   conclusions.           For example, was there
25                   a particular chart or dataset in the

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 42 of 343 PageID# 6709


                                                                               Page 41
 1                   2014 EAC Report that supports your
 2                   claims?"
 3              Do you see that?
 4              A.   It says that.
 5              Q.   Okay.     And so is it -- is it fair to say
 6      that PILF and VVA had made an assertion about the
 7      City of Alexandria's voting rolls, correct?
 8              A.   Wait.     What was your question?
 9              Q.   Sort of a foundational question.                    So we've
10      established that VVA and PILF made an assertion with
11      regard to the City of Alexandria's voter rolls,
12      correct?
13              A.   I wouldn't disagree with that.
14              Q.   Okay.     And those letters that we just
15      looked at, one from PILF, one for VVA, did not say
16      how many more people PILF or VVA thought were on the
17      rolls than were eligible; is that right?
18              A.   We've been through that.                    I have answered
19      that.    As a matter of fact, that was one of the
20      moments where I said we could be here all day, as you
21      were adding numbers to that, and I said I've already
22      answered that.
23              Q.   And then Ms. Leider disputes your
24      characterization that Alexandria has more voters on
25      its registration rolls than it has eligible living

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 43 of 343 PageID# 6710


                                                                                    Page 42
 1      citizens, correct?
 2              A.    That's your assessment.                        I think that
 3      that's a fair assessment.
 4              Q.    Now --
 5              A.    It's incorrect, by the way.                        She's wrong.
 6      She makes a fundamental mistake in her dispute.
 7              Q.    So the disagreement that you just
 8      manifested in your answer is the same disagreement
 9      that prompted PILF to sue the City of Alexandria on
10      behalf of VVA; is that right?
11              A.    I'm not going to answer that question.
12      It's privileged.           Sorry.
13                    MR. DAVIS:          I was getting to that
14      instruction.       Be cognizant, to the extent you can
15      answer it, answer it, but be cognizant of the
16      attorney-client relationship with VVA.
17              Q.    I'll ask it differently.                        The dispute
18      between VVA and PILF was not resolved, correct?
19              A.    It was not resolved -- it was resolved
20      actually, yes.
21              Q.    At this time.
22              A.    Oh, at this time.
23              Q.    Yes.
24              A.    That wasn't in your question.
25                    MR. DAVIS:          "This time" being the date of

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 44 of 343 PageID# 6711


                                                                          Page 43
 1      the letters?
 2                   MR. TEPE:        Right.
 3              A.   I would not disagree that on February
 4      10th, 2016 the dispute was not resolved.
 5              Q.   Okay.     And that led to VVA suing the City
 6      of Alexandria in April of 2016, correct?
 7              A.   The dispute was not resolved in February
 8      of 2016 nor was it resolved prior to the filing of
 9      the lawsuit.      If you have the complaint that will
10      show me dates, I will be happy to be more specific in
11      my answer.
12              Q.   And PILF represented VVA in this
13      particular lawsuit, correct?
14              A.   I've answered that question, yes, a number
15      of times.
16              Q.   And VVA's lawsuit was dismissed, correct?
17              A.   Without prejudice.
18              Q.   And VVA never refiled its lawsuit against
19      the City of Alexandria.
20              A.   That is a matter of public record.
21              Q.   And the answer is yes?
22              A.   VVA never refiled its lawsuit is a matter
23      of public record.
24              Q.   And PILF, by itself, as its own separate
25      entity, has not filed a lawsuit against the City of

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 45 of 343 PageID# 6712


                                                                                   Page 44
 1      Alexandria since the VVA suit was dismissed without
 2      prejudice, correct?
 3              A.   Correct.
 4              Q.   Now after the dismissal, you went to the
 5      registrar's office to inspect various documents with
 6      regard to the city's lists -- voter roll list
 7      maintenance practices; is that right?
 8              A.   When you say "you," who are you referring
 9      to?
10              Q.   You, Mr. Adams.
11              A.   We can talk about that next week, but a
12      representative from PILF was there.                           I was that
13      representative.
14              Q.   Who else was there with you?
15              A.   Reagan George and Keith Damon.
16              Q.   Anyone else?
17              A.   Ann Leider.
18              Q.   Okay.       No, I'm saying with you.
19              A.   Oh.     No.
20              Q.   Okay.       Do you recall on what date you went
21      to the City of Alexandria's offices to have this
22      inspection of their records?
23              A.   If you have a document that would refresh
24      my recollection, I'd be happy to look at it.
25                                 (VVA Exhibit 7 previously

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 46 of 343 PageID# 6713


                                                                          Page 45
 1                   marked for identification and
 2                   referenced herein: Thompson McMullan
 3                   letter dated 8/10/2016
 4                   PILF-ADAMS-0000637 - 0000641)
 5              Q.   Handing the witness what has been marked
 6      as VVA Deposition 7, do you recognize this document,
 7      sir?
 8              A.   I don't, but I don't disagree that the
 9      answer to your question is probably contained in
10      here.
11              Q.   Right.       So this is a letter from the
12      attorney for the City of Alexandria, William Tunner;
13      is that right?
14              A.   It's a letter that states the date of the
15      inspection was July 25th, 2016.
16              Q.   So recollection refreshed.
17              A.   Recollection refreshed.
18              Q.   Okay.      And you went there on the 25th, and
19      an attorney for the League of Women Voters wanted to
20      attend the inspection at the same time too; is that
21      right?
22              A.   I don't remember a lot about that.               There
23      was somebody there, but that's the extent of my
24      recollection.
25              Q.   Do you recall taking the position that you

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 47 of 343 PageID# 6714


                                                                              Page 46
 1      did not want to inspect the records with this other
 2      party present?
 3              A.   I don't, but that would have been a
 4      perfectly reasonable one had I taken it.
 5              Q.   Why is that?
 6              A.   Because it was a third party.                   It was
 7      perfectly reasonable to not conduct our
 8      attorney-client relationship and inspection in front
 9      of third parties.
10              Q.   But you said Ms. Leider was there, so
11      there's no privilege in that meeting.
12              A.   Right, but there is privilege when I go
13      and take the client aside and speak.
14              Q.   Right.       So how is that different than, you
15      know, you taking the client aside and speaking when
16      Ms. Leider --
17              A.   Because Ms. Leider would leave the room.
18              Q.   Excuse me.          If I can finish my question.
19              A.   Go ahead.
20              Q.   How is that different from when Ms. Leider
21      is there and some other third party is there?
22              A.   Because we were being followed by the
23      other third party, and Ms. Leider would respect our
24      confidences whereas this third party would not.
25              Q.   Well, was there an example of this party

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 48 of 343 PageID# 6715


                                                                                 Page 47
 1      not respecting your confidences?
 2              A.   I just said so.
 3              Q.   No, no, no.          Was there an example of that
 4      party not respecting your confidences?
 5              A.   Yes.    I just said so.
 6              Q.   Okay.     What happened?
 7              A.   My recollection was that we couldn't speak
 8      freely between each other, and Ms. Leider was
 9      respectful of that relationship whereas the third
10      party was not.
11              Q.   So there was an instance, it's your
12      testimony, that you went off to the side of the room
13      and this other attorney or third party would actually
14      follow you and not allow you to have a private
15      conversation?       That's your testimony?
16              A.   My testimony is that the third party would
17      not respect our confidences.
18              Q.   Yes, and I just asked you, did the
19      situation that I just described happen?
20              A.   I don't remember the situation you just
21      described.
22              Q.   Well, how else -- okay.
23              A.   We weren't able to speak freely around
24      each other with a third party there.                         That's my
25      testimony.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 49 of 343 PageID# 6716


                                                                             Page 48
 1              Q.    Yeah, and I'm trying to understand why.
 2              A.    Because the third party could hear.
 3              Q.    But Anna Leider could hear.
 4              A.    Anna Leider wasn't always there.
 5              Q.    Okay.      So why couldn't you just --
 6              A.    Because this wasn't the third party's
 7      request.      This was our request.                    It was our
 8      inspection.
 9              Q.    These are public records, right?
10              A.    That's funny.
11              Q.    Well, that's --
12              A.    We had to litigate to get them, so right.
13              Q.    Well, right, that's your position, these
14      are public records, right?
15              A.    That's our position, correct.
16              Q.    That's your position, right.                    So if these
17      are public records and this is an inspection, why
18      can't some other party be there during the
19      inspection?
20              A.    I don't have a view of that, generally
21      speaking.      Specifically speaking, in this instance,
22      the third party is not respecting our confidences.
23      I've answered that question now four times.
24              Q.    So regardless of the reason, this other
25      party left and did not stay for your inspection.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 50 of 343 PageID# 6717


                                                                          Page 49
 1              A.   I hope so.           That's my recollection.
 2              Q.   Ms. Leider assembled the requested records
 3      in a room; is that right?
 4              A.   It was in a separate room.
 5              Q.   And during the inspection you saw records
 6      for registration, voter registration cancellations;
 7      is that right?
 8              A.   There was a wide variety of records there.
 9      I am sure that there were records for voter
10      registration cancellations.
11              Q.   And were there records there indicating
12      voter registration cancellations based on a failure
13      to affirm citizenship?
14              A.   No.     There were records there relating to
15      noncitizenship that said declared noncitizens, not
16      failure to affirm, it was declared noncitizen
17      cancellations.
18              Q.   Okay.
19              A.   There's a difference.
20              Q.   And did this report have a name?
21              A.   It may have.             If you have it and want to
22      show me to refresh my recollection to get the
23      specific name, I'd be more than happy to do that.
24              Q.   Well, there's a report that you're
25      evidently thinking of very specifically, and I want

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 51 of 343 PageID# 6718


                                                                                 Page 50
 1      to know what's the term that you use in describing
 2      this report.
 3              A.   Well, the term that I use would be
 4      consistent with what the report says, and if you have
 5      it for me to look at, I'd be more than happy to take
 6      a look at it.
 7              Q.   And so you did see a report that, as you
 8      described, was a list of cancellations using the
 9      declared noncitizen nomenclature, correct?
10              A.   Well, the nomenclature is usually what the
11      actual document says.             It's not nomenclature; it's
12      what it says.
13              Q.   You wanted to make a copy of that report,
14      correct?
15              A.   Absolutely.          And do you want to know why?
16              Q.   And you were not able to make a copy of
17      that report --
18              A.   That's not correct.
19              Q.   -- on that day.
20              A.   That's not correct.                We were able to make
21      a copy of the report.             The problem was we were denied
22      access to make a copy of the report.                         There's a
23      difference between ability and denial, and in this
24      particular instance we were denied access to making a
25      copy of that report.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 52 of 343 PageID# 6719


                                                                          Page 51
 1              Q.   Right, because the City of Alexandria was
 2      not sure if, pursuant to law, you had the right to
 3      view -- to copy -- certain of that information; is
 4      that right?      That's their position.
 5              A.   That -- if you have a document that would
 6      be more specific in refreshing my recollection, I
 7      would be happy to look at it.                     My general
 8      recollection is, which may be wrong, was that the
 9      city general registrar had some measure of
10      trepidation about providing that report without
11      talking to other people.
12              Q.   Correct.
13              A.   But -- I'm sorry.
14              Q.   Well, I think, if you look at the August
15      10th letter, which is VVA Exhibit 7 --
16              A.   Okay.
17              Q.   -- confirms your recollection, is that
18      correct --
19              A.   Well --
20              Q.   -- that you had requested a category of
21      documents, you were unable to take copies of them at
22      that time based on a position as to, you know,
23      whether or not you could do so, right?
24              A.   Right, a position which was later proved
25      to be incorrect, and --

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 53 of 343 PageID# 6720


                                                                           Page 52
 1              Q.   Understood, but I'm talking about this
 2      time.
 3              A.   At that time that was her -- VVA
 4      Deposition Exhibit 7 refreshes my recollection that
 5      there was a measure of trepidation that the GR in
 6      Alexandria was receiving ultimately incorrect
 7      direction that she could not provide us a copy of the
 8      documents.
 9                               (PILF Exhibit 6 marked for
10                   identification: Email correspondence
11                   from (topmost) N Johnson dated
12                   9/13/2016 with attachment
13                   PILF-ADAMS-0003265 - 0003277)
14                   MR. TEPE:        The court reporter has marked
15      and handed to the witness what has been noted as PILF
16      Exhibit 6.
17              Q.   Do you see that?
18              A.   There's a PILF Exhibit 6 in front of me.
19              Q.   Yes.    And do you recognize this document?
20              A.   I've seen this document before.
21              Q.   Okay.     And so the document begins with
22      email correspondence between the City of Alexandria's
23      attorney, William Tunner, correct, and Noel Johnson?
24              A.   I don't know.           Hold on.          Tunner to
25      Johnson, page 2 of the document.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 54 of 343 PageID# 6721


                                                                          Page 53
 1              Q.   Yeah.      Who is Noel Johnson?
 2              A.   He's an attorney that you deposed a week
 3      ago sitting in this chair at PILF.
 4              Q.   So there's some back and forth, and,
 5      ultimately, you are forwarded this correspondence by
 6      Noel Johnson on September 13th, 2016, correct?
 7              A.   It appears that I was forwarded this.                If
 8      you're saying this correspondence --
 9              Q.   I'll --
10              A.   -- yeah, I wasn't part of it, you're
11      right.
12              Q.   Yes.
13              A.   And it wasn't until -- September 13, 2006
14      was the first time I was forwarded the declared
15      noncitizen cancellation list from Alexandria.
16              Q.   Right.       Okay.        So I was going to get
17      there.
18              So on September 13th, 2016 Noel Johnson
19      forwards you the information that he received from
20      the City of Alexandria, correct?
21              A.   Wait a minute.             I think you've asked that,
22      and I answered it, but now I'm confused by what
23      you're asking.
24              Q.   Well, I'm just trying to take it step by
25      step and you're jumping ahead of me.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 55 of 343 PageID# 6722


                                                                          Page 54
 1              And so the first step is, Tuesday, September
 2      13th, Noel Johnson forwards you information from the
 3      attorney for the City of Alexandria, correct?
 4              A.   And it appears that information is
 5      referenced in the attachment that says
 6      noncitizen.PDF, mentalincapacity.PDF, so it appears
 7      that there was an attachment to this email exchange.
 8              Q.   Exactly.       And so I want to ask you to turn
 9      to that attachment.
10              A.   I've turned to it.
11              Q.   It is an attachment to a document that
12      says, Cancellation - Declared Non-Citizen, Alexandria
13      City.    Do you see that?
14              A.   Yes.
15              Q.   For a period of time from January 1st,
16      2012 to September 13th, 2016.
17              A.   That's what it says.
18              Q.   Is this the document that you were
19      referring to seeing in the inspection in Alexandria
20      on July 25th?
21              A.   It probably is.             I mean, I could be proven
22      wrong about that, but it probably was.
23              Q.   And this is the record that you wanted
24      from Alexandria; is that right?
25              A.   I don't understand what you mean.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 56 of 343 PageID# 6723


                                                                                  Page 55
 1              Q.   Well, you requested this record, right?
 2              A.   Okay.     This is the record we requested.
 3              Q.   Okay.
 4              A.   This is the record we requested in --
 5      trying to remember the exhibit number -- January of
 6      2016.    Let's see what date this is.                        September 13th,
 7      2016.
 8              Q.   Where in the letter in January of 2016 do
 9      you request this record?
10              A.   Well, that was your characterization of
11      our paragraph (b), sub-(b) on page 2.
12              Q.   Well, I think the transcript will speak
13      for itself, but can you point to me anywhere in
14      January -- this January letter -- which either the
15      VVA dated January 25th or the PILF letter January
16      14th to ask for this specific record?
17              A.   I thought we engaged in this exercise
18      already when you instructed me that paragraph (b) in
19      your view would seem to satisfy that request for the
20      noncitizen list.         At the time I didn't disagree with
21      your characterization.
22              Q.   Okay.     My question right now is:                    Can you
23      point to me anywhere, any language in either of these
24      two letters, January 14th from PILF or January 25th
25      from VVA, that calls for this specific record?

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 57 of 343 PageID# 6724


                                                                               Page 56
 1              A.   Yes.
 2              Q.   Okay.     Where is it?
 3              A.   (j).
 4              Q.   (j). (j) states, "all list maintenance
 5      records, including federal voter registration forms
 6      containing citizenship eligibility questionnaires for
 7      the last 22 months."            And you're saying that this
 8      specific record was called for by item (j)?
 9              A.   Because it's a list maintenance record,
10      including federal voter registration forms containing
11      citizenship eligibility questionnaires list is just a
12      subset of all the maintenance records.                       So (j) is an
13      omnibus request.
14              Q.   Fair enough.           Thank you.
15                   MR. DAVIS:         When you get to a point, I
16      would like to take a quick bathroom break.
17              Q.   So going back to the -- well, I guess
18      we're looking at the January records request, you had
19      items (a) through (j), correct?                     Right?
20              A.   Yeah.
21              Q.   And that's ten categories of information,
22      right?
23              A.   I guess.       I mean, the document speaks for
24      itself.
25              Q.   And then now after the inspection in July,

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 58 of 343 PageID# 6725


                                                                              Page 57
 1      did you focus your request from Alexandria on this
 2      particular document, which is PILF Exhibit 6?
 3              A.   We focused our request on all the
 4      requested documents from our document inspection that
 5      we wanted.
 6              Q.   Okay.     And so is this -- this is one of
 7      the documents you wanted.
 8              A.   Oh, very much so.
 9              Q.   Okay.     And then --
10                   MR. TEPE:        We can go off the record.
11                   VIDEO SPECIALIST:                We're off the record,
12      10:22.
13              (Proceedings recessed)
14                   VIDEO SPECIALIST:                We're back on the
15      record, 10:30.
16      BY MR. TEPE:
17              Q.   Did seeing the list -- strike that.
18                               (PILF Exhibit 7 marked for
19                   identification: Email correspondence
20                   from (topmost) C Adams sent 8/5/2016
21                   PILF-ADAMS-0000654 - 657)
22                   MR. TEPE:        The court reporter has marked
23      as PILF Exhibit 7 a document Bates number 654.
24              Q.   Mr. Adams, do you recognize this?
25              A.   I have seen this before.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 59 of 343 PageID# 6726


                                                                               Page 58
 1              Q.   And so there's an email dated August 5th,
 2      2016 from you to Shawna Powell copying Noel Johnson,
 3      correct?
 4              A.   That's what it says.
 5              Q.   Attached to it is a marked-up draft of a
 6      letter; is that correct?
 7              A.   Yes.
 8              Q.   And this is a letter from PILF to -- or a
 9      planned letter -- from PILF to a bunch of election
10      jurisdictions; is that right?
11              A.   Well, you say "a bunch," but you can count
12      the number, but I won't disagree that that's what it
13      generally is, with the exception of potentially one,
14      two, three, four, five, six, seven, eight ... 19
15      jurisdictions.
16              Q.   Nineteen jurisdictions.                   Okay.   And these
17      are edits that you made to this letter, correct?
18              A.   If you say so.            I'm -- well, I mean, it
19      would stand to reason the way this is presented to me
20      that these were my edits, yes.
21              Q.   So it's a marked-up document, and in your
22      email to Ms. Powell you say, okay, here you go,
23      revised.
24              A.   Right, but that doesn't necessarily answer
25      the question if they're my edits.                      It might have been

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 60 of 343 PageID# 6727


                                                                               Page 59
 1      somebody else gave them to me.                    There's a good chance
 2      they're my edits.          There's some chance they're not.
 3              Q.   But someone at PILF edited this for sure.
 4              A.   Almost certainly, yes.
 5              Q.   So this is a letter, again, making a
 6      request for inspection of records relating to voter
 7      list maintenance obligations under the National Voter
 8      Registration Act.
 9              A.   It is.
10              Q.   Okay.     And you in this letter, draft
11      letter, you request four things; is that correct?
12              A.   It's what it shows.
13              Q.   And --
14              A.   I can tell you what they are, if you'd
15      like.
16              Q.   I want to direct your attention to item 2,
17      specifically the language that is struck.                    Do you
18      agree -- do you see a list of all individuals?                    Do
19      you see that that's been deleted?
20              A.   Right.
21              Q.   It says:
22                   "A list of all individuals who have
23                   been purged from your jurisdiction's
24                   voter registration lists in the last
25                   two years because the individual was

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 61 of 343 PageID# 6728


                                                                          Page 60
 1                   not a citizen of the United States
 2                   of America, along with the date on
 3                   which each purged individual last
 4                   voted."
 5              Okay.    So someone at PILF, presumably you,
 6      struck that language, correct?
 7              A.   Correct.
 8              Q.   Okay.
 9              A.   That's what the document shows.
10              Q.   And the document also shows that, instead
11      of that language, it appears you went with the
12      language that is here under number 1.
13              A.   Number 1 is a revision to the document.
14              Q.   Right.       And so a revision of that
15      language, correct, that says document -- the revised
16      language says:
17                   "Documents regarding all registrants
18                   who are identified as potentially
19                   not satisfying the citizenship
20                   requirements for registration from
21                   any information source,
22                   including"....
23              And then it lists a couple of things, correct?
24              A.   That's what the edit shows.
25              Q.   All right.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 62 of 343 PageID# 6729


                                                                          Page 61
 1                               (Johnson Exhibit 2
 2                   previously marked for identification
 3                   and referenced herein: Email
 4                   correspondence from (topmost) N
 5                   Johnson sent 8/16/2016 with
 6                   attachments
 7                   PILF-ADAMS-0009064 - 9135)
 8                   MR. TEPE:        The witness is being handed an
 9      exhibit that was previously marked as Johnson 2.
10              Q.   And I really just want to have you confirm
11      that the draft letter that we were looking at in PILF
12      Exhibit 7, a copy of that is here in Johnson Exhibit
13      2, starting on page Bates number 9067; is that right?
14              A.   It appears to be.
15              Q.   And so this particular letter is to the
16      registrar for Prince William County, correct?
17              A.   That's what it says.
18              Q.   Dated August 8th, 2016, and it has that
19      same language in the request number 1, right,
20      documents regarding all registrants who are
21      identified as potentially not satisfying the
22      citizenship requirements, right?
23              A.   I mean, I haven't done a document compare,
24      but I have no reason to, looking at it with the
25      amount of time I have, to disagree.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 63 of 343 PageID# 6730


                                                                               Page 62
 1              Q.   This request does not seek a list of
 2      people canceled because the individual was in fact
 3      not a citizen of the United States, does it.
 4              A.   No, I would disagree with that.                 And the
 5      reason I would disagree with that is because of a
 6      variety of information that came to our attention
 7      regarding these VERIS reports directly from election
 8      officials.
 9              For example, Ann Leider at Alexandria City
10      told me very directly and very specifically that the
11      individuals on this list were noncitizens, and she
12      told me very specifically and very directly that they
13      had testified or affirmed under oath, I should say,
14      under penalty of perjury, that they were noncitizens,
15      and that's how they ended up on this list.
16              After I learned that from the Alexandria
17      general registrar, I had conversations with other
18      elected officials -- I'm sorry, other election
19      officials -- who corroborated Ann Leider's statements
20      to me that, if you are on this list, Cancellation -
21      Declared Non-Citizen, you were a noncitizen who had,
22      under oath, under penalty of perjury, asserted that
23      they were a noncitizen, and then the state engaged in
24      a follow-up process to give them the opportunity to
25      withdraw that under-oath assertion that they were a

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 64 of 343 PageID# 6731


                                                                               Page 63
 1      noncitizen.
 2              So I would disagree with the characterization
 3      that paragraph 1 does not ask for this information.
 4              Q.   Who were the other officials that you say
 5      corroborated Ms. Leider's --
 6              A.   Multiple -- I'm sorry -- multiple
 7      discussions with other general registrars.
 8              Q.   Who?
 9              A.   Well, when I spoke with other general
10      registrars around the state, they gave me an account
11      entirely consistent with Ann Leider's.                       I spoke with
12      former general registrars in Virginia who validated
13      Ann Leider's assertion that, when you showed up on
14      the Cancellation - Declared Non-Citizen list, you did
15      so because you declared yourself that you were a
16      noncitizen, under oath, under penalty of perjury,
17      with the state, then, making a subsequent secondary
18      declaration based on their inquiries that you were
19      also a noncitizen.          There was no ambiguity about
20      this -- none.
21              Q.   Okay.     My question was who?
22              A.   Well --
23              Q.   Who did you speak with?
24              A.   I spoke with Ann Leider, other general
25      registrars.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 65 of 343 PageID# 6732


                                                                                     Page 64
 1              Q.   Who?
 2              A.   Other general registrars, such as Cameron
 3      Quinn --
 4              Q.   Cameron Quinn.
 5              A.   -- Fairfax County general registrar.                        I
 6      spoke with former state election directors in
 7      Virginia.
 8              Q.   Who?
 9              A.   Cameron Quinn was a state election
10      director.      I spoke with Don Palmer.                       All of these
11      individuals confirmed, without any equivocation or
12      contradiction, that when you are on the declared
13      noncitizen list you were a noncitizen.
14              Q.   Anyone else?
15              A.   Yeah, there were others.                        I can't remember
16      all of them, but there's multiple, and I heard the
17      exact same version over and over and over again
18      without any ambiguity.
19              And, as a matter of fact, if you look at the
20      exhibit --
21              Q.   There's no question.
22              A.   The question is still pending.
23              Q.   No, there is no question pending.
24                   MR. DAVIS:          Yeah, let's --
25              A.   Right.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 66 of 343 PageID# 6733


                                                                          Page 65
 1              Q.   Okay.     So but it is, as you just
 2      testified, in the draft letter, which is PILF Exhibit
 3      7, the language seeking a list of all individuals who
 4      have been purged from your jurisdiction's voting
 5      registration lists in the last two years because the
 6      individual was not a citizen of the United States of
 7      America was struck, correct?
 8              A.   Okay.     I don't see where you are.
 9              Q.   Okay.     It's what we covered --
10              A.   You're on the draft -- what exhibit
11      number?
12              Q.   PILF Exhibit 7.
13              A.   7 ...
14              Q.   The draft letter.
15              A.   Okay.
16              Q.   The language that we had looked at that
17      had been struck.
18              A.   Right.      We didn't need that language
19      anymore because numerous election officials had told
20      us, former general registrars -- excuse me, I made
21      that mistake again -- former election officials --
22      had told us that, when you were on the canceled
23      declared noncitizen, that was determinative, that
24      somebody -- that the voter had testified, under oath,
25      under penalty of perjury, in the DMV process that

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 67 of 343 PageID# 6734


                                                                          Page 66
 1      they were noncitizens, and that the state did a
 2      subsequent or the county did a subsequent follow-up
 3      to validate that under-oath assertion.
 4              So our focus changed, because every election
 5      official who I spoke with told us that there was no
 6      ambiguity about these people being noncitizens.
 7              And so, yes indeed, we narrowed our focus to
 8      something far more useful, which is the broader
 9      inquiry of all of the documents, not just this
10      particular document.
11              And, as a matter of fact, if you look at Billy
12      Tunner's email to us in -- I'm not sure it's
13      marked -- it's VVA Deposition Exhibit 7 -- actually
14      that's not it.        It's the forwarding email that you
15      asked me about.
16              Mr. Tunner, who is the lawyer for Ann
17      Leider -- it's Deposition Exhibit 7 -- I'm sorry,
18      that's not it.        It's a Tunner email you sent -- or
19      you asked me about.            Mr. Tunner very specifically
20      says these are individuals determined to be
21      noncitizens, and he's an attorney for the Alexandria
22      general registrar.
23              Q.   He was just quoting back language that you
24      guys had used, correct?
25              A.   Well, he was, but that's good enough,

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 68 of 343 PageID# 6735


                                                                             Page 67
 1      isn't it now.       And not only that, he's quoting
 2      language back that his client had said to me.                   So
 3      it's a double verification.                   He was quoting language
 4      that his client said to me that these were
 5      noncitizens, who happened to be, by the way, the
 6      client was the general registrar of the City of
 7      Alexandria.
 8              Q.   Okay.     So you struck language seeking a
 9      list of individuals who had been purged because the
10      individual was not a citizen of the United States and
11      replaced that with language seeking documents
12      regarding all registrants who are identified as
13      potentially not satisfying the citizenship
14      requirements, correct?
15              A.   That's what it says, and we did that
16      because we wanted a wider and more systematic and
17      thorough examination of the entire citizenship
18      process that obviously we discovered in the summer of
19      '16 had significant flaws that --
20              Q.   Okay.
21              A.   Can I finish?           -- that was allowing
22      noncitizens.      So the change was made to have a
23      broader inquiry to get a more holistic assessment of
24      the problems in the Commonwealth.
25              Q.   And so this letter that was edited on

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 69 of 343 PageID# 6736


                                                                           Page 68
 1      August 5th -- looking at PILF Exhibit 7 -- came less
 2      than two weeks after the inspection on July 25th in
 3      Alexandria, correct?
 4              A.   I mean, the dates speak for themselves on
 5      the document.
 6                                (PILF Exhibit 8 marked for
 7                   identification: Email correspondence
 8                   from (topmost) N Johnson sent
 9                   8/17/2016 with attachment
10                   PILF-ADAMS-0008942 - 0008989)
11                   MR. TEPE:         The court reporter has marked
12      as PILF Exhibit 8 a document with the Bates number
13      8942.
14              Q.   Do you see that?
15              A.   Exhibit 8, yeah.
16              Q.   And attached to this email is a series of
17      letters to other jurisdictions similar to the one
18      that we just looked at in PILF Exhibit 7, right?
19              A.   Well, give me a moment, please.                 Yeah, I
20      don't see anything other than that attached on 8.
21              Q.   And all of these requests contain the same
22      language for request number 1, documents regarding
23      all registrants who were identified as potentially
24      not satisfying the citizenship requirements for
25      registration.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 70 of 343 PageID# 6737


                                                                             Page 69
 1              A.   Okay.     I'd have to go through and do it
 2      all -- I will tell you that I assume it does, but at
 3      this point we were doing a more holistic, thorough
 4      examination of what was going wrong in Virginia as
 5      opposed to the earlier simple request for a list of
 6      names.
 7              By this point we had evolved to trying to
 8      determine what the root cause was of these
 9      noncitizens getting on the rolls, and so it would be
10      consistent with that change in focus that the August
11      8th letter had the more holistic request.                    But I
12      could go through and verify every one, if you want me
13      to.
14              Q.   So if I understand your testimony,
15      changing the request from a list of noncitizens of
16      the United States to a list of registrants who were
17      identified as potentially not satisfying the
18      citizenship requirements is a more holistic request?
19              A.   That's part of it.                The "potentially"
20      wasn't the important part.
21              Q.   I'm sorry?
22              A.   I said that's -- my answer was that's part
23      of it, but the word "potentially" was not the
24      important part of the request, who were identified as
25      potentially not satisfying.                   The word "potentially"

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 71 of 343 PageID# 6738


                                                                          Page 70
 1      is largely irrelevant.
 2              What is more relevant is the broader inquiry
 3      as to what's going wrong in Virginia, what causes
 4      this to happen, what do you do about it when you
 5      discover there's a problem.
 6              We were trying, rather than just getting a
 7      list of people who were noncitizens who were removed,
 8      we were attempting to take the temperature of what's
 9      -- and to actually get a lot more than temperature --
10      we were trying to get all sorts of vitals, if you
11      will, as to what the broader problem was in the
12      state.    And you do that by looking at all the
13      documents associated with it.
14              At this point we had heard from, as I said
15      earlier, a number of election officials who were
16      guiding us as to what the best approach was as far as
17      asking for documents, and I already testified as to
18      who they were.
19              Q.   And so if I understand what you're saying,
20      in order to figure out -- strike that.
21              To answer the question of whether or not there
22      are noncitizens turning up on the registration
23      lists --
24              A.   Well, that question is already answered.
25              Q.   I'm in the middle of my question.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 72 of 343 PageID# 6739


                                                                                  Page 71
 1              A.   Oh, I'm sorry.             I thought you asked one.
 2              Q.   No.     So to answer the question of whether
 3      or not there are noncitizens turning up on the voting
 4      rolls, you felt it was necessary to not rely on a
 5      single document or list but to look at the greater
 6      context of how these people were showing up and
 7      whether or not they were --
 8              A.   No -- sorry.
 9              Q.   -- and whether or not, you know, they
10      should be on that list.
11              A.   I disagree with your premise.                    The
12      question as to whether noncitizens were showing up on
13      the voter rolls had already been answered.                       It had
14      been answered by the face of this document.                         It had
15      been answered by election officials in Alexandria who
16      told me these were noncitizens who were on the rolls.
17      It had been answered by other former Virginia
18      election officials who told me noncitizens were on
19      the rolls.      So I question your premise.
20              What we were trying to do is to figure out why
21      it was happening, not if it was happening.                       If had
22      already been established.                 There are noncitizens on
23      this list.
24              Q.   Okay.      And so are you saying that all
25      those people are noncitizens?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 73 of 343 PageID# 6740


                                                                                Page 72
 1              A.   I'm saying there are noncitizens on this
 2      list.    I didn't have the ability to figure out if
 3      there aren't noncitizens on this list.                       But when
 4      election officials told me these are noncitizens, it
 5      is inherently reliable, and my next question is why
 6      is this happening.
 7              Q.   Okay.     So just so I understand your
 8      testimony, at this time in -- I guess we're in August
 9      of 2016 -- well --
10              A.   You are.       You're in August of 2016.
11              Q.   Well, the exhibit we were looking at,
12      which is PILF Exhibit 7 -- is that right, the one
13      with the list that you were just pointing at?
14              A.   The Alexandria list of noncitizens,
15      declared noncitizens, Exhibit 6, was produced, it
16      appears, on September 13, 2016.
17              Q.   Okay.     So just in terms of the timeline,
18      you hadn't in August received that list from
19      Alexandria, correct?
20              A.   I had seen the list.
21              Q.   You had seen --
22              A.   And I had a discussion with both the
23      general registrar in Alexandria about what the list
24      meant as well as other election officials around the
25      Commonwealth as to what the list meant.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 74 of 343 PageID# 6741


                                                                             Page 73
 1              So I had very much had a great deal of
 2      familiarity prior to August of 2016 about Exhibit 6,
 3      declared noncitizen list.
 4              Q.   Okay.      So I think -- so just in terms of
 5      the timeline, you hadn't in August received the list
 6      from Alexandria, correct?
 7              A.   I disagree with that.                   I had held it in my
 8      hand.    I had held it in my hand on July 25th, 2016,
 9      and I had very carefully looked at it and had
10      discussions about the list of declared noncitizens
11      from Alexandria with the general registrar of
12      Alexandria.
13              Q.   So you see this list and the inspection,
14      and then that causes you to make requests of other
15      jurisdictions, correct?
16              A.   That's incorrect.                I saw this list in the
17      inspection and had a discussion with the general
18      registrar of the City of Alexandria about it.
19              What caused us to make the subsequent
20      inspections was something you left out and I
21      testified about very clearly, and that was my
22      intervening discussions with multiple election
23      officials, former and current, in the Commonwealth
24      about what this list in Exhibit 6, Alexandria City
25      declared noncitizen, meant and how it was generated

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 75 of 343 PageID# 6742


                                                                          Page 74
 1      and the inherent reliability of the list.
 2              Q.   Okay.
 3              A.   And those conversations confirmed my
 4      previous understanding, and that led to the August
 5      8th mailings going out.
 6              Q.   Okay.     So I'm just trying to understand
 7      your testimony.        Is your testimony that between July
 8      25th, when you had the inspection in Alexandria --
 9      and August, was it 4th, that draft letter -- you had
10      conversations with former election officials.
11              A.   And current.           You left that out of your
12      question.
13              Q.   I'm sorry.         And in PILF Exhibit 7 it's
14      August 5th.
15              A.   Yeah.
16              Q.   So between July 25th and August 5th you
17      had conversations with Ann Leider and Don Palmer and
18      Cameron Quinn with regard to the reliability of the
19      Cancellation - Declared Non-Citizen list.
20              A.   No, my discussions predated January -- or
21      July 25th, among some of those, but were related to
22      this very issue.         I had been in ongoing discussions
23      with other election officials around the Commonwealth
24      regarding this problem.
25              After I saw the list of Exhibit 6, Alexandria

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 76 of 343 PageID# 6743


                                                                                Page 75
 1      declared noncitizens, I had subsequent conversations
 2      with a variety of individuals, among those you
 3      included, but probably also Clara Belle Wheeler.
 4              So there was a variety of individuals, both
 5      before and after obtaining the list in Exhibit 6,
 6      where I was gaining an understanding of what the
 7      problem was and what this list meant.                        It wasn't just
 8      two weeks, if that's your question.
 9              Q.   So is it your testimony that you were
10      aware of this specific list before the inspection on
11      July 25th?
12              A.   I was aware that there was available a
13      list of people who had been declared noncitizens
14      prior to my inspection on July 25th.
15              Q.   Okay.     And how did you come to that
16      awareness?
17              A.   Because a variety of election officials,
18      both former and current, told me that there were
19      records related to this line of inquiry that were
20      available, if they were asked for.
21              Q.   Did they tell you this via email?
22              A.   I don't remember.
23              Q.   Did they tell you this via letter?
24              A.   Prob -- it was certainly not letter, no.
25      It would have been written records.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 77 of 343 PageID# 6744


                                                                           Page 76
 1              Q.   So this would be a conversation that you
 2      had?
 3              A.   For sure there would have been
 4      conversations.
 5              Q.   Okay.     And when did these conversations
 6      take place?
 7              A.   I don't remember specifically.
 8              Q.   And who did they take place with?
 9              A.   I already answered that question.
10              Q.   No, these conversations that alerted you
11      to the specific declared noncitizens --
12              A.   It wasn't this specific -- okay.                I'm
13      sorry.
14              Q.   Okay.     So my question is, were you aware
15      of this specific record, the Cancellation - Declared
16      Non-Citizen record, were you aware of this record
17      before the inspection on July 25th?
18              A.   I was aware that such similar records,
19      substantially similar records as the one produced in
20      Exhibit 6, existed if they were asked for, yes, from
21      election officials around the Commonwealth because of
22      my conversations with them.
23              Q.   Right.      And who specifically --
24              A.   I've answered that question.
25              Q.   So Cameron Quinn specifically told you

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 78 of 343 PageID# 6745


                                                                                 Page 77
 1      that this kind of record existed.
 2              A.   I gave you a list of some of the people
 3      that I spoke with in an ongoing effort to learn about
 4      this issue.      Cameron Quinn was one person that I've
 5      had conversations with about noncitizen records.
 6              Q.   Understood.          And my question is, did
 7      Ms. Quinn tell you that this is -- that this type of
 8      record existed before July 25th?
 9              A.   I don't have a specific recollection of
10      that.    Remember, Cameron Quinn was the general
11      registrar for the largest county in the state -- in
12      the Commonwealth, and she very much told me that
13      there were written records detailing noncitizens that
14      were available for the asking, yes.
15              Q.   Did anyone else besides Ms. Quinn?
16              A.   I've answered that.                Don Palmer and I had
17      discussions about the availability of noncitizen
18      cancellation records.             Don Palmer was the state
19      election director for the Commonwealth of Virginia,
20      and I found his assessments to be inherently
21      reliable.     There were others.
22              Q.   But right now only Palmer and Quinn are
23      those that you can recall?
24              A.   No, that's not my testimony.                    I've told
25      you two other names.            Ann Leider is one, Don Palmer,

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 79 of 343 PageID# 6746


                                                                                    Page 78
 1      Cameron Quinn, Clara Belle Wheeler.                          Hans van
 2      Spakovsky was an election official in Virginia.                            He
 3      talked about the presence of noncitizen records.
 4              So those are five election officials who I
 5      relied on -- and more that I can't remember -- prior
 6      to the letter of August 8th, 2016 going out.                            None of
 7      them offered any contradictory information.
 8                               (Johnson Exhibit 3
 9                   previously marked for identification
10                   and referenced herein: Email
11                   correspondence from (topmost) C
12                   Adams sent 8/16/2016
13                   PILF-ADAMS-0046537 - 0046538)
14                   MR. TEPE:        The witness has been handed
15      what's been previously marked as Johnson Exhibit 3.
16              Q.   Do you recognize this document?
17              A.   I think I have seen this document before.
18              Q.   So this is an email that begins with an
19      email from Prince William County dated August 16th to
20      Public Interest Legal Foundation; is that correct?
21              A.   Right.
22              Q.   And this is or that was the response to
23      your records request, correct?
24              A.   Well --
25              Q.   Your August --

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 80 of 343 PageID# 6747


                                                                                  Page 79
 1              A.   -- partially, right.                 It was not entirely
 2      the response to our records request.
 3              Q.   Okay.     But it was -- it was a response,
 4      right?
 5              A.   Well, it was forwarding records, but they
 6      weren't just responding to our records request.                          They
 7      were also responding to the work of your law firm in
 8      getting these records.
 9              Q.   Okay.     I'm just asking a simple
10      question --
11              A.   Well, I'm answering the truth.
12              Q.   -- about the document here.                     So Ahmad,
13      Rizwana Ahmad, sends to Public Interest Legal
14      Foundation, "Secretary Powell, in an effort to submit
15      a timely response, I wanted to contact you via
16      email," correct?
17              A.   That's what it says.
18              Q.   Okay.     And then Noel Johnson forwards that
19      to you and copies Kaylan Phillips and Joseph
20      Vanderhulst, correct?
21              A.   That's what it says.
22              Q.   And those are people who also work at
23      PILF, right?
24              A.   They -- yes.
25              Q.   Okay.     And what was forwarded was the -- a

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 81 of 343 PageID# 6748


                                                                              Page 80
 1      copy of the cancellation list that we had previously
 2      looked at, the declared noncitizen cancellation list,
 3      right?
 4              A.   The Prince William version of Exhibit 6.
 5              Q.   Correct.       And then at the top you
 6      responded on August 16th at 6:05 p.m., "As you saw,
 7      David Norcross said we've hit paydirt."                      Do you see
 8      that?
 9              A.   I do.
10              Q.   Okay.     Who is David Norcross?
11              A.   He's a board member.
12              Q.   But at this time he wasn't.
13              A.   He was not.
14              Q.   Right.      And at this time, in August of
15      2016, who was David Norcross?
16              A.   He was a client.
17              Q.   He was one of the plaintiffs in the VVA
18      lawsuit against the City of Alexandria?
19              A.   Right.
20              Q.   Okay.     Now when you said, "As you saw,
21      David Norcross said we've hit paydirt," was this a
22      conversation that you had with Mr. Norcross?
23              A.   I did.      I was thoroughly happy that your
24      law firm had helped us acquire these documents
25      through the good work of one of your lawyers there

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 82 of 343 PageID# 6749


                                                                                Page 81
 1      and had made contact with Prince William County, did
 2      a lot of good work to help us get these documents
 3      through the work of Skadden Arps.
 4              Q.   Okay.     You realize that you're under oath,
 5      correct?
 6              A.   I do.
 7              Q.   Right.      And what evidence do you have that
 8      Skadden Arps, as a law firm, had any involvement in
 9      this records request?
10              A.   Well, there were Skadden Arps emails from
11      Skadden Arps lawyers, conversations with Skadden Arps
12      lawyers that I had, and those emails were not -- not
13      ambiguous.      And Skadden Arps lawyers were assisting
14      in this project.         Are you not aware of this?
15              Q.   Can you provide a copy of the retention
16      letter in which you retained Skadden Arps?
17              A.   Well, you know that you don't need a
18      retention letter to have a client.                       In fact there's
19      plenty of cases where lawyers and clients don't have
20      retention letters.          And in this particular instance I
21      had assumed that Skadden Arps was assisting in
22      collecting this information because they did a very
23      good job at it.        And it wasn't just to collect the
24      information; it was the dissemination of the
25      information, the media relations.                      So there was a

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 83 of 343 PageID# 6750


                                                                              Page 82
 1      whole range of activities that your law firm was very
 2      helpful with.
 3              Q.   Okay.     So this email, though, doesn't
 4      mention anything about Skadden Arps, does it.
 5              A.   Others do.
 6              Q.   I understand, I understand, I'm asking a
 7      question about this email.
 8              (Clarification by reporter.)
 9              A.   This email does not mention your law
10      firm's assistance on its face.
11              Q.   Okay.     So can you take a look at Johnson
12      2?
13              A.   Johnson 2?
14              Q.   Yes.
15              A.   I'm not sure I've seen -- oh, wait.
16      Sorry.
17              Q.   So this is the underlying email to Johnson
18      3, which we were just looking at.                      It shows the email
19      of Rizwana Ahmad on August 16th, correct?
20              A.   Right.
21              Q.   Okay.     And attached to that email included
22      the original request from PILF dated August 8th,
23      2016, correct?
24              A.   August ...
25              Q.   Yes, August 8th, 2016, one of the

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 84 of 343 PageID# 6751


                                                                          Page 83
 1      attachments.
 2              A.   Right.       It was an August 8th letter.
 3              Q.   Right.       So this is an August 8th letter
 4      from PILF, correct, asking for certain records.
 5              A.   Right.
 6              Q.   And then the previous attachment, if you
 7      go to the page ending in 9065, it's a letter from
 8      Prince William County's Registrar Michele White,
 9      right?
10              A.   It's August 16th on the document.
11              Q.   Okay.      And Michele White says, Dear
12      Secretary Powell, I am -- and this is dated August
13      16th, right?       I'm sorry.
14              "I am in receipt of your letter dated August
15      8th, which reached Prince William County Office of
16      Elections on August 12th."                    Do you see that?
17              A.   It does say that.
18              Q.   "You have requested inspection of records
19      related to voter list maintenance, especially those
20      identified as potentially not satisfying the
21      citizenship requirements registration as of 2011."
22      Do you see that?
23              A.   It does say that.
24              Q.   Okay.      And then in the third paragraph it
25      says, "in response to your information request, I am

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 85 of 343 PageID# 6752


                                                                                 Page 84
 1      providing a PDF of Prince William County Cancellation
 2      - Declared Non-Citizen list dating back to January
 3      1st of 2011 to the present day."                      Do you see that?
 4              A.   It says that.
 5              Q.   Okay.     And she included one of these
 6      cancellation lists, the Prince William version of it,
 7      correct?
 8              A.   It's in there, declared noncitizen in
 9      Exhibit 2 Johnson.
10              Q.   Right.      Nowhere in this letter from
11      Ms. White does she say that she is responding to a
12      request of Skadden Arps, correct?
13              A.   The letter doesn't tell the whole story.
14      There's much more to this --
15              Q.   My question -- my question, sir, is,
16      nowhere in this letter from Ms. White does she say
17      that she is responding to a request to Skadden Arps,
18      correct?
19              A.   It is true that this letter does not
20      contain the entire story of what happened.
21              Q.   So if we can go back to Johnson 3.                   About
22      less than three hours after receiving the email from
23      Rizwana Ahmad of Prince William County, you wrote,
24      "as you saw, David Norcross said we've hit paydirt."
25              A.   Right.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 86 of 343 PageID# 6753


                                                                          Page 85
 1              Q.   And this is a conversation that you had
 2      with him, right?
 3              A.   Yes.
 4              Q.   What did he mean -- strike that.
 5              What was your understanding of him saying --
 6      the meaning of him saying "paydirt"?
 7              A.   I think there was an awareness, and I'm
 8      not positive about this, that he was aware of the
 9      role of Skadden Arps in the collection of this data
10      in this project, and the fact that we had received
11      information from Prince William County very quickly
12      with the assistance of Skadden Arps led to a
13      celebratory tone because of the ability to obtain
14      information from a county, a very large county, that
15      had received instructions from the state, by the way,
16      a very important fact, not to provide this
17      information to us, yet it seemed that the role of
18      Skadden Arps was able to pry loose this information,
19      and so we hit paydirt, and it was a celebratory tone.
20              Q.   Okay.     So we just looked at a letter from
21      PILF to Prince William County, correct?
22              A.   I'm sorry.         What was that?
23              Q.   We looked at a letter from PILF --
24              A.   The August 8th letter in Johnson 2.
25              Q.   Right.      And this is an email that --

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 87 of 343 PageID# 6754


                                                                               Page 86
 1      excuse me -- this is a letter, August 8th, from
 2      Secretary Powell, correct?                    She's the secretary at
 3      PILF?
 4              A.   Yeah.
 5              Q.   It copies Edgardo Cortes, right?
 6              A.   Does it?       I don't see that.                 If you
 7      can direct me to -- oh, the letter itself?
 8              Q.   The letter itself.
 9              A.   It does.
10              Q.   Okay.     There's no mention of Skadden Arps
11      on this letter.
12              A.   Well, there's not, but it was delivered to
13      Skadden Arps, and the letter was provided to Skadden
14      Arps' lawyer in his effort to obtain the information.
15              And I can explain how that occurred and why
16      that occurred in greater detail, but, no, you're
17      correct, it doesn't say Skadden Arps on the letter
18      because it didn't need to.
19              Q.   Okay.     And then behind the letter is a
20      copy of looks like an envelope, right?
21              A.   Yep.
22              Q.   Yeah.     And so the envelope says Public
23      Interest Legal Foundation in the sender in the upper
24      left-hand corner?
25              A.   Right.

                          TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 88 of 343 PageID# 6755


                                                                          Page 87
 1              Q.    It came from Indianapolis, right?
 2              A.    That's what it says.
 3              Q.    Right.       And that's where, other than you,
 4      that's where the folks at PILF work, right?
 5              A.    More or less.
 6              Q.    Okay.      And it's addressed to the General
 7      Registrar Michele White, Prince William County,
 8      right?
 9              A.    That's what it says.
10              Q.    Okay.      So this request didn't come from
11      Skadden Arps.
12              A.    This request did not, but other requests
13      did.
14              Q.    Okay.      Well, I'm talking about this
15      request.
16              A.    I understand that.                 This one did not come
17      from Skadden Arps.
18              (Clarification by reporter.)
19              Q.    And so this request came from PILF and
20      it's dated August 8th.                We looked at the letter,
21      right?
22              A.    I think we've been through this, but, if
23      you want to do it again, yes, August 8th.
24              Q.    And Skadden Arps is not referenced at all
25      in this letter, correct?

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 89 of 343 PageID# 6756


                                                                                Page 88
 1              A.   Nor would it be because the help provided
 2      by Skadden Arps was apart from the written
 3      communication.
 4              Q.   And so this letter, I believe your
 5      testimony is, yes, this letter does not contain any
 6      reference to Skadden Arps, correct?
 7              A.   None of the document Johnson 2, as far as
 8      I know, references Skadden Arps.                       As my previous
 9      testimony was, those were other documents that do.
10              Q.   And so the letter responding to your
11      August 8th request from Ms. White on August 16th has
12      no reference to Skadden Arps, correct?
13              A.   As I said a moment ago in my testimony,
14      nothing in Johnson 2 mentions Skadden Arps.
15              Q.   So I think your earlier testimony said
16      that, when you got this list, this cancellation list
17      from Prince William County, there was a celebratory
18      reaction to it, right?
19              A.   The celebratory reaction was because we
20      would no longer have to fight to obtain documents
21      because of the nice or, I'm sorry, the help of
22      Skadden Arps allowed us to get documents that we
23      thought we were going to have to fight to get.
24      That's a fact.
25              Q.   Okay.      Right.         And I understand you want

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 90 of 343 PageID# 6757


                                                                               Page 89
 1      to just keep on putting the word "Skadden Arps"
 2      into --
 3              A.   No, I want to answer your question
 4      truthfully.
 5              Q.   -- into your answer.                 And so my question
 6      was, at PILF, okay, I think your earlier testimony
 7      said that, when PILF received this list, this
 8      cancellation list from Prince William County, there
 9      was a celebratory reaction to it, correct?
10              A.   Because Skadden Arps helped us pry out
11      documents which we didn't think we would be able to
12      get without litigation.
13              Q.   And this email here, Johnson 3, says, "as
14      you saw, David Norcross said, we've hit paydirt,"
15      right?
16              A.   I've testified previously that that's what
17      Exhibit 3 says.
18              Q.   Right.      And that was, I think, part of the
19      celebratory reaction, correct?
20              A.   The entire celebration was based on the
21      fact that we got documents that we thought we were
22      going to have to go to federal court to get, but your
23      law firm helped us get them by communicating directly
24      with the friendly registrar in Prince William County
25      to pry loose these documents.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 91 of 343 PageID# 6758


                                                                          Page 90
 1              It is entirely based on the role of your law
 2      firm and our celebration that we would not have to go
 3      to federal court because a great service was given to
 4      us.   Thank you.
 5              Q.   Entirely based by Skadden Arps.
 6              A.   No, largely based.
 7              Q.   Okay.     Well, you said entirely based,
 8      didn't you?
 9              A.   Our joy was entirely based on the fact
10      that we would not have to go to federal court to pry
11      loose these documents that were under instructions
12      from the state not to give us.
13              Q.   You said it is --
14              A.   May I finish, please?
15              Q.   Certainly.
16              A.   But when your lawyer called, when someone
17      working at your law firm called the Prince William
18      County registrar and at least told me that that's
19      what was done, these documents suddenly appeared
20      despite instructions from the Commonwealth not to
21      give them to us, and we were extremely celebratory.
22      We hit paydirt.
23              Q.   And it's your testimony that the documents
24      from Prince William County that we just looked at in
25      response to a request of PILF was entirely based on

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 92 of 343 PageID# 6759


                                                                               Page 91
 1      the role of Skadden Arps.
 2              A.   Well, I can look around the state at the
 3      empirical results --
 4              Q.   That's your testimony?
 5              A.   Well, no, it's not.                  I'm going to answer
 6      --
 7              Q.   You're going to change your earlier
 8      testimony.
 9              A.   No, I'm not.            I'm going to explain to you
10      why --
11              (Clarification by reporter.)
12              A.   I will tell you where I -- why -- what
13      justifies that statement.                 Other counties continued
14      to follow the instructions of the Commonwealth and
15      refused to give us the documents.                        That's one of the
16      reasons that your law firm's lawyer at Skadden Arps
17      also organized an effort to collect documents from
18      those recalcitrant counties to try to duplicate the
19      success he enjoyed in Prince William County in
20      getting the documents to PILF.
21              So our reason for celebration was almost
22      entirely over the fact that we didn't have to sue
23      Prince William like we did Alexandria, Chesterfield
24      and Manassas.       Because of the success in obtaining
25      the documents, we hit paydirt.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 93 of 343 PageID# 6760


                                                                                 Page 92
 1              Q.   PILF used the records that they were
 2      collecting, including these cancellation reports that
 3      we were just looking at, for a report called "Alien
 4      Invasion in Virginia," correct?
 5              A.   Okay.     I'm sorry.             We used the records in
 6      document 6 or -- I'm sorry.                   Which one are you asking
 7      about?
 8              Q.   Well, you used -- I was asking a more
 9      general question, which is, you used these
10      cancellation reports, we've looked at one from Prince
11      William and one from Alexandria, correct?                       We've
12      looked at those two, right?
13              A.   Right, right.
14              Q.   You, PILF, used those records for a report
15      called Alien Invasion in Virginia, right?
16              A.   Yes, but there were other records besides
17      the two you just referenced.
18              Q.   I understand.
19              A.   Okay.     Some of which, once again --
20              Q.   No, there's no question pending.                    Thank
21      you.
22              So let's talk about that report.                     Who came up
23      with the idea to write Alien Invasion in Virginia?
24              A.   Well, I don't think there's any single
25      person who came up with it.                   I think it's an ongoing

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 94 of 343 PageID# 6761


                                                                           Page 93
 1      process, as you've heard my testimony, an awareness
 2      among people who are election officials, former
 3      election officials, about a defect in Virginia's
 4      citizenship voter rolls, citizenship -- noncitizens
 5      on the rolls.       And I think that there was a broad
 6      understanding that there were problems, and it wasn't
 7      just one single individual.                   It was rather a group of
 8      experts who decided that we needed data on that.                   In
 9      fact --
10              Q.   Okay.
11              A.   -- that was clear to everybody involved.
12              Q.   All right.         So who decided to write Alien
13      Invasion in Virginia?
14              A.   Well, I've sort of answered that.                There's
15      no single person.          It was a collaborative corporate
16      effort to rely on the role of experts outside of
17      PILF, rely on empirical data that we had been
18      collecting.      Rather than litigate over this, it was a
19      desire to educate about it --
20              Q.   Okay.
21              A.   -- and to fix the problem.
22              Q.   So there was a collective determination
23      within PILF to write Alien Invasion in Virginia.
24              A.   I think that's a fair characterization of
25      my testimony.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 95 of 343 PageID# 6762


                                                                                   Page 94
 1              Q.   Who came up with the title "Alien Invasion
 2      in Virginia"?
 3              A.   I can't remember.                It's probably one of
 4      the lawyers who was trying to be satirical.                         You
 5      know, it relates to The War of the Worlds,
 6      H.G. Wells, as kind of a spoof.
 7              Q.   But --
 8              A.   Sorry?
 9              Q.   I'm sorry.          I didn't want to interrupt.
10              A.   Well, no, go ahead.
11              Q.   But you don't recall who decided --
12              A.   Well, it may very well have been Noel.                         It
13      was probably a collaborative effort that they
14      presented to me, and I remember receiving a
15      collective recommendation.
16              Q.   Okay.      And you said "Noel."                  That's Noel
17      Johnson?
18              A.   No, no, I said it was collaborative is
19      what I said.
20              Q.   Oh, I'm sorry.             Okay.        I thought you said
21      Noel.
22              Was PILF trying to suggest that Virginia was
23      being invaded by noncitizens?
24              A.   Yeah, that's really funny.                      I mean, come
25      on.    As I said earlier, it's satire.                       It's humor.

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 96 of 343 PageID# 6763


                                                                                Page 95
 1      It's an effort to use a well-known cultural reference
 2      beginning with the H.G. Wells novel through the
 3      movies of the '50s about flying saucers.                     It is
 4      something that universally pretty much everybody that
 5      I've seen has laughed at it and gotten the joke, and
 6      I think as a cultural reference, not something that
 7      is implying that there's an actual invasion taking
 8      place, and I think most people get that.
 9              Q.   Mr. Johnson was in charge of pulling
10      together the first Alien Invasion report; is that
11      right?
12              A.   That was his testimony.
13              Q.   And that's your testimony as well.
14              A.   I don't have any reason to disagree with
15      it.
16              Q.   Well, you're the PILF 30(b)(6) witness.
17              A.   And I'm not disagreeing with it.                  I think
18      that Noel organized the layouts, the text.                     He had
19      certainly help from others, but Noel certainly was
20      leading the --
21              Q.   Charge?
22              A.   -- charge.
23                               (Johnson Exhibit 7
24                   previously marked for identification
25                   and referenced herein: Email

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 97 of 343 PageID# 6764


                                                                                   Page 96
 1                   correspondence from (topmost) N
 2                   Johnson sent 9/29/2016 with
 3                   attachment
 4                   PILF-ADAMS-0005621 - 0005636)
 5              Q.   Handing you what's been called -- not
 6      called -- but marked as Johnson Exhibit 7, do you
 7      recognize this document?
 8              A.   It looks to me like an email from Noel
 9      Johnson just to me, and I've seen it before.
10              Q.   It's dated September 29th, 2016?
11              A.   September -- yes.
12              Q.   And says, subject line, "Draft Virginia
13      Report."
14              A.   That's what it says.
15              Q.   "Christian," in the body, "Christian, here
16      is a draft of the Virginia report with what we know
17      so far."
18              A.   That's what it says.
19              Q.   This is the first draft that was sent to
20      you for review; is that right?
21              A.   I don't think so, but it might be, but I
22      would be surprised that this would be the first -- it
23      looks very polished at this point, but I don't know.
24              Q.   Sure.     Let me ask you this.                  You are the
25      president of PILF, but you work in Virginia, correct?

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 98 of 343 PageID# 6765


                                                                               Page 97
 1              A.   Correct.
 2              Q.   Okay.     And then the whole rest of the
 3      staff works in Indianapolis, Indiana, correct?
 4              A.   Right, but we visit each other.                    I fly out
 5      there; they fly out here.
 6              Q.   Understood.          In terms of sharing work
 7      product, you primarily rely on email; is that right?
 8              A.   Primarily, not exclusively.
 9              Q.   Understood, but primarily.
10              A.   Primarily, not exclusively.
11              Q.   Okay.
12              A.   And I do have some recollection actually
13      of this not being the first time I saw this, because
14      I had awareness that we would -- we would talk about
15      things prior to this.
16              Q.   And if there was any drafts of the report
17      that were exchanged in person, that would have been
18      produced, right?
19              A.   If they still existed, and there's a
20      chance they might not still exist.                       There's always a
21      chance that there were records that were no longer in
22      existence that we could not produce.
23              Q.   Looking at a document that was previously
24      marked as Johnson 6, do you see that?
25                               (Johnson Exhibit 6

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 99 of 343 PageID# 6766


                                                                                   Page 98
 1                   previously marked for identification
 2                   and referenced herein: Email
 3                   correspondence from (topmost) N
 4                   Johnson sent 9/23/2016
 5                   PILF-ADAMS-0014107 - 0014113)
 6              A.   Well, I see Johnson 6, and it looks like
 7      you're now dealing with a September 23rd draft, which
 8      is different than September 29th.
 9              Q.   Indeed it is different.                   And so in this
10      Johnson Exhibit 6, it's an email from Noel Johnson to
11      himself dated September 23rd, right?
12              A.   Right.      Well, it's strange.                 It's to
13      himself.     Okay.     I've probably seen this.
14              Q.   And then -- and then the draft here is,
15      would you say, preliminary?                   It's only got one, two,
16      three, four, five pages to it.
17              A.   No, I wouldn't say that.                    I'd say it's
18      earlier.     Remember, this was not, ultimately, a very
19      long report.      I don't have -- well, I probably do
20      have -- I don't know.             You probably have a final.
21              Q.   We'll get to it.
22              A.   Okay.     Well, I don't think the final
23      version is exactly voluminous.                    So it looks to me --
24      I would disagree with the characterization of
25      preliminary.      I would very much disagree.                    I think

                          TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 100 of 343 PageID# 6767


                                                                                   Page 99
 1      that this is something that probably is a substantial
 2      portion of the way to completion at this point on
 3      September 23rd.
 4              Q.   Okay.      So this draft that Johnson emailed
 5      to himself and that he testified to last week as
 6      being, you know, an initial draft, was sent to
 7      himself on September 23rd, right?
 8              A.   I don't -- I don't know.                     This document
 9      was sent to himself on September 23rd.                           Once again, I
10      would quibble with the characterization of an initial
11      draft.     If that's his testimony, it will speak for
12      itself.
13              Q.   Right.       Are you, sitting here today, are
14      you aware of any earlier draft?
15              A.   Yes.     I'm aware that he --
16              Q.   Of Alien Invasion report.                        Sorry.
17              A.   Can I finish, please?
18              Q.   I just want to clarify the question.
19              A.   I'm aware of Alien Invasion I being worked
20      on well before September 23rd.
21              Q.   Okay.      My question is:                Are you aware of a
22      draft Alien Invasion report prior to September 23rd?
23              A.   I'm aware that he was working on the
24      document prior to September 23rd, yes, I am.                           I'm not
25      aware of a specific document that is in the turnover

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 101 of 343 PageID# 6768


                                                                           Page 100
 1      that relates to that.
 2              Q.   Okay.
 3              A.   Those are two different things.
 4              Q.   And then the first draft that is emailed
 5      to you is this one on September 29th at 4:56 p.m.,
 6      and that was previously marked as Johnson 7.
 7              A.   I can't testify with certainty if this is
 8      the first time I saw a draft.                    This is a draft of the
 9      report as it stood on September 29th.
10              Q.   The question was that this is the first
11      draft that was emailed to you, correct?
12              A.   I don't know.
13              Q.   Okay.
14              A.   I just -- I can't testify to that.                There
15      could have been something earlier.
16              Q.   But you're not aware of any.
17              A.   As I sit here right now, I'm not aware of
18      any.    If you have a document to show me, I'm happy to
19      take a look at it to refresh my recollection.                    Plus,
20      I'm aware of the fact that this had been worked on a
21      lot earlier than this.
22                                (Johnson Exhibit 8
23                   previously marked for identification
24                   and referenced herein: Email
25                   correspondence from (topmost) N

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 102 of 343 PageID# 6769


                                                                                     Page 101
 1                   Johnson sent 9/29/2016 with
 2                   attachment
 3                   PILF-ADAMS-0005601 - 0005620)
 4              Q.   This is a document that's been previously
 5      marked as Johnson 8, and it's an email from -- it's
 6      Bates numbered 5601.             Do you recognize this?
 7              A.   This is to me ... I mean, I've seen this
 8      document.
 9              Q.   Okay.      And so this is an email from
10      Mr. Johnson to you, "Subject: Virginia Report -- USE
11      THIS ONE."      "Sorry, I sent an older version.                       Use
12      this one."      That's what he says, right?
13              A.   Which only adds to the confusion as to
14      which is which.
15              Q.   Right, but this is -- this is the second
16      email that you received from Mr. Johnson with a draft
17      of the report?
18              A.   Well, I'm not saying that.                       I just
19      testified earlier there may be others that I'm not
20      aware of --
21              Q.   Okay.
22              A.   -- that were sent earlier.                       As a matter of
23      fact, I have some recollection of much earlier emails
24      regarding this report.
25              Q.   Okay.      But you can't, sitting here today,

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 103 of 343 PageID# 6770


                                                                          Page 102
 1      in preparing for today's deposition, you can't point
 2      to a specific draft earlier than --
 3              A.   That's why I said, if you have something
 4      to refresh my recollection, I'd be happy to look at
 5      it, but I have some recollection of an earlier draft
 6      before September 29th and September 23rd.
 7                                (PILF Exhibit 9 marked for
 8                   identification: Email correspondence
 9                   from (topmost) C Adams sent
10                   9/29/2016 with attachment
11                   PILF-ADAMS-0014015 - 0014033)
12                   MR. TEPE:         The court reporter is marking
13      as PILF Exhibit 9 a document that is Bates-stamped
14      14015.
15              Q.   Do you see this?
16              A.   I do.
17              Q.   Okay.      Do you recognize this to be another
18      draft of the Alien Invasion in Virginia report?
19              A.   Well, this is my edit to it.
20              Q.   Right.       So you are responding to Noel
21      Johnson on September 29th at 9:02 p.m., right?
22              A.   That's what the document says.
23              Q.   And you wrote, "okay, my first pass.
24      Please keep filling in.               I am going to send to Don,
25      Reagan and Hans and ask for fast fast comments.                  I'll

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 104 of 343 PageID# 6771


                                                                              Page 103
 1      copy you."       Do you see that?
 2               A.   I see that.
 3               Q.   Okay.       So would you agree that these
 4      appear to be edits from you to the draft -- one of
 5      the drafts -- that was sent to you about, I don't
 6      know, four hours earlier?
 7               A.   I wouldn't disagree with that
 8      characterization.            It appears to be that.
 9               Q.   Who is Don?
10               A.   Don Palmer.
11               Q.   So you sent a draft of the report to Don
12      for comment?
13               A.   Correct.
14               Q.   Who is Reagan?
15               A.   Reagan George.
16               Q.   Sorry.        Reagan George.               He was the
17      president of VVA?
18               A.   Correct.
19               Q.   And Hans, that's Hans von Spakovsky?
20               A.   Correct.
21                                  (PILF Exhibit 10 marked for
22                    identification: Email correspondence
23                    from (topmost) D Palmer sent
24                    9/30/2016 with attachment
25                    PILF-ADAMS-0013933 - 0013951)

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 105 of 343 PageID# 6772


                                                                                    Page 104
 1                    MR. TEPE:         The court reporter has just
 2      marked as PILF Exhibit 10, a document with Bates
 3      number 13933.
 4              Q.    Do you recognize this?
 5              A.    Yes.
 6              Q.    Do you recognize it to be the comments of
 7      Don Palmer back to you on the Alien Invasion draft?
 8              A.    Comments back to me ... yes.                       Yes, I do.
 9      Well, that's not entirely accurate.                           Some of the
10      comments are mine.            Some of the comments are Don's.
11      So it's a mixture of my comments and Don's comments,
12      and it would not be correct to say that they are all
13      Don's.
14              Q.    Okay.      Let's look at -- what's the basis
15      for that statement just to make sure we're on the
16      same page?
17              A.    Well, if you turn to Bates number 13936,
18      you will see on the right-hand side of the page,
19      Commented [DP2], that's Don Palmer, Commented [CA],
20      that's Christian Adams.
21              Q.    Okay.      So it would appear that he overlaid
22      some comments on a draft that you had already
23      commented on.
24              A.    The former statewide election director and
25      I were working collaboratively on this draft, that's

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 106 of 343 PageID# 6773


                                                                           Page 105
 1      correct.
 2                                 (PILF Exhibit 11 marked for
 3                    identification: Email correspondence
 4                    from (topmost) N Johnson sent
 5                    9/30/2016 with attachment
 6                    PILF-ADAMS-0005444 - 0005586)
 7                    MR. TEPE:         I apologize for the size of the
 8      table.
 9                    MR. DAVIS:          That's all right.
10                    MR. TEPE:         Okay.          The court reporter has
11      just marked as PILF Exhibit 11 a document with Bates
12      number ending in 5444.
13              Q.    Do you recognize this document?
14              A.    It is -- it says attached is report.                 So
15      this is probably Alien I with exhibits -- the paper
16      exhibits were linked to, generally speaking, to the
17      report.
18              Q.    So on September 30th at 2:21 p.m.
19      Mr. Johnson emailed another version of the report to
20      you and copied Reagan George, Mr. von Spakovsky,
21      Ms. Phillips, Ms. Powell -- I think that's it --
22      right?
23              A.    That's what it appears to say.
24              Q.    Christian, attached is -- in the body it
25      says, "Christian, attached is the report with

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 107 of 343 PageID# 6774


                                                                             Page 106
 1      exhibits ready for Fox.                  We'll keep working on
 2      additional stylization edits."                        Do you see that?
 3               A.   I do.
 4               Q.   So we're getting close to a final draft
 5      here?
 6               A.   Well, it says what it says, that they're
 7      going to keep working on stylization edits.
 8               Q.   Right.
 9               A.   And standing by, Kaylan is, if edits are
10      needed.       So it looks to me like we're getting close
11      to a final draft.
12                                  (PILF Exhibit 12 marked for
13                    identification: Email correspondence
14                    from (topmost) C Adams sent
15                    9/30/2016 with attachment
16                    PILF-ADAMS-0013698 - 0013718)
17                    MR. TEPE:          The court reporter has just
18      marked as PILF Exhibit 12 a document with Bates
19      number 13698.
20               Q.   Do you see that?
21               A.   I see Exhibit 12.                 I haven't had a chance
22      to read it.
23               Q.   I'm not going to ask any real questions
24      about this right now.
25               A.   All right.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 108 of 343 PageID# 6775


                                                                            Page 107
 1              Q.   I just wanted you to testify for the
 2      record that this is a draft of the Alien Invasion
 3      report reflecting your edits.                    Is that correct?
 4              A.   Well, it looks to me like on September
 5      30th, 2016 at 3:20 p.m. I was still in the process of
 6      giving commentary to the report.
 7              Q.   Okay.      And then the attachment is Alien
 8      Invasion, Virginia Report, "jca edit."
 9              A.   That's what the document says.
10              Q.   Indicating that this was edits from you.
11              A.   Correct, that's what the annotation would
12      infer.
13                                (PILF Exhibit 13 marked for
14                   identification: Email correspondence
15                   from (topmost) N Johnson sent
16                   9/30/2016 with attachment
17                   PILF-ADAMS-0005278 - 0005421)
18                   MR. TEPE:         The court reporter has marked
19      as PILF Exhibit 13 a document with Bates number 5278.
20              Q.   Do you recognize this?
21              A.   This is yet another version of Alien I,
22      4:39 p.m. on November 30 -- I'm sorry -- September
23      30, according to the document.
24              Q.   And so Noel Johnson says, "Christian,
25      attached is the updated full report with your edits."

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 109 of 343 PageID# 6776


                                                                          Page 108
 1              A.    That's what the email says.
 2              Q.    You can put that aside.
 3                                 (Johnson Exhibit 9
 4                    previously marked for identification
 5                    and referenced herein: Email
 6                    correspondence from (topmost) N
 7                    Johnson sent 9/30/2016 with
 8                    attachment
 9                    PILF-ADAMS-0004985 - 0005128)
10              Q.    The court reporter has -- this has been
11      previously marked as Johnson Exhibit 9, document
12      Bates number 4985.
13              Do you recognize this?
14              A.    I think we talked about this earlier.
15      Hold on.      I might have this exact same --
16              Q.    I think it's different.
17                    MR. DAVIS:          It's a different one.
18              A.    Okay.      I see it.
19              Q.    So this is an email from Mr. Johnson dated
20      September 30th at 6:10 p.m.?
21              A.    That's what it says.
22              Q.    And, well, actually let me start at the
23      bottom.      The first email is an email from you,
24      September 30th, at 6:05 p.m., right?
25              A.    That's -- yes.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 110 of 343 PageID# 6777


                                                                                  Page 109
 1              Q.   And the subject line is, and this is to
 2      Johnson, Phillips and Vanderhulst, correct?
 3              A.   Correct.
 4              Q.   The subject line:                 "Have report up by
 5      Sunday."
 6              A.   That's what it says.
 7              Q.   "Just occurred to me, we need the report
 8      on the website before I am on Fox.                        Not by much, but
 9      some."     When were you going to be on Fox?
10              A.   I don't remember exactly.                        If you have a
11      document that would refresh my recollection, I can
12      answer that question with specificity.
13              Q.   Was it going to be Saturday morning?                        This
14      is Friday.
15              A.   I don't know.            I just told you, if you
16      have a document -- I don't know is the answer to that
17      question.
18              Q.   Okay.      And then Ms. Phillips says in
19      response to your request to have the report up on the
20      website by the time you're on Fox, "I can set it to
21      publish at a specific time, whatever time is best."
22      Do you see that?
23              A.   I see that.
24              Q.   And then Mr. Johnson at 6:10 p.m. says,
25      "This is the latest.             There were some additional last

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 111 of 343 PageID# 6778


                                                                            Page 110
 1      minute changes."          But these are some tweaks to the
 2      Alien Invasion report, correct?
 3              A.   That's what it says.
 4              Q.   Other than the exhibits that we looked at,
 5      are you aware of any other drafts of the Alien
 6      Invasion report that were exchanged amongst you and
 7      the rest of the PILF team?
 8              A.   Oh, heavens, I'm not aware of it, as I sit
 9      here, but I wouldn't preclude it.
10              Q.   Understood.           But my question is are you --
11      can you point to any other specific drafts?
12              A.   Well, none are sitting in front of me, but
13      I'm almost certain that there were drafts that were
14      being exchanged among other people on the team that I
15      never saw -- it didn't reach my level, if you will,
16      yet -- that they would have been sending to each
17      other.     So the answer is probably there are.
18              Q.   But you can't point to any specific drafts
19      exchanged between you and the PILF team other than
20      the ones we've looked at.
21              A.   Well, I testified earlier that I have some
22      recollection there actually was a draft that I saw
23      and made comments about prior to September 23rd.                     I
24      have some recollection of that.
25              Do I have a document in front of me?                  No.   I

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 112 of 343 PageID# 6779


                                                                          Page 111
 1      wish I did, but I don't.                If you have one, I'm happy
 2      to look at it.        If there's something that you have
 3      that you want me to testify about, rather than just
 4      from memory, I'm happy to do that.
 5              Q.   No, we don't.
 6              A.   I can't testify about it from memory.
 7              Q.   Okay.      When PILF published -- you still
 8      have Exhibit Johnson 9 in front of you?
 9              A.   Yes.
10              Q.   The date on the Alien Invasion report is
11      September 30th, right?               On the cover.
12              A.   Are you asking me about the cover or the
13      email?
14              Q.   The cover of the report.
15              A.   It says September 30th, 2016.
16              Q.   As of this time, you had received some --
17      you had received records from some jurisdictions that
18      you had requested but not from other jurisdictions;
19      is that right?
20              A.   Well, this gets us back into the
21      discussion of the helpfulness of your law firm.                  The
22      answer is yes.
23              Q.   Actually --
24              A.   The ones that Skadden Arps lawyer was
25      helping with tended to be the ones that we got

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 113 of 343 PageID# 6780


                                                                            Page 112
 1      responses from.         There were jurisdictions we had not
 2      received responses from and there were jurisdictions
 3      we did receive responses, including the one I
 4      testified about in Prince William.
 5              Q.   Okay.      So my question was a simple one.
 6      As of this time, September 30th, you had received
 7      records from some jurisdictions that you had
 8      requested but not from other jurisdictions; is that
 9      right?
10              A.   That's my testimony.
11              Q.   Did you contemplate waiting for the other
12      jurisdictions to publish?
13              A.   We had waited a very long time for this
14      information already.             We had waited months --
15      frankly, almost a year -- and there was no benefit to
16      waiting.
17              Q.   PILF was trying to get this report
18      published prior to the 2016 election; is that right?
19              A.   During the 2016 elections, as with every
20      election, people talk about elections, they talk
21      about the machinery of elections.                       After the
22      elections, people don't care so much.
23              So it's important to put information in front
24      of the public and to speak about elections when
25      elections are taking place, because it's been my

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 114 of 343 PageID# 6781


                                                                           Page 113
 1      experience that is when individuals care most about
 2      elections.
 3              That experience is backed up by seeing what
 4      almost every single nonprofit organization in this
 5      field does, and that's ramp up their activities
 6      during election season, whether it's the ACLU, it's
 7      the League of Women Voters, whether it's PILF.                     We
 8      tend to do most of our work during elections to talk
 9      about elections.
10              Q.    So the answer is yes, PILF was trying to
11      get this report published prior to the 2016
12      elections.
13              A.    The answer is yes for the reasons I spoke,
14      not anything less than that.
15              Q.    Understood.
16                                 (PILF Exhibit 14 marked for
17                    identification: Email correspondence
18                    from (topmost) N Johnson sent
19                    6/28/2016 with attachment
20                    PILF-ADAMS-0007211 - 0007214)
21                    MR. TEPE:         The court reporter has marked
22      as Exhibit, PILF Exhibit 14, a document with the
23      number 7211.
24              Q.    Do you recognize this document?
25              A.    I'm seeing it now.                 I've probably seen it

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 115 of 343 PageID# 6782


                                                                                 Page 114
 1      at some point.
 2              Q.   This is an email dated June 28th, 2016
 3      from Noel Johnson to Kaylan Phillips, correct?
 4              A.   That's what it says.
 5              Q.   And attached to it is a email that would
 6      be sent out from PILF to others; is that right?
 7              A.   This is a fundraising email that would be
 8      sent out to others.
 9              Q.   So this is -- I'm sorry.                     So this is a
10      fundraising email, which makes sense.                         There's
11      buttons to say "Donate Now."
12              A.   That's the basis for me concluding that
13      it's a fundraising email.
14              Q.   And in the second paragraph this
15      fundraising email says, "The Foundation is leading
16      the charge to stop the attempts by Obama, his Justice
17      Department, and the radical left to allow lawlessness
18      to flourish in the 2016 elections"; is that right?
19              A.   That's what it says.
20              Q.   Who is the radical left?
21              A.   Well, organizations and donors who oppose
22      efforts to remove citizenship from the rolls --
23      noncitizens from the rolls -- would certainly qualify
24      as part of the radical left, because most Americans
25      agree that noncitizens shouldn't be on the rolls.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 116 of 343 PageID# 6783


                                                                                   Page 115
 1              So that's one category that would constitute
 2      the radical left as anybody who is opposed to doing
 3      things to remove aliens from the voter rolls.
 4              Q.   And then on the, I think, the fifth
 5      paragraph --
 6              A.   One, two, three, four, five.
 7              Q.   -- in the last sentence, it says, "too
 8      much" -- do you see that?
 9              A.   I do see that.
10              Q.   "Too much is at stake this year to allow
11      the votes of illegal aliens determine the results of
12      any election in 2016."
13              A.   What's your question?
14              Q.   Is that what it says there?
15              A.   That's what it says.
16              Q.   And then in the next paragraph, "we've
17      already filed cases to clean up the rolls in Clark
18      County, Missouri," some other jurisdictions, and the
19      last one is Alexandria, Virginia, right?
20              A.   Right.
21              Q.   Is this referring to the lawsuit against
22      the registrar of Alexandria?
23              A.   Yes.
24              Q.   City of Alexandria.                 Okay.        And then I
25      think five paragraphs down this email says, "the hard

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 117 of 343 PageID# 6784


                                                                              Page 116
 1      left hates citizen verification laws because they
 2      stop noncitizens from voting."                     Do you see that?
 3              A.   That's what it says.
 4              Q.   Okay.      Do you believe that there are,
 5      well, the left, whoever that may be, want noncitizens
 6      to vote in federal elections?
 7              A.   Oh, I know they do.                 There's no question
 8      about that.      Because one reason I know they do is
 9      because I was testifying at a House Judiciary
10      Committee just a few months ago in Congress, and one
11      of the members of the House Judiciary Committee told
12      me that he believes that noncitizens should be voting
13      in federal elections.              He is a local Congressman by
14      the name of Raskin.
15              So there's no question about that, not only is
16      that opinion, which I share, personally as well as
17      corporately, true, because some of these members of
18      the hard left who happen to be members of Congress
19      say so.
20              Q.   Okay.      So that's Democratic Congressman
21      Raskin you're referring to?
22              A.   That is who I'm referring to.                    In fact he
23      introduced legislation to allow it.
24                   MR. TEPE:         Might be a good time to take a
25      break before we jump into something else.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 118 of 343 PageID# 6785


                                                                            Page 117
 1                    MR. DAVIS:          Okay.        Are you talking about a
 2      lunch break?
 3                    MR. TEPE:         I think it's too early for
 4      lunch.
 5                    MR. DAVIS:          That's fine.
 6                    VIDEO SPECIALIST:                We are off the record,
 7      11:52.
 8              (Proceedings recessed)
 9                    VIDEO SPECIALIST:                We are back on the
10      record, 12:03.
11                                 (Johnson Exhibit 10
12                    previously marked for identification
13                    and referenced herein: Alien
14                    Invasion in Virginia | The discovery
15                    and coverup of noncitizen
16                    registration and voting | September
17                    30, 2016 with attachments)
18                    MR. TEPE:         I've handed the witness what
19      has been previously marked as Johnson Exhibit 10.
20              Q.    Do you recognize this document?
21              A.    This is a version of Alien Invasion,
22      Johnson 10.
23              Q.    Do you recognize it to be the final
24      published report of Alien Invasion in Virginia?
25              A.    I don't, but if you're asserting to me

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 119 of 343 PageID# 6786


                                                                                  Page 118
 1      that's what it is, I'll make that assumption.
 2              Q.    Okay.      Yes.       It was pulled off the web,
 3      PILF's Internet site.
 4              Okay.     Starting with the cover, it says "Alien
 5      Invasion in Virginia," "The discovery and coverup of
 6      noncitizen registration and voting," correct?
 7              A.    It does say that.
 8              Q.    And this was a joint report of PILF and
 9      VVA; is that right?
10              A.    It was.
11              Q.    And the logos of both entities are on the
12      front cover, correct?
13              A.    They are.
14              Q.    Dated September 30th, correct?
15              A.    That's what it says.
16              Q.    2016.      If I can direct your attention to
17      the Summary of Findings on page 2.                            In the second
18      paragraph in bold the report states, "In our small
19      sample of just eight Virginia counties who responded
20      to our public inspection requests, we found 1,046
21      aliens who registered to vote illegally"; is that
22      right?
23              A.    That's what it says.
24              Q.    Now when you say the small sample of just
25      eight Virginia counties, these are the counties that

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 120 of 343 PageID# 6787


                                                                               Page 119
 1      responded to your records request, right?
 2              A.   These would have been the counties that
 3      gave us records, as we've had back and forth before,
 4      wasn't just in response to our records request, but
 5      these were the eight counties that gave us records.
 6              Q.   And the number 1,046, does that come from
 7      the cancellation reports that we had looked at
 8      earlier?
 9              A.   It's probably a tabulation from the
10      cancellation reports.
11              Q.   Right.       So if you go to page 12, there's a
12      chart.
13              A.   Page 12 has a list.
14              Q.   The header of the chart is "Noncitizens On
15      the Rolls in Eight Counties"?
16              A.   No, that's not the header of the chart.
17      Oh, I'm sorry, I'm looking at page 12 of the exhibit.
18              What did you want me to look at?                      I'm sorry.
19              Q.   Page 12 of the report.
20              A.   Got it.        Okay.       I'm at page 12 of Johnson
21      10.
22              Q.   Right, which is the Alien Invasion report,
23      the file copy.
24              A.   It hasn't been marked differently, so I'm
25      calling it Johnson 10.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 121 of 343 PageID# 6788


                                                                          Page 120
 1              Q.   Sure.      And so on page 12 it says,
 2      "Noncitizens on the Rolls in Eight Counties."                  Do you
 3      see that chart?
 4              A.   Yes, I see that chart.
 5              Q.   And then it has TOTAL 1046?
 6              A.   It says that.
 7              Q.   Right.       And it lists Prince William (433)?
 8              A.   It says that.
 9              Q.   Alexandria (70)?
10              A.   It says that.
11              Q.   Okay.      And so this is, as I think you just
12      testified, a tabulation of the people listed on the
13      cancellation reports that we looked at earlier.
14              A.   Well, what I testified was that it is most
15      likely a tabulation.             I'm leaving open the
16      possibility that the math is wrong.
17              Q.   And why would the math be wrong?
18              A.   Because I'm very poor at doing addition.
19              Q.   Okay.
20              A.   But I didn't do the addition.
21              Q.   Mr. Johnson did the addition?
22              A.   He did, but, again, I'm -- I have
23      confidence in Mr. Johnson adding things up correctly,
24      but it's a tabulation.
25              Q.   And then if you go to page 7 --

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 122 of 343 PageID# 6789


                                                                                Page 121
 1              A.   Of the report or --
 2              Q.   -- of the report, of the report.                   At the
 3      bottom it states, in bold -- are you there?
 4              A.   I am.
 5              Q.   Prince William County provided a list of
 6      433 noncitizens who had registered to vote in the
 7      county, but were then removed after they were
 8      determined to not be citizens.                     Do you see that?
 9              A.   Yes.     This is consistent with my
10      understanding from election officials, including Ann
11      Leider and others, that, if they were on the list,
12      they were determined to not be U.S. citizens.
13              Q.   Okay.      I'm just asking if that's what the
14      report states.
15              A.   It does state that.
16              Q.   Okay.      And then where the sentence ends,
17      it has a footnote, footnote 15.                      Do you see that?
18              A.   Well, I do.           And this may be why I was
19      describing to you my willingness to entertain the
20      possibility of off tabulation, and footnote 15
21      indicates that somebody is listed twice -- possibly
22      listed twice.
23              Q.   Okay.      All right.             So but the statement,
24      "Prince William County provided a list of 433
25      noncitizens who had registered to vote in the county,

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 123 of 343 PageID# 6790


                                                                           Page 122
 1      but were then removed after they were determined to
 2      not be U.S. citizens," has a citation to footnote 15,
 3      correct?
 4              A.   Well, something relating --
 5              Q.   And then --
 6              A.   You asked the question, "correct?"                 Can I
 7      answer?
 8              Q.   I wasn't finished.
 9              A.   Okay.      Well, correct, question mark, so it
10      will be compound.           I'm sorry.           I was answering your
11      question.
12              Q.   So "Prince William County provided a list
13      of 433 noncitizens who had registered to vote in the
14      county, but were then removed after they were
15      determined to not be U.S. citizens," that statement
16      has off it footnote 15, correct?
17              A.   Correct.
18              Q.   And then footnote 15 says, "see Exhibit
19      1," correct?
20              A.   It says that.
21              Q.   Okay.      Now if you turn to Exhibit 1, that
22      is the cancellation report from Prince William
23      County, correct?
24              A.   That, I mean, essentially, yes.
25              Q.   And if you look at -- this is the same

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 124 of 343 PageID# 6791


                                                                              Page 123
 1      document that we saw earlier that was supplied by
 2      Ms. White in Exhibit Johnson 2, correct?
 3              A.   Well, I don't know.                 Let me go back and
 4      look at Johnson 2.
 5              As relates to Prince William, the answer would
 6      appear to be yes.           Without me going through every
 7      single page, if that's your position, or your
 8      assertion, if you're representing to me it's the
 9      same, then, yes, I'll make that assumption.
10              Q.   And go back to page 8 of the report.
11              A.   The report itself?
12              Q.   That's right.
13              A.   Okay.
14              Q.   So on page 8, also in bold, second
15      paragraph, "the United States attorney in Virginia
16      has done nothing about the felonies committed by 433
17      aliens registering in Prince William County alone."
18      Do you see that?
19              A.   I see that.
20              Q.   Okay.      Now the felonies committed by the
21      433 aliens registering in Prince William County alone
22      is a reference to the people listed in Exhibit 1 that
23      we just looked at.
24              A.   I don't want to agree with that.
25              Q.   Are there a different 433 aliens

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 125 of 343 PageID# 6792


                                                                          Page 124
 1      registering in Prince William County?
 2              A.   There probably are, yes.
 3              Q.   Okay.      But I'm asking you about your
 4      report here.       "The United States Attorney of Virginia
 5      has done nothing about the felonies committed by the
 6      433 aliens registering in Prince William County
 7      alone," that statement is referencing the statement
 8      two paragraphs before where you said, PILF said
 9      Prince William County provided a list of 433
10      noncitizens, correct?
11              A.   Well, remember, though, there's that
12      problem with multiple registration -- or the multiple
13      listing.
14              Q.   Okay.      So maybe it's 432.
15              A.   Or 434, I'm not sure.
16              Q.   Okay.      But that's a reference to the same
17      list that we see in Exhibit 1, correct?
18              A.   Well, it's an accurate statement.
19              Q.   That is a reference to the list in Exhibit
20      1, correct?
21              A.   Correct.
22              Q.   If you go back to the exhibit, Exhibit 1,
23      and go to page 26 of 29, are you there?
24              A.   26?
25              Q.   Page 26 of 29.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 126 of 343 PageID# 6793


                                                                          Page 125
 1              A.   Okay.
 2              Q.   Do you see that?
 3              A.   Yeah.
 4              Q.   Do you see the individual "Luciania
 5      Freeman"?
 6              A.   Her name is there.
 7              Q.   And her home address?
 8              A.   Well, I don't know if that's her home
 9      address.     That's the public record of where she --
10              Q.   Right.
11              A.   I don't know if it's her home address.
12      Can I finish?        I don't know if it's her home address.
13      That is taken from the registration record.
14              Q.   And so there's an address there for
15      Ms. Freeman.
16              A.   There's an address there for Ms. Freeman,
17      correct.
18              Q.   Okay.      And so Ms. Freeman is one of what
19      PILF calls the, quote, 1,046 aliens who registered to
20      vote illegally, correct?
21              A.   Well, that's based on the context of all
22      the information we had obtained from election
23      officials, including, for example, the attorney for
24      the City of Alexandria that told us that that's what
25      these lists represented.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 127 of 343 PageID# 6794


                                                                               Page 126
 1              Q.   Okay.
 2              A.   So it does say that with a basis.
 3              Q.   Okay.      I'm not asking about the basis.
 4              A.   All right.
 5              Q.   I'm just trying to make sure that you
 6      agree that --
 7              A.   That it says that, yes.
 8              Q.   -- okay, that Ms. Freeman is one of what
 9      PILF called the 1,046 aliens.
10              A.   No, I don't agree with that.                     I agree that
11      she is in the exhibit and I agree that the report
12      says what it says.
13              Q.   Right.       And so just to make sure we're on
14      the same page here, this exhibit where Ms. Freeman is
15      listed is part of what makes up the 1,046 aliens who
16      have registered to vote illegally as stated in the
17      Alien Invasion report, correct?
18              A.   If the numbers match, it's linking to that
19      exhibit.
20              Q.   Well, it's linking to this exhibit
21      regardless, right?           Ms. Freeman is one of the people
22      that --
23              A.   Her name is on the exhibit.
24              Q.   Right, that allows you to say in your
25      report 1,046, right?             She's one of the 1,046, right?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 128 of 343 PageID# 6795


                                                                                  Page 127
 1               A.   If the numbers match, correct.
 2               Q.   Okay.       It could be 1,045.
 3               A.   Right, right.
 4               Q.   Okay.       But she is in that batch.
 5               A.   She is listed in that report.
 6               Q.   If you go to page 14 of the report -- are
 7      you there?
 8               A.   I'm there.
 9               Q.   Okay.       About midway through the page, the
10      report states that Prince William provided the
11      registration applications for a subset of the 433
12      people listed on the cancellation report.
13               A.   I don't see that.                 What paragraph number?
14      I'm sorry.
15               Q.   It's really just by reading the third and
16      fourth paragraph.
17               A.   One, two, three, four ... Prince William.
18      Okay.     I don't see the word "subset."                          I'm sorry.
19               Q.   That was my word.                 So Prince William
20      County provided a list 433 names on it, right?
21               A.   A list of 433 ... okay.                         It says that.
22               Q.   You asked for voter registration forms --
23               A.   Okay.
24               Q.   -- for these people, correct?
25               A.   Yes.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 129 of 343 PageID# 6796


                                                                          Page 128
 1               Q.   Okay.       They had those forms for people
 2      starting from 2015, right?
 3               A.   Okay.       I see where -- yes, since 2015.
 4               Q.   Right.        So you looked at voter
 5      registration applications for 84 of the 433 listed.
 6               A.   Well, I -- the company did.
 7               Q.   Right.        And you're here on behalf of the
 8      company.
 9               A.   Right.
10               Q.   So that's what I meant by subset.
11               A.   Are they included in the exhibit that you
12      can point me to?
13               Q.   Well, yeah, so we can get to that.                So
14      where it says here, Prince William County removed a
15      total of 84 noncitizens, do you see that --
16               A.   I see it says that.
17               Q.   -- beginning of the fourth paragraph?
18      Okay.     So it says here, "Prince William County
19      removed a total of 84 noncitizens from its voter
20      rolls in 2015 and 2016," and then cites to footnote
21      30, correct?
22               A.   Heavens.         It cites to footnote 30.
23               Q.   And footnote 30 states, "the completed
24      registration applications provided to PILF are
25      available at Exhibit 7."

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 130 of 343 PageID# 6797


                                                                              Page 129
 1              A.   Okay.      Exhibit 7.             Yes, it says that.
 2              Q.   Okay.      So let's go to Exhibit 7.             In
 3      particular, go to page 48 of 84.
 4              A.   48?
 5              Q.   Of 84.
 6              A.   Okay.      This is not a complete photocopy.
 7      I can't read all of it.
 8              Q.   Well, it's redacted.
 9              A.   No, it's not just redacted; it's cut off.
10                   MR. DAVIS:          There's on the bottom of this
11      exhibit looks like some form of a legend that ends in
12      2015, but it's not clear.
13              A.   Let the record reflect I'm pointing to
14      words on the bottom of the page that appear to say
15      something August 2, 2015 but are not legible to the
16      witness.
17              Q.   Okay.      Just the photocopy is a little
18      faint.     Why don't we just go off the record and see
19      if we can get a --
20                   VIDEO SPECIALIST:                 We're off the record,
21      12:19.
22              (Proceedings recessed)
23                   VIDEO SPECIALIST:                 We're on the record,
24      12:36.
25      BY MR. TEPE:

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 131 of 343 PageID# 6798


                                                                              Page 130
 1              Q.   So, Mr. Adams, let's go to Exhibit 7, in
 2      particular, go to page 48 of 84.                       Do you have that in
 3      front of you?
 4              A.   I do.
 5              Q.   Okay.      This is a copy of a voter
 6      registration application for Luciania Freeman; is
 7      that right?
 8              A.   It's part of one.                 There's a portion that
 9      appears to be cut off on the far right that would
10      show the date of registration, but it's probably 95
11      percent of one.
12              Q.   Right, but that's how it appears in your
13      Exhibit 7 --
14              A.   Okay.
15              Q.   -- to the PILF report, correct?
16              A.   I don't know, but I'm not quibbling.                    I'm
17      just telling you this is about 95 percent of one.
18              Q.   All right.
19              A.   It's also -- but it's not just voter
20      registration, though, so let me amend my answer
21      because it's not fully correct.
22              It's a record that was provided to PILF that
23      also includes a notation that Luciania Freeman was
24      canceled because she was declared a noncitizen on
25      August 12, 2015.          That is also part of the record.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 132 of 343 PageID# 6799


                                                                                 Page 131
 1      It's not just the voter application.                          It is an
 2      additional government record related to her
 3      registration, a list maintenance record.
 4               Q.   Okay.       I'm going to strike that as
 5      nonresponsive.
 6               A.   Well, but --
 7               Q.   But we'll get there.
 8               A.   I know you'll get there, but --
 9               Q.   Mr. Adams, I get to ask the questions.
10      Okay?
11               A.   Right, right, right.
12                    MR. DAVIS:           Can we go ahead and mark that
13      as an exhibit, though?
14                    MR. TEPE:          We can just put it in as, you
15      know, just a brighter photocopy of the Johnson
16      exhibit.
17                    MR. DAVIS:           All I want is, when I leave
18      here today, that to be part of the record.
19                    MR. TEPE:          Oh, yeah, no, we'll stick it
20      in.    You can swap it out.
21                    MR. DAVIS:           Okay.
22                    MR. TEPE:          I mean, it's just a photocopy
23      issue of, you know, the fact that we photocopied
24      Johnson 7, which itself is a copy of what came off
25      the website.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 133 of 343 PageID# 6800


                                                                          Page 132
 1                   MR. DAVIS:          Okay.         Fair enough.
 2      BY MR. TEPE:
 3              Q.   So let me sort of start again.
 4                   MR. DAVIS:          Just so the record is clear, I
 5      oppose the motion to strike as nonresponsive.
 6              Q.   So, Mr. Adams, Exhibit 7 to the first
 7      Alien Invasion report, page 48 of 84, there is 95, to
 8      use your terminology, percent of the voter
 9      registration application of Luciania Freeman
10      represented, correct?
11              A.   Ninety-five percent of the voter
12      registration application or thereabouts --
13              Q.   Okay.      So --
14              A.   -- is contained on this page in addition
15      to other information that's part of this record.
16      This record is not the voter registration
17      application.
18              Q.   Okay.      So, Mr. Adams, so this is part of
19      PILF's exhibit, right?
20              A.   This was part of PILF's exhibit.
21              Q.   Okay.      And you were provided at your
22      request voter registration applications, correct --
23              A.   We were --
24              Q.   -- from Prince William County?
25              A.   We were provided some voter registration

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 134 of 343 PageID# 6801


                                                                           Page 133
 1      applications; however, we didn't get those.                    What we
 2      got was a derivative document, by and large, and this
 3      is one of them.
 4              There was both a voter registration
 5      application and a determination about that particular
 6      voter.     This was not just the voter registration
 7      application.       And that's an important distinction.
 8              Q.   Okay.      Mr. Adams, let's focus on the
 9      questions that are asked.                 Okay?
10              A.   I did.
11              Q.   So you made a request of Prince William
12      County for records, documents, regarding individuals
13      who potentially did not satisfy the requirements for
14      citizenship, correct?              We looked at that.
15              A.   That was part of the request, correct.
16              Q.   Right.       And you also asked for the voter
17      registration applications for those individuals who
18      had been canceled, correct?
19              A.   Partially correct.                 Canceled as declared
20      noncitizens.
21              Q.   Understood, but you asked for voter
22      registration applications for those individuals who
23      were listed.
24              A.   Right.
25              Q.   Okay.      And what came back to you and what

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 135 of 343 PageID# 6802


                                                                                Page 134
 1      PILF published here in Exhibit 7 is what we're
 2      looking at today, correct?
 3              A.   That's what we're looking at today, but,
 4      again, I want to emphasize that this is not a voter
 5      registration application document.                        This is a
 6      derivative list maintenance document from a voter
 7      registration application.
 8              Q.   It's a photocopy of.
 9              A.   There's a difference, and that's not the
10      only difference.
11              Q.   Okay.      Can we focus on the questions that
12      I'm asking, or we're going to be here all day.
13              A.   Well, no, we'll be here seven hours.
14              Q.   Okay.      And so, Mr. Adams, this is a copy
15      of Luciania Freeman's voter registration application,
16      correct?
17              A.   No, it is not.
18              Q.   Okay.      What's missing?
19              A.   There's nothing -- well, part of it is
20      missing, namely, the date on the right.
21              Q.   Okay.
22              A.   But also it's not just something that's
23      missing; it's something that's added.                         This is a copy
24      of the derivative list maintenance document.
25              Q.   Okay.      We're not talking about what's

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 136 of 343 PageID# 6803


                                                                               Page 135
 1      added, okay, Mr. Adams?
 2              A.   You asked me if this was a copy and you
 3      cut me off from the answer.
 4              Q.   I said what is missing.                     My question was
 5      what is missing.          So I want you to focus on answering
 6      the question asked.            My question was, what is
 7      missing?
 8              A.   A portion of the right-hand side of the
 9      original voter registration application is missing.
10              Q.   Okay.      Is there anything else missing?
11              A.   There's nothing else missing as it appears
12      to me right now.
13              Q.   Okay.      So on this application copy that we
14      have in front of us, it's Luciania Freeman, correct?
15                   MR. DAVIS:          Object to the form of the
16      question.
17                   MR. TEPE:         What's the basis?
18                   MR. DAVIS:          You're characterizing it as an
19      application copy.           I think the witness has testified
20      that it's something derivative from an application
21      copy, and I think there's a distinction that's
22      important.
23                   MR. TEPE:         Okay.           Then what's the
24      distinction?       Because Mr. Adams just testified that
25      there was nothing else missing from the copy of the

                           TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 137 of 343 PageID# 6804


                                                                          Page 136
 1      voter registration application.
 2              A.    Is that a question to me?
 3                    MR. DAVIS:          But he asked -- he added that
 4      there was something added to it --
 5                    MR. TEPE:         I know.
 6                    MR. DAVIS:          -- which makes it a derivative
 7      document, not the original registration application.
 8                    MR. TEPE:         Yes.       It's obviously not the
 9      original.      It's a copy.             So, so, so -- all right.
10              Q.    Mr. Adams, I know you're very much itching
11      to talk about the bottom portion of this page, but
12      let's take it one step at a time.
13              The top portion, do you see a form?
14              A.    I see a partial copy of a form that is
15      included in a derivative list maintenance document.
16              Q.    Okay.      And so I want to ask you questions
17      about that form.           Okay?
18              A.    You want to ask me about a part of this
19      document.
20              Q.    Yes.
21              A.    Okay.
22              Q.    And so the form at the top is a copy of
23      Ms. Freeman's voter registration application,
24      correct?
25              A.    Partially.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 138 of 343 PageID# 6805


                                                                                   Page 137
 1              Q.   Okay.      Because on the right-hand side
 2      there is a little bit missing, such as the last phone
 3      number -- digit of her phone number and the last
 4      digit of the date that she signed the form, correct?
 5              A.   That is missing on the right-hand side of
 6      the portion of the derivative list maintenance
 7      document.
 8              Q.   Okay.      And so on this form it lists
 9      Ms. Freeman's -- an address for Ms. Freeman, correct?
10              A.   It lists an address for Ms. Freeman.
11              Q.   Right.       It also lists an email address,
12      correct?
13              A.   It lists an email address.
14              Q.   It's got a date of birth or a year of
15      birth, I should say.
16              A.   Well, it doesn't have a date of birth.
17              Q.   I just corrected that.
18              A.   I'm answering the question.                      You didn't
19      strike it.      And it has a year of birth.
20              Q.   And it has most of her phone number.
21              A.   It has -- the public record has her phone
22      number, yes.
23              Q.   Right.       Okay.       And in the upper left-hand
24      corner the question, "are you a citizen of the
25      United States of America," do you see that question?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 139 of 343 PageID# 6806


                                                                          Page 138
 1              A.   Yes.
 2              Q.   And she checked yes, according to this
 3      document, correct?
 4              A.   Before she was declared a noncitizen, yes.
 5              Q.   Okay.      So the answer is yes, she checked
 6      yes, right?
 7              A.   She did check yes.
 8              Q.   And her signature is on -- down at the
 9      bottom of the form, correct?                    She signed it?
10              A.   She did sign it.
11              Q.   And the registration statement above her
12      signature says, "I swear/affirm, under felony penalty
13      for making willfully false material statements or
14      entries, that the information provided on this form
15      is true," correct?
16              A.   That's what it says.
17              Q.   Okay.      So when she signed this form, she
18      was swearing that she was a citizen of the
19      United States.
20              A.   All people who sign this form do that,
21      including her.
22              Q.   Okay.      Now at some point later would you
23      agree her registration was canceled, correct?
24              A.   At some point later she signed a similar
25      form that swore under oath that she was not a

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 140 of 343 PageID# 6807


                                                                                 Page 139
 1      citizen.
 2              Q.   Okay.      Do you have a copy of that form?
 3              A.   I will eventually in this case.                     We've
 4      asked for it in third-party discovery.                        And you can't
 5      get canceled in Virginia unless you sign a form from
 6      DMV swearing under oath, just like here, that you're
 7      not a citizen.
 8              Q.   So your understanding of how her name
 9      appeared at this time -- we're talking about at this
10      time --
11                   MR. DAVIS:          What time?
12              Q.   The time of the Alien Invasion I, so
13      September 30th, 2016 -- that when Ms. Freeman appears
14      in Exhibit -- in the Prince William County
15      cancellation list that you have republished at
16      Exhibit 1, it was because she provided some
17      information at the DMV that was contrary information
18      with regard to her citizenship.
19              A.   That is a gross shortcoming of the
20      information she provided.                 It is much more robust.
21              She provided a sworn statement under felony
22      penalty for making a willfully material -- willfully
23      false material statement the information provided in
24      this form is correct, and she would have marked no to
25      the question she is not a citizen, and she would have

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 141 of 343 PageID# 6808


                                                                                  Page 140
 1      executed the felony perjury attestation.                            And that's
 2      precisely why the canceled declared noncitizen
 3      notation appears on this record.
 4              Q.    Right, so -- there's a handwritten --
 5              A.    That's my understanding, to answer your
 6      question.
 7              Q.    Thank you.          So at the bottom -- so you
 8      have the form at the top of this page, which is,
 9      again, page 48 of 84 of Exhibit 7.                            There's a
10      handwritten notation, right?                     That's what you're
11      referring to?
12              A.    No, that's not what I'm referring to.                        I'm
13      referring to a whole host of other information
14      besides this --
15              Q.    Okay.      All right.
16              A.    -- that is on the document.
17              Q.    Right.       So on the document there's a
18      handwritten notation that says what?
19              A.    "Canceled declared noncitizen August 12th,
20      2015."
21              Q.    Right.       Okay.        And that matches what's
22      here in Exhibit 1 in the Prince William cancellation
23      report, right?
24              A.    The two documents corroborate each other.
25              Q.    Okay.      But it's referring to the same

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 142 of 343 PageID# 6809


                                                                          Page 141
 1      thing, that she was canceled, that same canceled
 2      date, right?
 3              A.   And the existence -- they corroborate each
 4      other, that's correct.
 5              Q.   So August 12th, 2015.
 6              A.   They corroborate each other.
 7              Q.   Okay.      So it's the same information.
 8              A.   Corroborating it -- each other.
 9              Q.   Why do you say "corroborating it"?
10              A.   Because there's two government documents
11      that are saying the same thing, that this woman is a
12      noncitizen.
13              Q.   No, it says that she was canceled.
14              A.   No, it says declared noncitizen.
15              Q.   Right.
16              A.   That document says declared noncitizen.
17      Two documents are in agreement that Luciania Freeman
18      was declared a noncitizen as well as the context of
19      discussing this with other election officials.
20              Q.   Okay.      But we're talking about the
21      information that PILF had with regard to Ms. Freeman.
22              A.   Which includes the context of discussions
23      with other election officials about how to interpret
24      these documents.          You cannot separate them.
25              Q.   I'm just asking questions.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 143 of 343 PageID# 6810


                                                                           Page 142
 1              A.    Well --
 2              Q.    So the question here, then, is:                 At the
 3      time that Alien Invasion I was published, PILF knew
 4      only two things about Ms. Freeman, right?
 5              A.    Wrong.       Let me tell you something else.
 6      You asked me a question.                 One of the other things --
 7                    MR. DAVIS:          Let him finish the question.
 8              A.    Okay.      Right.
 9                    MR. DAVIS:          Let him finish the question,
10      and then you can --
11              A.    Right.
12              Q.    -- one, that she had registered to vote
13      affirming under penalty of felony that she was a
14      citizen of the United States.
15              A.    That's one of many things, more than two.
16              Q.    PILF also knew, with regard to Ms. Freeman
17      specifically, that her name appeared in the
18      Cancellation - Declared Non-Citizen report from
19      Prince William County.
20              A.    That's one of multiple things.
21              Q.    What else did you know about Ms. Freeman's
22      citizenship?
23              A.    We had an extraordinary amount of
24      information derived from conversations with multiple
25      Virginia election officials as to the meaning -- as

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 144 of 343 PageID# 6811


                                                                                  Page 143
 1      how to interpret this information.
 2              For example, since you asked me what else,
 3      I'll give you one of many examples.                           The email from
 4      the lawyer for the Alexandria registrar literally
 5      says these people were removed because they were
 6      determined to be not a U.S. citizen.
 7              It goes far beyond simply looking at the forms
 8      itself.      It was a broad holistic understanding of how
 9      to interpret these documents and was informed by
10      multiple conversations with elected officials in
11      Virginia -- election officials in Virginia.
12              So it wasn't just these two documents read in
13      isolation; it was a holistic understanding of the
14      process.
15              Q.    Okay.     And the correspondence that you
16      were just referring to was the attorney for
17      Alexandria, correct?
18              A.    That was one of many conversations --
19              Q.    I'm just trying --
20              A.    -- that informed this holistic
21      understanding of how to interpret those two pieces of
22      information.
23              Q.    Okay.     I understand.              So that was the
24      attorney for Alexandria, right?
25              A.    That was one, yes.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 145 of 343 PageID# 6812


                                                                                  Page 144
 1              Q.   Okay.      And Ms. Freeman was a resident of
 2      Prince William County.
 3              A.   Doesn't make any difference.                     It's the
 4      interpretation of how the state process works.
 5              The attorney for an election official was
 6      telling us, among many other people, that if you're
 7      on this list, you testified under oath under penalty
 8      of perjury that you weren't a citizen, the state had
 9      a follow-up procedure and this particular registrant
10      never attested that they were a citizen.
11              So the registrant has a role in this process
12      also of failing to affirm citizenship.                        So all of
13      these things holistically informed the interpretation
14      of the two narrow documents you wanted me to focus
15      on.
16              Q.   Okay.      And, again, with respect to
17      Luciania Freeman specifically, you had this document
18      that we're looking at as page 48 of 84 in Exhibit 7,
19      right?     And you had page 26 of 29 in Exhibit 1.
20              A.   I stand by my previous answer.
21              Q.   That's the only --
22                   MR. DAVIS:          Objection, asked and answered.
23              Q.   That's the only information that you had
24      specifically about Ms. Freeman.
25              A.   I stand by my previous answer again.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 146 of 343 PageID# 6813


                                                                              Page 145
 1              Q.   Do you have other information about
 2      Ms. Freeman?
 3              A.   Yes.
 4              Q.   At this time?
 5              A.   Yes, how her name appeared on the list of
 6      noncitizen cancellation that I have testified to four
 7      questions ago.        That was about Ms. Freeman, because
 8      it related to how she got on the list and informed
 9      whether or not we could rely on government documents
10      that we viewed to be inherently reliable.
11              Q.   Okay.
12              A.   And so my answer is the same as it was
13      four questions ago.
14              Q.   Okay.      So your understanding is that
15      Ms. Freeman swore under felony penalty that she was a
16      United States citizen at one time and then swore the
17      opposite another time.
18              A.   I've testified --
19                   MR. DAVIS:          Objection, asked and answered.
20              A.   I've testified to that.                    Stand by my
21      earlier answer.
22              Q.   Did PILF attempt to reach out to
23      Ms. Freeman to clarify the conflicting responses to
24      the citizenship question?
25              A.   We would never do that.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 147 of 343 PageID# 6814


                                                                              Page 146
 1              Q.    Why is that?
 2              A.    You would never reach out to individual
 3      voters in this context and talk to her.                        We have no
 4      way of verifying that.                There's no way to verify
 5      whether or not she's a citizen.                       We don't have those
 6      tools -- only law enforcement does.
 7              Q.    My question was, did PILF attempt to reach
 8      out to Ms. Freeman to clarify the conflicting
 9      responses, as you understood it, to the citizenship
10      question?
11              A.    I've answered that question.                    I stand by
12      my answer.
13              Q.    The answer is no, you --
14              A.    The answer is what I said, not no.                    The
15      answer is --
16              Q.    Oh, so you did -- you did reach out to
17      Ms. Freeman?
18              A.    The answer is what I said.
19              Q.    Did you or did you not reach out to
20      Ms. Freeman?
21              A.    I've answered the question.
22              Q.    Did you or did you not reach out to
23      Ms. Freeman?
24              A.    I've answered the question.
25              Q.    No, you have not.                It's a simple yes or

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 148 of 343 PageID# 6815


                                                                           Page 147
 1      no.
 2              A.   I stand by what I testified to.
 3              Q.   Which is no, you did not?
 4              A.   The record --
 5              Q.   You did not reach out to Ms. Freeman,
 6      correct?
 7              A.   What I testified to is in the transcript
 8      probably by now about 20 lines above what you're
 9      reading.
10              Q.   And I'm asking you to clarify that record
11      because you seem resistant.                    The question, again, is:
12      Isn't it correct that you did not reach out to
13      Ms. Freeman period?
14              A.   I don't have a different answer for you.
15              Q.   You had an address for her, correct?
16              A.   I said I don't have -- there's an address
17      on the form.
18              Q.   And you had an email address, correct?
19              A.   Asked and answered.
20              Q.   And you have most of a phone number for
21      her, correct?
22              A.   I already testified to that.
23              Q.   And you never reached out to Ms. Freeman,
24      correct?
25              A.   I've already answered that and testified

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 149 of 343 PageID# 6816


                                                                               Page 148
 1      to it.     It's probably about 50 lines behind this
 2      line.
 3              Q.   And the answer is no, you never did.
 4              A.   I've asked and answered that.                     I've
 5      answered that repeatedly now.                    I've told you that
 6      I've already testified to that.
 7              Q.   Yes, so when I first asked, you answered,
 8      not really directly, you said, we would never do
 9      that.    That was your answer.
10              A.   That was your opinion or my testimony, not
11      really directly?          Is that your opinion or was that my
12      actual testimony?
13              Q.   My question many lines ago was:
14              Did PILF attempt to reach out to Ms. Freeman
15      to clarify the conflicting responses to the
16      citizenship question?
17              Answer.      We would never do that.
18              A.   Stand by my testimony.
19              Q.   So the answer is no, you never did.
20              A.   I've answered the question.
21              Q.   Why won't you say what you did or did not
22      do?
23              A.   Because I did.
24              Q.   You reached out to Ms. Freeman.
25              A.   I testified what we did.                     I'm not going to

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 150 of 343 PageID# 6817


                                                                             Page 149
 1      answer it again.
 2              Q.    You reached out to Ms. Freeman.                   Did you
 3      call her?
 4              A.    I've answered this question.
 5              Q.    Did you -- did you email her?
 6              A.    I've answered the question.
 7              Q.    You actually haven't.                   I'm asking very,
 8      very simple questions.
 9              Did you send her a letter to clarify her
10      responses?
11              A.    To what?
12              Q.    To clarify her responses.
13              A.    How could we clarify her responses?                   That
14      makes no sense.          I don't understand the question.
15              Q.    My question is:              Did you reach out to her?
16      And you -- did you call her?
17              A.    I testified -- I can't see what my
18      testimony was.         I stand by --
19              Q.    You said we would never do that.
20              A.    That's the 30(b)(6) answer.
21              Q.    You said, we would never reach out to
22      individual voters in this context and talk to her.
23      What's "this context"?
24              A.    The one you're asking about.
25              Q.    Well, no, you're the one who said --

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 151 of 343 PageID# 6818


                                                                              Page 150
 1              A.   You have the answer.
 2              Q.   No, you said, in this context, and I'm
 3      trying to understand your answer.                       You said, we would
 4      never reach out to individual voters in this context.
 5      What's the context that you're referring to?
 6              A.   Your question.             In other words, I was
 7      responding to your question.
 8              Q.   What is the context that you're referring
 9      to, my question?
10              A.   Your question.
11              Q.   Okay.      So in the context of where PILF has
12      one document suggesting that she answered that she is
13      a citizen of the United States and another document
14      suggesting that she answered that she's not a citizen
15      of the United States, under that context, you would
16      never reach out to clarify, which is correct?
17              A.   That's a false context because that's not
18      what the situation was.
19              Q.   Well, that's -- that's why I'm asking you
20      to answer, and what is the context?
21              A.   I've testified to all of the other
22      information we had about these documents that you're
23      ignoring in your question related to how to interpret
24      the documents.
25              So your question is a false hypothetical that

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 152 of 343 PageID# 6819


                                                                                 Page 151
 1      did not exist in this circumstance.                            There was much
 2      more than two documents.                  And I've answered that
 3      question at least once.
 4               Q.   Okay.       So in this context you would never
 5      reach out to Ms. Freeman.                      That's your testimony.
 6               A.   That's -- my testimony is what it is in
 7      the previous question.                 I stand by it.
 8               Q.   And in fact you never did reach out to
 9      her, correct?
10               A.   I don't know.              I don't know if there was
11      any communication with her ultimately.                            I have no
12      idea, as I sit here right now.
13               Q.   Are you trying to suggest the absence of
14      evidence is evidence?
15               A.   I'm not trying to suggest anything except
16      tell you the truth.
17               Q.   So you're not aware of any outreach to
18      Ms. Freeman, correct?
19               A.   As I sit here right now, I'm not.
20                    MR. TEPE:          Lunch?
21                    MR. DAVIS:           Sure.
22                    VIDEO SPECIALIST:                  We're off the record,
23      1:00.
24               (Proceedings recessed)
25


                           TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 153 of 343 PageID# 6820


                                                                                    Page 152
 1                               AFTERNOON SESSION
 2                    VIDEO SPECIALIST:                We are on the record,
 3      1:37.
 4      BY MR. TEPE:
 5              Q.    Mr. Adams, you understand we're still
 6      under oath.
 7              A.    Yes.
 8              Q.    So before we took a break for lunch, we
 9      were looking at the Alien Invasion I report.                           I'm
10      just -- sort of a segue.
11              Now in that report you had cited records from,
12      was it, eight counties/jurisdictions?
13              A.    May I look?           I just don't remember.
14              Q.    Roughly, if it's not exactly eight.                       I
15      think those are the ones you reached out to, but ...
16              A.    Nineteen.
17              Q.    That's what you reached out to.
18              A.    Oh, I'm sorry.             Right.         Okay.   I --
19      looking for the graph ... eight.
20              Q.    Okay.      And I think in your testimony
21      before you made reference to a fact that there was a
22      disagreement between PILF and election officials as
23      to whether or not certain information on the
24      Cancellation - Declared Non-Citizen report was
25      releasable or protected under the Drivers Privacy

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 154 of 343 PageID# 6821


                                                                           Page 153
 1      Protection Act, right?
 2              A.   That is a broad generalization that I will
 3      not quibble with.           There's lots of different aspects
 4      of that, but, generally speaking, yes.
 5              Q.   Okay.      And but ultimately you did get
 6      records for almost all of the jurisdictions in
 7      Virginia.
 8              A.   Ultimately we got records for all of the
 9      jurisdictions in Virginia by virtue of the
10      Commonwealth of Virginia providing us a statewide
11      cancellation noncitizen report.
12              Q.   Okay.      All right.             So after there was a --
13      this disagreement that you didn't quibble with,
14      broadly speaking, was litigated in court, correct,
15      and a court decided that the DPPA did not protect the
16      information that you were seeking, correct?
17              A.   Yes.
18              Q.   Okay.      And so after that court ruling,
19      you, PILF, continued to seek from the other
20      jurisdictions this Cancellation - Declared
21      Non-Citizen report.
22              A.   I'm sorry.          I didn't hear the first word
23      you asked.      It might have been after or before, I
24      don't know which.           I'm sorry.
25              Q.   So after that court ruling, so once you

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 155 of 343 PageID# 6822


                                                                          Page 154
 1      got the court ruling, you went back to the various
 2      jurisdictions and were asking for this, this report,
 3      this cancellation report, right?
 4              A.    I'm not sure.           I know that we
 5      reinvigorated our efforts to obtain the statewide
 6      report.      If there's a document that helps me remember
 7      what we did with the counties and the local
 8      jurisdictions, it would be helpful.
 9              I have some recollection of also attempting to
10      get information from counties, but I don't have a
11      specific recollection.               At that point the state had
12      lost, essentially, their argument that they were
13      pushing in federal court, and we were, therefore,
14      seeking the state list.
15              Q.    Okay.     I think we will get into some of
16      those individual jurisdiction requests a little bit
17      later, but between Alien Invasion I and Alien
18      Invasion II, it's fair to say you got more records.
19              A.    For sure.
20              Q.    Okay.     And you published what I've been
21      calling -- actually it's the title of your report --
22      Alien Invasion II, correct?
23              A.    Eventually, yes.
24              Q.    Okay.     Why don't we take a look at that.
25                                (Johnson Exhibit 11

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 156 of 343 PageID# 6823


                                                                               Page 155
 1                   previously marked for identification
 2                   and referenced herein: Alien
 3                   Invasion II)
 4              A.   Is this two of the same or one of the
 5      same?
 6                   MR. TEPE:         That's a good question.              Maybe
 7      it's two.      No, it's one.            The exhibit copy is
 8      single-sided.        The counsel copy is double-sided.
 9              Okay.    And that was previously marked Johnson
10      11.
11              So the witness has been handed what has been
12      previously marked as Johnson Exhibit 11.
13              Q.   Do you recognize that document?
14              A.   Well, it appears to be, without going
15      through what appears to be hundreds of pages, Alien
16      Invasion II report.
17              Q.   Okay.      And that is, for the record, a copy
18      that we pulled off PILF's website.                        Take a look at
19      it.
20              On the cover it says, "Alien Invasion II,"
21      "The Sequel to the Discovery and Cover-up of
22      Noncitizen Registration Voting in Virginia," correct?
23              A.   That's what it says.
24              Q.   And then on the inside cover it has,
25      again, the PILF and VVA logo.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 157 of 343 PageID# 6824


                                                                            Page 156
 1              A.   Yes.
 2              Q.   Okay.      And this was, again, a joint
 3      project of those two organizations, right?
 4              A.   Yes.
 5              Q.   And then it's dated May 2017.
 6              A.   Yes, it says that.
 7              Q.   And then the Table of Contents is next,
 8      and some of the headings on the Table of Contents are
 9      "Introduction," "The Stakes," "Summary of Findings."
10      There's a header called "Felonies Upon Felonies,"
11      correct?
12              A.   All of those are in the Table of Contents
13      in the document.
14              Q.   "The Extent of Noncitizen Registration in
15      Virginia"?
16              A.   Yep, that's there.
17              Q.   "Can Noncitizens Affect Election
18      Outcomes," yes?
19              A.   That's there.
20              Q.   Who is to "Blame for Noncitizen
21      Registration and Voting"?
22              A.   That's all there.
23              Q.   Let's turn to page 1 of the report.               On
24      page 1, in the Introduction, Alien Invasion II begins
25      with a reference back to your findings in Alien

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 158 of 343 PageID# 6825


                                                                                   Page 157
 1      Invasion I, correct?
 2              A.   That's what it says.
 3              Q.   And then it says in the first paragraph,
 4      "Our investigation revealed that in these eight
 5      Virginia localities more than 1,000 noncitizens had
 6      recently been removed from the voter rolls."                          Do you
 7      see that?
 8              A.   That's what it says.
 9              Q.   And in this small sample nearly 200
10      verified ballots were cast prior to official removal,
11      each one of them is likely a felony.                          Do you see
12      that?
13              A.   I see that.
14              Q.   And then the report here mentions that you
15      were able to get data on a statewide basis, right?
16              A.   I don't see that, but you can -- can you
17      direct me to that, if you want me to say that that's
18      what it says.
19              Q.   Well, right underneath the image of the
20      first Alien Invasion report, it says "this report
21      details the statewide problem of registered voters."
22              A.   I see that it says that.
23              Q.   Okay.      And then it says, in the third
24      paragraph, that you expanded your investigation to
25      the entire Commonwealth, right?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 159 of 343 PageID# 6826


                                                                             Page 158
 1              A.   It says that.
 2              Q.   Right.       And then it says, quote, as a
 3      result -- presumably of the statewide investigation,
 4      right -- the number of registrants removed from voter
 5      rolls for citizenship problems during the last few
 6      election cycles grew to over 5,500.
 7              A.   Okay.      You dropped something into the
 8      record that was not in the sentence, but I would
 9      otherwise agree with what it says apart from the part
10      you added.
11              Q.   Oh, the presumably statewide
12      investigation?
13              A.   Yeah.      It doesn't say that.
14              Q.   Right.       But the "as a result" is referring
15      back to the statewide investigation, right?                   As a
16      result of that statewide investigation, the number of
17      registrants removed grew to over 5,500.
18              A.   Well, more or less, I mean, I wouldn't
19      disagree with you.           There's a little more to it than
20      what you put in your question.
21              Q.   Right.       But there's more jurisdictions and
22      now a longer list of people.
23              A.   We have more information.
24              Q.   Right.       And then it says, quote, "of these
25      illegal registrants, 1,852 cast nearly 7,500 ballots

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 160 of 343 PageID# 6827


                                                                                Page 159
 1      in elections dating back to 1988."                         Do you see that?
 2              A.   It says that.
 3              Q.   And the illegal registrants is referring
 4      to the over 5,500 number; is that right?
 5              A.   I don't think so, but -- right, right.
 6      It's referring to the noncitizen cancellation list.
 7              Q.   Right, and the 5,500.                    So, basically, what
 8      it's saying is that, of those 5,500 illegal
 9      registrants, 1,852 cast nearly 7,500 ballots.                         That's
10      what you're saying, right?
11              A.   No.     I mean, it says what it says.
12              Q.   Okay.      And then on page 2 in the Summary
13      of Findings, the second paragraph, it states, in
14      bold, "the numbers are alarming.                        5,556 noncitizens
15      have been removed from the voter rolls for
16      citizenship problems in 120 of Virginia's 133 voting
17      jurisdictions since 2011."                     Do you see that?
18              A.   I do see it says that.
19              Q.   And then in 102 of these jurisdictions,
20      1,852 individuals cast 7,474 ballots before election
21      officials canceled their registrations.
22              A.   It says that.
23              Q.   And then underneath this paragraph there's
24      a little graphic that says 5,556 noncitizen
25      registrations, right?

                           TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 161 of 343 PageID# 6828


                                                                            Page 160
 1              A.   There is a graphic that says that.
 2              Q.   And underneath that it says 7 -- another
 3      graphic says 7,474 votes cast by noncitizens, right?
 4              A.   There is a graphic that says that.
 5              Q.   Okay.      Now did VVA do the analysis that is
 6      the basis for the 1,852 individuals having voted?
 7              A.   Partially did the analysis, not entirely.
 8              Q.   Who else did the analysis?
 9              A.   PILF.
10              Q.   And VVA worked with a Political Action
11      Committee on this analysis, right?
12              A.   I don't know.
13              Q.   You don't know?
14              A.   I did not know, no.                 Now from reading
15      documents in this case I have more information than I
16      did in May of 2017.
17              Q.   But you certainly -- what you're saying is
18      you're aware now that VVA worked with a PAC called
19      Middle Resolution?
20              A.   I currently have knowledge that that
21      occurred.
22              Q.   On page 3 there's a header called
23      "Felonies Upon Felonies."
24              A.   I see that.
25              Q.   And it states here, "When noncitizens who

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 162 of 343 PageID# 6829


                                                                            Page 161
 1      register actually vote, they violate both state and
 2      federal statutes because citizenship is a requirement
 3      to vote in both state and federal elections," right?
 4              A.   That's what it says.
 5              Q.   Okay.      And so this is -- this is
 6      indicating that the 5,556 noncitizens that you've
 7      identified in the Summary of Findings -- or at least
 8      referenced, if not identified -- committed felonies,
 9      correct?
10              A.   I would strongly disagree with that.               I
11      think that this is a statement of law on page 3.
12      Felonies Upon Felonies is a legal section that
13      contains accurate, factual information about various
14      state and federal statutes and makes absolutely no
15      reference to the individuals or data that you just
16      referred to in your question.
17              Q.   Correct.        There's no direct reference, but
18      what -- the point that you're making here in the
19      section Felonies Upon Felonies is that, if you have
20      noncitizens who register or actually vote, they have
21      committed a felony, correct?
22              A.   Well, it says that, but it isn't making
23      reference to anybody other than a recitation of what
24      the law is --
25              Q.   Right.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 163 of 343 PageID# 6830


                                                                            Page 162
 1              A.    -- without any dispute or controversy.
 2      This is the law.
 3              Q.    Right.       And elsewhere in this report you
 4      identified by name the 5,556 noncitizens, correct?
 5              A.    No, we don't actually.
 6              Q.    Well, aren't they listed in Exhibit 1?
 7              A.    They're listed at a link to government
 8      records, but they aren't in this report.                      They're in
 9      an attachment, but they're not named in this report
10      that was distributed.
11              Q.    Right.
12              A.    You need to understand that this was
13      distributed by paper and the names are not in that.
14              Q.    So the second paragraph of the Summary of
15      Findings that we just had looked at on page 2 --
16              A.    Page 2.        Okay.
17              Q.    -- the numbers are alarming, that sentence
18      that we read --
19              A.    I see that sentence.
20              Q.    -- and refers to the 5,556 noncitizens,
21      right?     And then there's a reference to an endnote
22      number 5.
23              A.    Endnote number 5, there's a 5, yeah,
24      superscript.
25              Q.    And in endnote number 5, if you go to

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 164 of 343 PageID# 6831


                                                                          Page 163
 1      that, it says that the cancellation reports for all
 2      120 counties are available at Exhibit 1 at the link
 3      provided on page 1 of this report?
 4              A.   Right, but they weren't in the report.
 5      That's an important distinction, because most of the
 6      distribution of this report or a large amount of it
 7      was by paper.        We didn't include the exhibits.
 8              Q.   Okay.      So on the Internet, you had your
 9      report here, right?
10              A.   Right.
11              Q.   Okay.      And you had a link on page 1 of the
12      report to the exhibits, correct?
13              A.   No, we didn't.             We had a link on page 2 to
14      a footnote to take you to a link on an unnumbered
15      page in the end notes that would ultimately get you
16      there.     So it was not -- it was a number of steps.
17              Q.   Okay.      But there was -- you were linking
18      from the report to the exhibits.
19              A.   It was possible to read the government
20      documents based on information you got in footnote 5,
21      although there's no link, strangely, I'm just
22      realizing this.         Footnote 5, that we would have
23      distributed in paper copy, would actually not allow
24      somebody to find the reports, as a matter of fact.
25              Q.   Okay.      But I'm asking about how it was set

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 165 of 343 PageID# 6832


                                                                          Page 164
 1      up on the web.
 2              A.   Well, that's different, but you asked me
 3      about the paper first.               You asked me about the
 4      report.
 5              Q.   Yes.
 6              A.   So I'm answering about the report.
 7              Q.   Yes, and the report is -- can be printed
 8      in paper, right?
 9              A.   It was printed in paper but not the
10      exhibits.
11              Q.   But it was published on the Internet,
12      correct?     Alien Invasion I was --
13              A.   There was an electronic publication of
14      this report that is distinct from the paper
15      publication.
16              Q.   Well, it's the same publication.
17              A.   Not really actually.
18              Q.   Oh, so there are two different versions?
19              A.   Yes.
20              Q.   Okay.      So what were the material
21      differences between Alien Invasion I, excuse me,
22      Alien Invasion II in paper form and Alien Invasion II
23      in electronic form on PILF's website?
24              A.   The paper form provided no way for people
25      to pursue link endnote 5.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 166 of 343 PageID# 6833


                                                                               Page 165
 1              Q.    Okay.      But my question is about how it was
 2      published on the Internet.
 3              A.    Sure.
 4              Q.    Okay?      And so if you have an electronic
 5      copy of PILF's report downloaded from PILF's --
 6      available on PILF's website, it links to the
 7      exhibits, correct?
 8              A.    Well, this is -- I mean, it probably does,
 9      but I can't say with absolute certainty because this
10      is a paper copy.           There is a link here.                All of the
11      raw data and records can be researched at a broad
12      page, but it's -- it's a different type of link than
13      to the direct ... Exhibit 1.
14              Q.    And at endnote 5 you refer the reader to
15      Exhibit 1 for the reports that underlie the 5,556
16      noncitizens.
17              A.    Right.       It refers to that in the
18      footnote -- in the endnote.
19              Q.    And you can also take, if you had a paper
20      copy, the link that is the web address here on page
21      1, put that in your browser and get to the report
22      online, correct?
23              A.    Which report?
24              Q.    The Alien Invasion II report.
25              A.    No, that's not correct.                     I'm sorry.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 167 of 343 PageID# 6834


                                                                                 Page 166
 1      That's just not correct.                I don't mean to be
 2      argumentative, but that's not accurate.
 3              What you can get to is a page that has a
 4      variety of links about raw data, and then you have
 5      to, once again, choose another link.                          It's not a link
 6      to the Alien Invasion report.                    It says, all the raw
 7      data and records obtained in our research into alien
 8      registration voting can be obtained at, and then
 9      that's a landing page.
10              Q.   Right.
11              A.   And then you have more choices at that
12      landing page.
13              Q.   Okay.      And so but if you go to this
14      landing page, which is listed here on page 1, it says
15      here all the raw data and records obtained -- can be
16      obtained at this link, correct?
17              A.   Eventually you can obtain it, correct, but
18      this is not a direct link to the -- you originally
19      were asking about the exhibits, and I'm answering you
20      that no, they can't be obtained, if you click that
21      link.    You have more steps to do.
22              Q.   Okay.      So you have to click on the link
23      that says Exhibit 1.
24              A.   Correct.        You have to click on two links
25      to get there.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 168 of 343 PageID# 6835


                                                                              Page 167
 1              Q.   You have to click on two links, okay.                    And
 2      Alien Invasion II here tells you how to reach those
 3      records.
 4              A.   Where are you referring?
 5              Q.   Well, I'm just saying, Alien Invasion II
 6      says we've got 5,556 noncitizens, and then, you know,
 7      hanging off that is endnote 5, and endnote 5 says go
 8      to Exhibit 1, right?
 9              A.   Okay.      This is really confusing, so bear
10      with me.     Endnote 5, cancellation reports for all 120
11      counties are available at Exhibit 1.
12              Q.   At the link provided.
13              A.   At the link provided on page 1.                  Okay.    So
14      go back to page 1.           That's the landing page.
15              Q.   Right.       And that's how you're able to
16      access, as it says here, if you want to access
17      Exhibit 1, it's at the link provided on page 1 of the
18      report.
19              A.   Right.       I'm not disputing the fact that
20      the documents are ultimately available
21      electronically.         How you get there is a difference
22      with how you're describing it from your initial
23      question.
24              Q.   Okay.      So with all that discussion of
25      linking, I think we're all on the same page that the

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 169 of 343 PageID# 6836


                                                                                Page 168
 1      number 5,556 comes from the records that you
 2      published in Exhibit 1 to Alien Invasion II, correct?
 3              A.    Yeah, once again, I assume that the tally
 4      is correct, that the people tallying it had the
 5      number correct.         I have confidence they did.
 6              Q.    Okay.     And the cancellation reports that
 7      are housed in Exhibit 1 is the same type of report
 8      that was provided by the localities that you used for
 9      Alien Invasion I, correct?
10              A.    I'm sorry.         I don't understand the
11      question.
12              Q.    The cancellation reports are in Exhibit 1
13      to Alien Invasion II, correct?
14              A.    Mm-hmm.
15              Q.    So it's statewide, right?
16              A.    Well --
17              Q.    Except for a few jurisdictions that --
18              A.    -- it's not statewide.                   It's listed by
19      county.      So, no, I'm sorry, I don't want to be
20      argumentative, but it's not statewide.                        It's Augusta
21      County, Accomack County.                We don't have a statewide
22      report.      We have a report provided by the state that
23      relates to individual counties.
24              Q.    Okay.     So you have a report, Cancellation
25      - Declared Non-Citizen report, that you received from

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 170 of 343 PageID# 6837


                                                                                  Page 169
 1      the Virginia Department of Elections, correct?
 2              A.   Correct.
 3              Q.   Okay.      And within that document is
 4      listings of individuals who were canceled based on
 5      their county, correct?
 6              A.   Right.
 7              Q.   Yes.     And so all I'm asking is this record
 8      that's reflected in Exhibit 1 to Alien Invasion II is
 9      the same type of report that you had obtained from
10      localities and included in Alien Invasion I.
11              A.   Right.       Well, to the extent that they are
12      both the list of people who were declared by either
13      election officials or the registrants or both that
14      they were noncitizens.
15              Q.   Well, the records reflect what they
16      reflect, but, basically, what I'm just saying is it's
17      the same type of report.
18              A.   It's a declared noncitizen report.
19              Q.   Right.       The only difference between, you
20      know, what you see in Exhibit 1 to Alien Invasion I
21      and Exhibit 1 to Alien Invasion II is more counties
22      in Alien Invasion II, right, more jurisdictions?
23              A.   Right.
24              Q.   Right?       And a longer time period covered.
25              A.   Hmm, I didn't realize that.                      I want to

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 171 of 343 PageID# 6838


                                                                             Page 170
 1      answer your question if you give me time to look at
 2      Alien I.
 3              Q.   Sure.
 4              A.   Okay.      Well, right, it's a longer time
 5      period by virtue of the fact that it was March of '17
 6      instead of August of '16.                 It all started going back
 7      to New Year's Day in '11.
 8              Q.   And then I think if you maybe flip towards
 9      the back of Exhibit 1, isn't there an extra couple of
10      months that brings you to maybe May, or am I --
11              A.   I don't think so.                 It says March 20th,
12      2017, but maybe there's a -- oh, wait, there's --
13      there are some from, I don't know, maybe those are
14      supplemental.
15              Q.   I think so.
16              A.   But, yeah, some go to May, some go to
17      March.     Alien I went to August.
18              Q.   Okay.      So essentially same type of report,
19      just more counties, different time period.
20              A.   Right.
21              Q.   Okay.      Eliud Bonilla is listed in Exhibit
22      1 to Exhibit -- strike that.                    Start again.
23              Eliud Bonilla is listed in Exhibit 1 to Alien
24      Invasion II, correct?
25              A.   Did we --

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 172 of 343 PageID# 6839


                                                                          Page 171
 1              Q.    Does that refresh your recollection?
 2              A.    Yeah, I just --
 3              Q.    Okay.      Do you recognize the name Eliud
 4      Bonilla?
 5              A.    Right.
 6              Q.    He's one of the plaintiffs in this case.
 7              A.    Right, right.
 8              Q.    So if you go to page 100 of 486.
 9                    MR. DAVIS:          He's on Alien II.
10              A.    Okay.
11                    MR. DAVIS:          What page did you say?
12                    MR. TEPE:         100 of 486.
13              A.    Right.       You've marked it with a
14      highlighter.
15              Q.    So it's got his name and an address for
16      him, correct?
17              A.    It has his name and an address.
18              Q.    And this is under the Fairfax County list,
19      correct?
20              A.    Correct.
21              Q.    Okay.      So Mr. Bonilla is one of the 5,556
22      noncitizens referenced in the Summary of Findings on
23      page 2; is that right?
24              A.    Well, it doesn't mention his name.
25              Q.    No, I understand.                It's kind of the same

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 173 of 343 PageID# 6840


                                                                              Page 172
 1      questions I was asking with respect to Alien Invasion
 2      I.
 3              A.   The numbers are alarming.                        5,556
 4      noncitizens have been removed from the voter rolls
 5      for citizenship problems in 120 Virginia's
 6      jurisdictions.        That 5,556 is going to relate to the
 7      tally that's in exhibit -- in the exhibit.
 8              Q.   Okay.      And so Mr. Bonilla is part of that
 9      tally of 5,556.
10              A.   Right.
11              Q.   Okay.      And if you go to page 258 of 486,
12      you see Luciania Freeman's name, correct?
13              A.   Yes.
14              Q.   And so she is also one of the 5,556
15      noncitizens tallied on page 2 of the report.
16              A.   Yes.
17              Q.   And for Alien Invasion II, am I correct
18      that PILF reviewed hundreds of voter registration
19      applications, right?
20              A.   Well, I don't know about hundreds, but if
21      it says that --
22              Q.   Let's go to page 13 of the report body.
23              A.   13?
24              Q.   13.
25              A.   It's entitled "Who is to Blame For

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 174 of 343 PageID# 6841


                                                                                Page 173
 1      Noncitizenship Registration Voting."                          Is that the
 2      page?
 3              Q.    That is the page.                And then I'm going to
 4      direct you to the bottom right corner, if you would
 5      just maybe take a look at the bottom three
 6      paragraphs.
 7              A.    Right.
 8              Q.    So as I understand it, PILF looked at 764
 9      voter registration applications, correct?
10              A.    That's what it says in the report.
11              Q.    It says -- and so you surveyed, it says
12      here, "in the 16 jurisdictions surveyed, PILF
13      reviewed 764 voter registration applications
14      submitted by applicants who were later removed for
15      lacking U.S. citizenship," correct?
16              A.    That's what it says.
17              Q.    Okay.      And so this is 7 -- what you're
18      saying here is that this is 764 of, what, the five
19      thousand plus?
20              A.    It probably means that those were the only
21      ones we could get the underlying forms for, which
22      probably means, if our request asked for the
23      underlying forms, the other four thousand, the
24      counties were noncompliant in giving them to us.
25              Q.    Well, isn't it your recollection that the

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 175 of 343 PageID# 6842


                                                                          Page 174
 1      voter registration applications for going back a
 2      number of years were not kept on file?
 3              A.   It varies --
 4              Q.   Okay.
 5              A.   -- county to county.
 6              Q.   And so for 702 of those 764 applications
 7      reviewed by PILF, the registration application said
 8      that the applicant said that they were a citizen,
 9      correct?
10              A.   They couldn't have gotten on the rolls
11      otherwise, although some did, but you have to say
12      something in the citizenship checkbox.
13              Q.   Right.       And so at the bottom here it says,
14      for the remaining 702 noncitizen registrants, they
15      checked yes in the citizenship question, right?
16              A.   That's what it says.
17              Q.   So if they checked yes that they were a
18      citizen, why did you call them 702 noncitizens?
19              A.   Because that's what the state said they
20      were.    That's what the local election officials said
21      they were.      And this is a long answer, by the way.
22              The voter themselves said it; otherwise, they
23      would have been removed because they swore under oath
24      on some document, according to the election officials
25      that I spoke with, that they swore under oath that

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 176 of 343 PageID# 6843


                                                                            Page 175
 1      they were not a U.S. citizen in a more recent
 2      document that would be an admission against interest.
 3              Q.   Okay.      So -- I didn't mean to cut you off.
 4              A.   Go ahead.
 5              Q.   So what you're saying is, it's the same
 6      thing as what we discussed with Alien Invasion I.
 7      There was -- they got on the rolls because they
 8      clicked yes for the most part that they were a
 9      citizen, right, 702 of them did that you looked at,
10      right?
11              A.   Yeah.
12              Q.   Okay.      And then you also have their names
13      appearing in this cancellation report, right?
14              A.   Their names appeared in the cancellation
15      report, or else we wouldn't have tallied them up in
16      part of the tally.
17              Q.   Okay.      Other than the fact that they
18      appeared in this cancellation report, was there any
19      other basis for you to call them noncitizens?
20              A.   I stand by my earlier answer.                     We
21      discussed this at length involving all of my
22      discussions with election officials and various other
23      administrative procedures.                     That formed the basis to
24      make these sorts of statements.
25              Q.   Okay.      And so -- and just to make sure I

                           TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 177 of 343 PageID# 6844


                                                                            Page 176
 1      understand, that was based on conversations that you
 2      had with Don Palmer?
 3              A.   Look, we -- I don't want to be
 4      argumentative about this, but I've answered that
 5      three or four different ways or times, I should
 6      say --
 7              Q.   No, I understand.
 8              A.   -- earlier today.
 9              Q.   And I'm not --
10              A.   And I stand by that answer.
11              Q.   Okay.      I understand.              But just for clarity
12      of the record, you say I already said X, and I want
13      to just make sure that, when we're talking about this
14      record here (indicating), which is -- which was
15      published as Exhibit 1 to Alien Invasion II, the only
16      other basis for calling these people noncitizens
17      besides this record is are those conversations that
18      you talked about earlier today.
19              A.   No, I disagree completely with that
20      statement.      A world of experience goes into this
21      area: a large amount of discussions with election
22      officials, experienced review in voting rolls,
23      litigation in other places, experience in other parts
24      of the country, information received from
25      statisticians.        Lots of things go into the assessment

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 178 of 343 PageID# 6845


                                                                               Page 177
 1      that, if these people have been declared noncitizens
 2      by the state, by the local election officials, and by
 3      themselves, I might add, then there is a basis to
 4      make the statements in the report.                        And I stand by my
 5      earlier testimony on that.
 6              Q.   Are any of these communications that you
 7      had with Don Palmer memorialized in email?
 8              A.   Yes.
 9              Q.   Okay.
10              A.   You showed me one of them earlier today.
11              Q.   No, I'm -- let me re-ask my question.                     Is
12      there any communications in email in which you asked
13      Don Palmer to say what does declared noncitizen mean
14      in the cancellation report?
15              A.   I don't recall that.                  I don't remember.
16              Q.   Okay.      Was there any email correspondence
17      between you and Mr. von Spakovsky in which you asked
18      him what does declared noncitizen mean in this
19      cancellation report?
20              A.   Probably not.
21              Q.   Is there any email that you engaged in
22      with Cameron Quinn in which you asked the question
23      what does declared noncitizen mean in the
24      cancellation report?
25              A.   None that I saw in complying with

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 179 of 343 PageID# 6846


                                                                               Page 178
 1      discovery responses.
 2              Q.   Are you aware of any other written
 3      communication involving these former election
 4      officials that you mentioned this morning --
 5              A.   I'm sorry.
 6              Q.   -- in which you asked, you know, what does
 7      declared noncitizen mean?
 8              A.   None that I saw in preparing discovery
 9      responses.
10              Q.   And so these conversations were only oral.
11                   MR. DAVIS:          I'm sorry.            I didn't hear
12      that.
13              Q.   These conversations were only oral.
14      There's no written --
15              A.   No, I would disagree with that.                    I think
16      they were certainly oral, but they weren't only oral.
17              Q.   Okay.      Well, that's what -- I'm trying to
18      identify, find, you know, a written document in which
19      you asked one of these individuals to explain what
20      declared noncitizen means.
21              A.   What's the question?
22              Q.   Are there such documents?
23              A.   None that I saw in preparation for
24      discovery responses.             If there had been, they would
25      have been turned over.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 180 of 343 PageID# 6847


                                                                           Page 179
 1               Q.   If you go to Exhibit 12 of the report,
 2      and, in particular, I'll direct you to page 217 of
 3      Exhibit 12.
 4               A.   Oh.      Right.         It's 11.
 5               Q.   It might be tabbed.                    It's on the
 6      right-hand side.             You see a bunch of tabs?
 7               A.   But for the record we're talking Johnson
 8      11, right?
 9               Q.   Johnson 11 is the final Alien Invasion II
10      report.
11               A.   Right, but you called it Exhibit 12.
12               Q.   I'm saying Exhibit 12 to the Alien
13      Invasion --
14               A.   Oh, I see.            Okay.
15               Q.   And we tabbed the pages, since it is a
16      lengthy document in front of you.
17               A.   What number?
18               Q.   Look on the bottom of your stack there.
19      Do you see another tab?
20                    MR. DAVIS:            Are we in the realm of
21      applications?
22                    MR. TEPE:           Yes.
23                    MR. DAVIS:            Maybe the name of the
24      applicant would be helpful too.
25               Q.   All right.

                            TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 181 of 343 PageID# 6848


                                                                          Page 180
 1              A.   There's no page number on this, though.
 2                   MR. DAVIS:          There's no page number on mine
 3      either.
 4                   MR. TEPE:         Understood.
 5              Q.   So now that you've kind of turned over the
 6      large volume of paper in front of you, we were
 7      talking about the applications reviewed by PILF,
 8      correct?     Right?
 9              A.   We're talking about it now, yes.
10              Q.   Okay.      And so the 764 applications
11      reviewed by PILF were included in Exhibit 12 to Alien
12      Invasion II, right?
13              A.   I presume all of them are included, yes.
14              Q.   Okay.      All right.             And so now we're
15      looking at Exhibit 12.               And I'm looking for -- one of
16      the tabs should be for Mr. Bonilla.
17              A.   You told me to go to the last tab and I've
18      done so, and it's for somebody named Abby Sharpe
19      Focht.
20              Q.   All right.          Bonilla is probably the
21      second-to-last tab.            I'm sorry.
22              A.   No, it's Jeanne Rosen.
23              Q.   All right.
24              A.   Do you want me to stay with Rosen?
25              Q.   There should be a number at the bottom,

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 182 of 343 PageID# 6849


                                                                           Page 181
 1      PILF 50 --
 2              A.   Look (indicating).
 3              Q.   -- of the one we're looking for.
 4      Understood.      No?
 5              A.   No.     I'm sorry.           It's just not there.
 6      This is another tabbed document.
 7              Q.   Yes, I understand.                 So if you look in the
 8      other Redweld, what's the tab there?
 9                   MR. DAVIS:          I think, if it's the same, the
10      tab is on the face of 49.                 If you flip it over, it's
11      Bonilla, which is 50.              Just the tab is on the other
12      side.
13                   MR. TEPE:         Okay.
14              A.   Freeman, right?
15              Q.   Okay.      Well, we can --
16              A.   That's the last one.                  I'm sorry.
17              Q.   That's fine.            So you have published, just
18      like with Alien Invasion I, the voter registration
19      application of Luciania Freeman, right?
20              A.   Here's Bonilla.
21              Q.   All right.          So we'll start with Freeman.
22              A.   Right.
23              Q.   Freeman, just like with Alien Invasion I,
24      you published in Exhibit 12 here to Alien Invasion II
25      her voter registration application, correct?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 183 of 343 PageID# 6850


                                                                                   Page 182
 1              A.   Didn't we cover this?
 2              Q.   Yes.     And I'm just confirming, asking you
 3      to confirm, that she was published in Exhibit 12, her
 4      voter registration application was published in
 5      Exhibit 12.
 6              A.   Right, it's in this document.
 7              Q.   Okay.      You just noticed Eliud Bonilla's
 8      voter registration application, okay?                          Let's go to
 9      him.
10              Do you see Eliud Bonilla's voter registration
11      application there?
12              A.   Yes.
13              Q.   And it has an address for him, correct?
14              A.   It has an address for him?                       I'm sorry?
15              Q.   It has an address for him?
16              A.   Right.
17              Q.   And it has a phone number for him?
18              A.   It does.
19              Q.   And it has in the upper left-hand corner
20      him checking yes to the question "are you a citizen
21      of the United States of America," right?
22              A.   It is.
23              Q.   And he signed this under felony penalty
24      for making willfully false material statements,
25      correct?     He swore to this under felony penalty.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 184 of 343 PageID# 6851


                                                                                Page 183
 1              A.    Right.
 2              Q.    Okay.     So at the time Alien Invasion II
 3      was published, PILF had two pieces of documentary
 4      records about Eliud Bonilla, correct?                         You had the
 5      copy of the voter registration application, right?
 6              A.    Yes.    I just said that.
 7              Q.    And then you also had his name listed in
 8      the cancellation report for Fairfax County, correct?
 9              A.    No, it wasn't a generic cancellation
10      report.      It was a noncitizen -- declared noncitizen
11      report.
12              Q.    Understood.
13              A.    There are generic cancellation reports,
14      and I just want the record to be clear, he wasn't
15      listed on a generic non -- cancellation report.
16              Q.    Okay.     And but it's the report that you
17      published in Exhibit 1.               So you had his appearance in
18      two documentary pieces of evidence published by PILF,
19      one in Exhibit 1 and one in Exhibit 12, right?
20              A.    Right.
21              Q.    One of those pieces of evidence, one
22      document, shows him saying, yes, I'm a citizen of the
23      United States, correct?               That's what we just looked
24      at in Exhibit 12.
25              A.    Yeah.     I think I answered you.                  It does.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 185 of 343 PageID# 6852


                                                                           Page 184
 1              Q.    And then you had the cancellation report.
 2              A.    Where's that?
 3              Q.    That was Exhibit 1 where you saw Bonilla's
 4      name there, correct?
 5              A.    I mean, that was probably my testimony.                 I
 6      stand by it.        I'm sure it's there.
 7              Q.    Before publishing Alien Invasion II, did
 8      PILF reach out to Mr. Bonilla to ask about these two
 9      pieces of documentary evidence?
10              A.    As a corporate policy, we would not have
11      done that.
12              Q.    What's the corporate policy?
13              A.    That we don't contact registrants or
14      individuals because we have no utility in doing so.
15      We can't verify anything.
16              Q.    So the answer is you did not.
17              A.    Well, that's a different question.               I
18      don't have any recollection as to whether or not we
19      contacted Eliud Bonilla.
20              Q.    You have no basis for saying that PILF
21      did, correct?
22              A.    It would be contrary to policy if we did,
23      but that's not the same thing as saying that we
24      didn't.
25              Q.    Okay.      But you're not aware of any

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 186 of 343 PageID# 6853


                                                                                 Page 185
 1      outreach to Mr. Bonilla.
 2              A.    My testimony is I don't know.                    I'm not
 3      aware of any.
 4              Q.    Is this policy written down somewhere?
 5              A.    Nope.
 6              Q.    Who made this policy?
 7              A.    Me.
 8              Q.    When did you make it?
 9              A.    When we were doing the project.
10              Q.    Which project?
11              A.    The ones we've been talking about, Alien I
12      and II.
13              Q.    So it was a policy made orally by you not
14      to reach out to any individual listed in the Alien
15      Invasion reports.
16              A.    That's my testimony.
17              Q.    And, for clarity, when I say "listed," I
18      mean anyone appearing in Exhibit 1 to Alien Invasion
19      II, or Exhibit 12 to Alien Invasion II.                        I just want
20      to clarify.
21              A.    Okay.       I'm sorry.            Could you repeat that?
22              Q.    Okay.       So my question was, so it was a
23      policy made orally by you not to reach out to any
24      individual listed in the Alien Invasion reports.
25              A.    Well, a quibble, just a touch, with the

                            TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 187 of 343 PageID# 6854


                                                                          Page 186
 1      term "reach out."           We were -- the policy was more
 2      specific than reach out.                It was we're not to contact
 3      individuals listed in the government documents.
 4              Q.   Okay.      And by "the government documents,"
 5      we're talking about the people who appeared in
 6      Exhibit 1 and Exhibit 12.
 7              A.   Correct.
 8              Q.   And what was the rationale behind this
 9      oral policy?
10              A.   That there was no utility in contacting
11      them because we had no means to verify what they
12      said.    All it would be is an exercise in futility
13      with possible negative ramifications associated with
14      it.
15              Had we done something like that, I can only
16      imagine and speculate that your complaint might have
17      had different paragraphs but still been filed, that
18      contact with these individuals would be
19      misinterpreted or otherwise misrepresented.
20              And so, given the fact that there was no way
21      for us to verify anything that they might have told
22      us in these conversations, we did not communicate
23      with these individuals.               There was a better way to
24      solve the problem of noncitizens on the rolls than us
25      talking to individuals.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 188 of 343 PageID# 6855


                                                                                Page 187
 1              The better way to solve the problem was to
 2      provide law enforcement officials who had the means
 3      to access the relevant data without the voter even
 4      knowing, without the voter even knowing this was
 5      going on, to verify whether or not they were
 6      citizens.
 7              Q.   Well, if you could provide the information
 8      to law enforcement, what was the point of publishing
 9      everyone's names and contact information?
10              A.   Well, because those were -- that was the
11      Congress's decision, not ours.                     Congress made the
12      decision this is public information, not PILF, and --
13      can I finish?        Then you can ask me a question.
14              Q.   Go ahead.
15              A.   No, go ahead.
16              Q.   No, I didn't want to interrupt.                      Go ahead.
17              A.   But you did.
18              Q.   And I apologize.
19              A.   All right.          Congress made the decision
20      this is public information, not PILF.                         And this has
21      been thoroughly litigated in the Eastern District of
22      Virginia.      It went to the Fourth Circuit.                     We relied
23      on applicable case law as to what was public
24      information and what was not public information.
25              We followed those court rulings.                       In fact, we

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 189 of 343 PageID# 6856


                                                                             Page 188
 1      went beyond them.           We may have redacted some things
 2      we didn't need to, which is unfortunate in my view,
 3      because I think it's important that we not be accused
 4      of misrepresenting what the government documents say.
 5              And so I think it's important to have the
 6      government documents containing public information
 7      available for the public.                 These are government
 8      documents that anybody can get.                      They aren't private.
 9      Our purpose was to have a thorough report that could
10      not be questioned for making up conclusions about
11      numbers.
12              Q.    Congress didn't publish the cancellation
13      reports on the Internet, did it?
14              A.    Congress made a determination that
15      cancellation reports are public information.
16              Q.    Congress did not publish the cancellation
17      reports on the Internet, correct?
18              A.    Of course they didn't, but they said that
19      this is public information.
20              Q.    PILF published the cancellation reports on
21      the Internet, correct?
22              A.    In reliance to judicial precedent in the
23      Fourth Circuit, Congressional intent, transparency
24      issues.      There's a variety of public policy issues
25      that informed our decision to publish this, none of

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 190 of 343 PageID# 6857


                                                                               Page 189
 1      which, by the way, are the theories of your case, but
 2      the fact that Congress determined these to be public
 3      records.
 4              Q.   And no one forced PILF to publish these
 5      cancellation reports on the Internet, correct?
 6              A.   What difference does that make?                     That's, I
 7      mean -- we had a First Amendment right to
 8      republish -- we have a First Amendment right to
 9      publish public information that Congress has
10      determined to be public in order to petition the
11      government about failures in the system, and that's
12      exactly what we did and why we did it.
13              Q.   And it was your choice to publish this
14      information on the Internet.
15              A.   Because we had a First Amendment right to
16      that Congress bolstered with their decision very
17      clearly to make this public information, and the
18      Fourth Circuit's decision to back that up and give us
19      this broad First Amendment right to publish
20      government documents related to an important issue
21      like voting.
22              And, by the way, we uncovered a huge problem
23      here -- two huge problems -- both aliens on the rolls
24      and the government canceling citizens.                        And that's
25      exactly why Congress gave this broad right to the

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 191 of 343 PageID# 6858


                                                                              Page 190
 1      public to get this information, disseminate this
 2      information, and speak about this information.
 3              Q.    Okay.      So my question was, yes or no, it
 4      was PILF's choice to publish this information on the
 5      Internet.
 6              A.    Not entirely.             We were given the right by
 7      Congress to get the information.                        They chose to pass
 8      a statute that gave us that right, to exercise that
 9      right under the First Amendment, and we ultimately
10      chose to exercise our First Amendment rights to get
11      government information and publish it.
12              Q.    And so it was PILF's choice to put this
13      information on the Internet, when, as you testified
14      before, you could have just handed it to law
15      enforcement who could, as you said, I think, quietly
16      look into verifying these issues.
17              A.    I've answered the question.
18              Q.    And the answer is yes?
19              A.    The answer is what I said.
20              Q.    The answer is PILF made a decision, for
21      whatever rationale or reasons, PILF made a decision
22      to publish these cancellation reports on the
23      Internet, correct?
24              A.    These cancellation reports were published
25      on the Internet.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 192 of 343 PageID# 6859


                                                                                Page 191
 1              Q.    One of the other voter registration
 2      applications that PILF published was for Abby Jo
 3      Focht, who is now known as Abby Jo Gearhart; is that
 4      correct?
 5              A.    If you could direct me to --
 6              Q.    I think you hit on --
 7              A.    The last one?             I seem to recall that.          If
 8      we need to get it directly, you're going to have to
 9      give me a second.
10              Q.    If you see the bottom of that stack there,
11      the bottom tab, is that Focht?
12              A.    Jeanne Rosen.
13              Q.    Okay.
14                    MR. DAVIS:          Probably a green tab.
15              A.    Is it tab -- wait.                 There's one more.
16      That's Rosen.        There's no tabs there.                   This is
17      Bonilla.      This is Freeman.
18                    MR. TEPE:         Bill, do you have it?
19                    MR. DAVIS:          I have one here, yeah.             Do you
20      want to just use this one?
21              Q.    Yeah, Mr. Adams, if you don't mind.
22              A.    I had it a minute ago.
23                    MR. DAVIS:          Here, let me have that and
24      I'll find it.
25                    MR. HANSON:           It's the fourth green tab --

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 193 of 343 PageID# 6860


                                                                            Page 192
 1                    MR. DAVIS:           I've got it.
 2               A.   No, four is not it.                   I'm sorry.
 3               Q.   The application in front of you is for
 4      Abby Focht, right?
 5               A.   Right.
 6               Q.   Okay.       Same questions as before.              There's
 7      an address there, correct, for her?
 8               A.   There's an address.
 9               Q.   Phone number?
10               A.   Yes.
11               Q.   Okay.       She also had checked, "are you a
12      citizen of the United States of America," yes,
13      correct?
14               A.   She did that, yes.
15               Q.   And so with respect to Ms. Focht, you had
16      the same amount of information about her as you did
17      about -- actually strike that.
18               So can you find Ms. Focht's name in the
19      cancellation list?
20               A.   Well, for starters, it might be on the
21      face of this document, but this is a bad copy, and
22      there's a notation here that I can't read on this
23      document.       So putting that aside, do you want --
24               Q.   It's a received stamp, right?
25               A.   Okay.       Putting that aside, do you want me

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 194 of 343 PageID# 6861


                                                                          Page 193
 1      to hunt for what?
 2              Q.   Okay.      Does her name appear anywhere in
 3      Exhibit 1 to Alien Invasion II?
 4              A.   I suspect you know the answer to that, and
 5      I might not.
 6              Q.   The answer is no.
 7              A.   Okay.
 8              Q.   Okay.      And so Ms. Focht -- PILF had no
 9      basis for saying that Ms. Focht is a noncitizen,
10      correct?
11              A.   I don't think she was -- I'm sorry.
12                   MR. DAVIS:          Just so -- this exhibit does
13      have some sort of a legend on the bottom right that's
14      not legible, but -- and it may be no more than a
15      receipt.
16                   MR. TEPE:         Right, I think it's just a
17      received date.
18              Q.   Mr. Adams, the question is, you understand
19      that her application was posted as part of Exhibit 12
20      to Alien Invasion II, correct?
21              A.   Well, that's interesting, because she
22      wasn't part of the tally.                 I think we can agree on
23      that.    Because we've had a lot of testimony here that
24      the tally number was based only on the statewide
25      VERIS reports.        So that would certainly take her

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 195 of 343 PageID# 6862


                                                                            Page 194
 1      outside of all the characterization that you were
 2      asking about relating to felonies.
 3              But my understanding is, is that she was
 4      inadvertent -- first of all, she was given to us by
 5      York, I think, as a responsive document request -- a
 6      response to a document request -- that York gave to
 7      us in response to our request.                     She was inadvertently
 8      posted.      And my understanding is, within moments of
 9      being informed of this, her name was removed.                     And it
10      was an inadvertent inclusion.
11              Q.    Okay.     So I think you're referring to the
12      fact that PILF removed her application and those of
13      50 others at one point after publication on the
14      Internet.
15              A.    Right.      These applications were given to
16      us by the registrars responsive to our request.                     They
17      were included in the full disclosure of responsive
18      documents, right.           How they were characterized is
19      subject to dispute.            And as soon as we heard that she
20      should not have been given to us by the government
21      official, we removed the document.
22              Q.    Okay.     Now PILF advocated using the
23      exhibits to Alien Invasion II to prosecute
24      individuals, correct?
25              A.    That's an oversimplification.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 196 of 343 PageID# 6863


                                                                          Page 195
 1              Q.   Okay.      Let's go to page 16 of the report.
 2              A.   16?
 3              Q.   16.     There are a few recommendations at
 4      the end of your written report, right,
 5      Recommendations and Solutions at the top?
 6              A.   Right.
 7              Q.   Okay.      And one of those recommendations is
 8      last checkbox here on the right-hand side, "law
 9      enforcement at both the federal and state levels
10      should exercise their authority to prosecute cases of
11      voter fraud," right?             Do you see that?
12              A.   Right, but I don't think that answers your
13      question.
14              Q.   "Voter registration and voting history
15      records such as those contained in this report make
16      prosecution an easy task," correct?
17              A.   Right.
18              Q.   Okay.      And so PILF was advocating that law
19      enforcement look at the records to attach to Alien
20      Invasion II and engage in prosecutorial activity,
21      correct?
22              A.   No.
23              Q.   No?
24              A.   No.     I think you misunderstand all of
25      this.    What PILF was advocating is that prosecutors,

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 197 of 343 PageID# 6864


                                                                           Page 196
 1      A, start taking voter fraud seriously, which we say,
 2      and, two -- and, believe me, we have a lot of
 3      experience with this because in some places they take
 4      it seriously and in some places they don't.
 5              And in this particular case we were advocating
 6      investigative activity where prosecutors,
 7      particularly the Justice Department, would have
 8      access to original records that we did not have and
 9      could make determinations as to which, if any, of
10      these were crimes without the voter even having any
11      awareness that it was occurring.
12              And that's what we've been advocating and will
13      continue to advocate.              Because the way the Justice
14      Department works is you can have an investigation to
15      get to the bottom of this problem without any contact
16      of the voter whatsoever.
17              Q.    Well, if you -- you've identified five
18      thousand -- in Alien Invasion II, 5,556 noncitizens,
19      correct?
20              A.    Well, that's what the state did.                We
21      didn't.      They identified it.
22              Q.    Well, no, they didn't identify 5,556
23      noncitizens.       They gave you a list.
24              A.    No, but it was a list of noncitizens.
25              Q.    It was a list of people canceled.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 198 of 343 PageID# 6865


                                                                          Page 197
 1              A.    No, you're misstating a vast amount of
 2      records.
 3              (Clarification by reporter.)
 4              Q.    It says right here, Cancellation --
 5      Declared Noncitizen.
 6              A.    Right.
 7              Q.    Right?       There's a column that says "cancel
 8      date," right?
 9              A.    Right.       And there's a heading that says
10      "noncitizen."
11              Q.    And then there is a "cancel type," right?
12              A.    Noncitizen.
13              Q.    Right, it says "declared noncitizen."                So
14      this is a list of cancellations --
15              A.    Of noncitizens.
16              Q.    -- of people.
17              A.    Noncitizens.
18              Q.    And so what you're saying is all these
19      people are noncitizens.
20              A.    No, that's what the state was saying,
21      election officials who we consulted with in relation
22      to the preparation of this report.
23              For example, as I indicated, Ann Leider of --
24      the Alexandria general registrar, told us these are
25      noncitizens who admitted they were noncitizens under

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 199 of 343 PageID# 6866


                                                                            Page 198
 1      oath in a subsequent filing.
 2              Q.    Well, then --
 3              A.    So --
 4              Q.    Okay.     But if these are noncitizens and
 5      you're so confident of that, then why would
 6      prosecutors have to investigate?
 7              A.    Of course -- well, first of all, your
 8      question, "so confident," I don't understand what you
 9      mean by that.        I'm confident that there's fertile
10      territory here for investigators to commence
11      investigative activities.                 Why would they have to do
12      it?    Let me answer your question.
13              You don't simply walk into a prosecutorial
14      posture and file charges based on our report.                     That's
15      absurd.      I referred to it as virtually turnkey.                 That
16      "virtually" meant something.                    It meant a lot.
17              And what it meant was that the U.S. Attorney's
18      Office could take this list -- and I guarantee you
19      there's noncitizens in here, and I guarantee you that
20      at some point some are going to be prosecuted.
21              And you take the list of potential noncitizens
22      and you start running your traps internally at DOJ,
23      you start doing the legwork, the hard work that goes
24      into it to take the tips that we have given to the
25      government about what we believe to be a serious

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 200 of 343 PageID# 6867


                                                                                  Page 199
 1      problem, and you work the cases up internally.                        And
 2      you eventually, eventually go to a grand jury with
 3      cases that you have determined are foolproof and
 4      ironclad.
 5              Sometimes you get admissions on Immigration
 6      and Naturalization forms under question 12, and you
 7      take those cases, and those are the ones you pursue.
 8      You don't start knocking on doors.                        And DOJ would
 9      never do that.        And I have experience and knowledge
10      in that area to know that the voters would be
11      protected by false-positives in the state reports.
12      And I relied on that experience and knowledge to know
13      that they would not endure the sorts of nonsense that
14      some might argue these reports triggered.
15              They aren't going to have willy-nilly
16      prosecutions.        There's a process in place, a careful
17      process, that the Justice Department prosecutors will
18      use before the voter even knows what's happening.
19      And I have firsthand awareness of that because of my
20      time at the Justice Department.
21              Q.   You called this a list of potential
22      noncitizens, correct?
23              A.   I'm sorry?
24              Q.   In your lengthy answer, you referred to
25      this as a list of potential noncitizens, right?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 201 of 343 PageID# 6868


                                                                               Page 200
 1              A.   I said there are certainly noncitizens on
 2      this list.      There's no question about that --
 3              Q.   Okay.
 4              A.   -- that this list contains the names of
 5      noncitizens who should be prosecuted for registering
 6      and voting in the Commonwealth of Virginia.                      There's
 7      no doubt about it --
 8              Q.   Okay.
 9              A.   -- and ...
10              Q.   And so -- and so this list (indicating)
11      that was published as Exhibit 1 is a list of
12      potential noncitizens.
13              A.   Well, I'm not disputing the fact that you
14      have alleged in your complaint that Mr. Bonilla is a
15      citizen.     I'm not going to sit here and make those
16      sorts of ridiculous assertions.                      He says he's a
17      citizen.     I assume he said it under oath at his
18      deposition, and I'm not going to contest that.                        So
19      there's obviously somebody on the list that's a
20      non -- that's a citizen.
21              Q.   In your answer explaining why prosecutors
22      would have to do an investigation, you said, "and you
23      take the list of potential noncitizens and you start
24      running your traps internally at DOJ."
25              A.   I misspoke.           The list of declared

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 202 of 343 PageID# 6869


                                                                                Page 201
 1      noncitizens.
 2              Q.   Okay.      And so the question remains, if
 3      these are confirmed noncitizens, why does DOJ have to
 4      go through all this effort?
 5              A.   Because we live in America, and one of the
 6      great things about our country is we have process and
 7      we have the right to speak, we have the right to
 8      associate, we have the right to petition.                      And people
 9      who are noncitizens on the rolls have a right to have
10      a process involved.            We don't knock doors down and
11      drag people away.           We have investigators, like I used
12      to do when I was at the Justice Department, look at
13      cases carefully, get the records from DHS.                      They have
14      a wealth of information at DHS to determine whether
15      or not these names are in fact citizens, information
16      I didn't have, information PILF didn't have.
17              Q.   And -- go ahead.
18              A.   Go ahead.
19              Q.   And speaking of process, as you understand
20      it, when someone at the DMV perhaps marks "no" in the
21      checkbox for "are you a U.S. citizen," okay, that
22      triggers a process by the DMV and the Department of
23      Elections, right?
24              A.   No -- well, somewhat.                   You're partially
25      correct.     And I assume you're talking about a voter

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 203 of 343 PageID# 6870


                                                                           Page 202
 1      registration application.                 You didn't say that in
 2      your question, but I assume that's correct.
 3              Q.   No, people have already -- people have
 4      already -- they are already on the rolls.
 5              A.   Yeah, then you don't understand how this
 6      works.
 7              Q.   Okay.      So let me -- let me ask the
 8      questions to figure that out.                    Okay.
 9              So Ms. Freeman, take her as an example, she
10      had already registered to vote, okay.
11              A.   I accept your premise.
12              Q.   Okay.      And then, as you understand it,
13      this declared noncitizen cancellation list is
14      triggered by some contrary information being
15      indicated at the DMV, right?
16              A.   You're underplaying the contrary
17      information.       Let's talk about what that is.
18              Q.   Okay.      No, you already said that's someone
19      saying no, right, in the checkbox?
20              A.   No, you're totally minimizing this.               What
21      it is, is somebody going back to DMV for any point of
22      contact with the division -- the Department of Motor
23      Vehicles.      On the screen is the same original voter
24      registration application they got in the first place.
25              Up pops do you want to register to vote again,

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 204 of 343 PageID# 6871


                                                                             Page 203
 1      and that individual facing these questions a second
 2      time says, to the citizenship question, under oath,
 3      are you a citizen, they say no.                      That's how everybody
 4      got on this list, is they made an under-oath
 5      affirmation at some point that they were not a
 6      citizen.
 7              Q.   After making an under-oath affirmation
 8      that they were a citizen.
 9              A.   Most recent is most valid, and admissions
10      against interest carry more weight than the previous
11      one.
12              Q.   Okay.      So --
13              A.   Wait, there's more.                 Then the state -- go
14      ahead.
15              Q.   So then if someone reregistered by
16      affirming their citizenship, then that is the most
17      valid, right, under your construction?
18              A.   Not necessarily -- there's a lot of
19      different contrary examples.
20              Q.   So which is it?
21              A.   It's not a binary choice.
22              (Clarification by reporter.)
23              Q.   You said that the second affirmation -- I
24      should say the second answer at the motor vehicles,
25      the most recent is most valid, that's what you said,

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 205 of 343 PageID# 6872


                                                                                  Page 204
 1      right?
 2              A.    There's much more to it than just that.
 3      You are -- there's a context here.                            I did say that,
 4      but there's a whole context here.
 5              Q.    No, I understand that you sort of want to
 6      dress it up, but --
 7              A.    And that's argumentative.
 8                    MR. DAVIS:          Objection.            This is getting
 9      argumentative.
10              Q.    But you said the most recent is most
11      valid, so in trying to --
12              A.    In context --
13              Q.    So in trying to understand that, in trying
14      to understand that, if someone reregisters after
15      being canceled, that would be the most recent in the
16      timeline of events, correct?
17              A.    Not always.
18              Q.    Okay.      So you have a registration, a
19      cancellation, and a reregistration, right, in that
20      order, right?
21              A.    Well, but there could have been --
22              (Clarification by reporter.)
23              Q.    Can you follow me --
24              A.    Whoa, whoa, whoa.
25              Q.    Can you follow me?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 206 of 343 PageID# 6873


                                                                            Page 205
 1              A.   Yeah, I follow what you're getting at.
 2      You don't understand some things --
 3              Q.   I'm asking a question here.
 4              A.   Yeah.
 5              Q.   Right.       And so under that timeline of
 6      events, the most recent is valid, and that would be
 7      their reregistration, correct?
 8              A.   Nope.
 9              Q.   Why not?
10              A.   Because the most recent doesn't always
11      address what the citizenship state was in the prior
12      two moments.       You are wrong in your assumption.                That
13      is not what I testified to, and your hypothetical is
14      invalid.     You don't understand how it works.
15              Q.   I know, you keep on telling me I don't
16      understand, but, you know, that's why I'm asking
17      these questions and to get at what it is.                     And so why
18      is it, in my hypothetical, why is it the most recent
19      is not valid?        Why is --
20              A.   Depends what the most recent is.                  If the
21      most recent is registration with an affirmation yes,
22      there could have been an intervening naturalization.
23      Your hypothetical completely omitted that,
24      deliberately I suspect.
25              And there could have been an intervening

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 207 of 343 PageID# 6874


                                                                              Page 206
 1      naturalization in that context, and often there is,
 2      by the way.       That is why people get off the rolls is
 3      because DHS has question 12 that says have you ever
 4      registered to vote.
 5              And so all of these folks seeking to
 6      naturalize are suddenly alerted to the problem they
 7      have been on the voter rolls.                      That's how we're
 8      finding this all over the country.
 9              So what happens is they -- they take
10      themselves off the rolls or they're canceled as a
11      noncitizen.       Then they naturalize and they
12      reregister.       But that third registration in your
13      hypothetical does not have relevance necessarily to
14      the question of their citizenship during the first
15      two registrations because of the intervening
16      naturalization.
17              Q.    But still your reports are on PILF's
18      Internet website, correct?
19              A.    Okay.      You've asked me a different topic
20      now?    I'm sorry.         Reports are on the website?
21              Q.    Yes.     The Alien Invasion II report is
22      still on PILF's website.
23              A.    I answered that.
24              Q.    Right?       It's still on it today, right?
25              A.    I don't know.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 208 of 343 PageID# 6875


                                                                             Page 207
 1              Q.    You don't know?
 2              A.    Nope, I do not know if it's still on it
 3      today.     We could break and I can login.                    It probably
 4      is, but I can't say that with certainty because I
 5      haven't checked.
 6              I prepared a lot of ways for this deposition,
 7      but going to check on whether or not the report is
 8      still posted is not one of them.
 9              Q.    Well, you didn't tell anyone to take it
10      down, did you?
11              A.    I didn't, but that wouldn't necessarily
12      mean it wouldn't be taken down.                       But I don't know if
13      it's on the website.              I will assume for the purposes
14      of your question that it is.
15              Q.    And so you're still calling people who may
16      in fact be citizens noncitizens, correct?
17              A.    Look, if you want -- if you want us to
18      take it down, make an offer.
19              Q.    Okay.      This is sort of a deposition here,
20      and so I'm asking you questions.
21              A.    And I answered it.
22              Q.    And the question is:                  Is it the case that
23      you are calling people who may in fact be citizens
24      noncitizens as of today on your website?
25              A.    As it relates to the three plaintiffs in

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 209 of 343 PageID# 6876


                                                                                    Page 208
 1      this case, no, that's not accurate.                           As it relates to
 2      two plaintiffs in this case, quite possibly.                           As
 3      relates to the third plaintiff, that was cured long
 4      ago.
 5              Q.   Okay.      Can you specify who you're
 6      referring to in your answer?
 7              A.   Well, I think Abby -- help me here -- Abby
 8      Jo --
 9              Q.   Gearhart.
10              A.   -- Gearhart, that's long since been taken
11      down.
12              Q.   Right, she's been taken down.
13              A.   So one of the plaintiffs --
14              Q.   Okay.
15              A.   One of -- okay.              You asked the question;
16      let me answer it.
17              One of the plaintiffs, their name is no longer
18      anywhere on the website.
19              Q.   And then --
20              A.   And that happened instantly.
21              Q.   And then Bonilla and Freeman, they're
22      still on the website?
23              A.   The government documents listing them as
24      noncitizens are probably still posted.                           I have not
25      checked that.        You asked me if I know, and I don't.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 210 of 343 PageID# 6877


                                                                               Page 209
 1              Q.   But -- and you still take the position
 2      that they're noncitizens; is that -- is that fair?
 3              A.   I still take the position that the
 4      government document says what it says.                        I still take
 5      the position -- and I testified about this earlier --
 6      that Bonilla testified under oath that he is a
 7      citizen.
 8              Q.   So just to make sure we're on the same
 9      page here, it is your belief sitting here today that
10      there are citizens listed in Exhibit 1 to the Alien
11      Invasion II report posted on your website, correct?
12              A.   Bonilla has testified under oath he is a
13      citizen, and I have no reason to doubt him, and the
14      government document listing him as a noncitizen is
15      still posted because that in itself is a problem that
16      the government is removing citizens from the voter
17      rolls.
18              Q.   Okay.      So Mr. Bonilla, even though you are
19      not challenging his citizenship, his citizenship
20      testimony under oath, is still listed in Exhibit 1,
21      which, according to your report, is a list of 5,556
22      noncitizens.
23              A.   You've asked and answered -- I've answered
24      this question a lot, different ways, always the same.
25              Q.   So he's being still put in PILF's 5,556

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 211 of 343 PageID# 6878


                                                                            Page 210
 1      noncitizen bucket, correct?
 2              A.    I've asked and answered that question.
 3              Q.    The answer is yes?
 4              A.    Do you want me to say it over and over
 5      again?
 6              Q.    I have not asked that particular question
 7      at all until just now.
 8              A.    Okay.     Let me try to resolve this.              Mr. --
 9      the exhibit containing Mr. Bonilla's name is still
10      posted at the website most likely, though I have not
11      checked it today.
12              Q.    And so since he is still posted on the
13      website in Exhibit 1, Exhibit 1 is where you have the
14      list of what PILF calls 5,556 noncitizens, then it is
15      still PILF's position as of today that Mr. Bonilla is
16      a noncitizen.
17              A.    Let me try to -- no, let me try to answer
18      this once and for all so it's very clear.                     The Alien
19      I and II are both posted.                 Most likely still, I can
20      check during a break, and the attachments are still
21      posted.      I don't know how else to answer that
22      question.
23              Q.    And so you are still calling Mr. Bonilla a
24      noncitizen.
25                    MR. DAVIS:         Objection to form.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 212 of 343 PageID# 6879


                                                                                     Page 211
 1              A.    I'm not calling him anything.
 2              Q.    True.      Alien Invasion II is, correct?
 3              A.    I just testified that the reports are up
 4      there.     They speak for themselves.                         I don't have
 5      anything else to add.
 6              Q.    So you have Alien Invasion II in front of
 7      you.    I want you to maybe put it all in one stack,
 8      but then pull out Exhibit 1.                     Because you might want
 9      to have Exhibit 1 handy -- or not.
10              Alien Invasion II was published May 2017,
11      right?
12              A.    I think so.
13              Q.    In February of 2017, PILF was told
14      explicitly by James City County registrar that the
15      people listed in the cancellation report -- which
16      sometimes people call the VERIS report, correct?
17              A.    I call it the declared noncitizen report.
18              Q.    Okay.      Well, PILF was told explicitly by
19      the James City County registrar that the people
20      listed in that cancellation report were not
21      necessarily noncitizens, correct?
22              A.    I don't know.             If you have a document to
23      refresh my recollection, I'd be happy to look at it.
24              Q.    So you don't recall --
25              A.    I don't recall right now.                        If you have a

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 213 of 343 PageID# 6880


                                                                           Page 212
 1      document to refresh my recollection, I'm happy to
 2      look at it.
 3                                 (PILF Exhibit 15 marked for
 4                    identification: Email correspondence
 5                    from (topmost) D Moorman sent
 6                    2/15/2017 with attachment
 7                    PILF-ADAMS-0013464 - 0013471)
 8                    MR. TEPE:         The court reporter has handed
 9      the witness what's been marked as PILF Exhibit 15,
10      Bates number 13464.
11              Q.    Do you recognize this document?
12              A.    I don't remember reviewing this for this
13      deposition, but I see it in front of me.
14              Q.    Okay.      So it begins with an email from
15      Noel Johnson dated February 15th, 2017 to Dianna
16      Moorman.      Do you see that?
17              A.    I see that.
18              Q.    You can tell from the document that Dianna
19      Moorman was the general registrar of James City
20      County?
21              A.    Right.
22              Q.    Okay.      And this email from Mr. Johnson may
23      refresh your recollection.                     So apparently James City
24      was asked in August of 2016 for records under the
25      NVRA, specifically the cancellation report, correct?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 214 of 343 PageID# 6881


                                                                              Page 213
 1              A.   Okay.      All the counties -- I think James
 2      City was on the list.              All the counties on that one
 3      list in Alien I were asked for this, and I can
 4      double-check to make sure.
 5              Q.   No need, because --
 6              A.   It was.        I just double-checked.
 7              Q.   Okay.
 8              A.   James City is on the list.
 9              Q.   James City was asked, and then they didn't
10      provide the records because, presumably, they were
11      following the position that they couldn't provide it
12      because the information was protected under the
13      MPPA -- the DPPA, excuse me.
14              A.   I'm sorry.          What was the question?
15              Q.   So PILF made a request for the
16      cancellation report in August.                     As of this date,
17      February, you hadn't gotten it, correct?
18              A.   It probably -- that's obviously --
19              Q.   Right.       And so here Mr. Johnson asks for
20      it again, and then Ms. Moorman responds the same day,
21      February 15th, correct?
22              A.   Right.
23              Q.   And she attaches the requested report of
24      James City County, right?
25              A.   Right.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 215 of 343 PageID# 6882


                                                                               Page 214
 1              Q.   And then she says:
 2                   Please note that many of these
 3                   simply were because they failed to
 4                   check the 'are you a U.S. citizen
 5                   box' on the voter registration
 6                   application, not because they are
 7                   actually a noncitizen, and have
 8                   since reregistered with an
 9                   acceptable completed application.
10              Do you see that?
11              A.   I do, but that's meaningless.
12              Q.   Your testimony is that what the registrar
13      of James City County told you is the fact that the
14      people on the list that she is providing are not
15      necessarily noncitizens is meaningless, that's your
16      testimony?
17              A.   That's part of my testimony.                     The entire
18      whole of my testimony is that, based on this concern,
19      I believe, we contacted the state election director
20      in regards to these concerns.                    And we asked the state
21      election director both for the state report and
22      whether or not the state report had individuals of
23      the nature that Ms. Moorman was describing.
24              And the state election director very clearly
25      alleviated our concerns that Ms. Moorman raised that

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 216 of 343 PageID# 6883


                                                                                   Page 215
 1      the information provided by the state would not
 2      include such individuals.
 3              Q.    Okay.      So --
 4              A.    As a matter of fact, we acted on it.
 5                                 (PILF Exhibit 16 marked for
 6                    identification: Email correspondence
 7                    from (topmost) D Moorman sent
 8                    2/16/2017 with attachment
 9                    PILF-ADAMS-0013091 - 0013109)
10                    MR. TEPE:         The witness has been handed
11      what's been marked as Exhibit 16 with the Bates
12      number 13091.
13              Q.    Do you see that?                 So this is a
14      continuation of the correspondence between
15      Mr. Johnson and Ms. Moorman, correct?
16              A.    A continuation ... do you have -- do you
17      have the full communication?
18              Q.    I said it's a continuation.                        We just
19      looked at a document where Ms. Moorman tells PILF
20      that the people on the list may not be noncitizens,
21      right?     We just looked at that document.
22              A.    Okay.      I have -- yes, I have Exhibit 16.
23              Q.    That's not the question.                        The question is:
24      Ms. Moorman told PILF that, please note, many of
25      these simply were because they failed to check the

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 217 of 343 PageID# 6884


                                                                                 Page 216
 1      "are you a citizen box" on the voter registration
 2      application, not because they are actually
 3      noncitizens.
 4              A.   Well, first of all, it's not -- okay.
 5              Q.   Excuse me.          I'm asking a question.            All
 6      right?     And so you see that right there --
 7              A.   I see --
 8              Q.   -- correct?
 9              A.   I see it says that.
10              Q.   Okay.      Mr. Johnson responds two minutes
11      later saying, thank you, and then asks for additional
12      records including the voter registration
13      applications, right?
14              A.   It says that.
15              Q.   Okay.      And then Ms. Moorman responds later
16      that day -- actually the next day, on February
17      16th -- saying, "Good afternoon.                       I have attached a
18      spreadsheet with the 51 names, including current
19      registration status and full voting history of each
20      individual."       Okay.       So that's attached, correct?
21              A.   There's a document attached.
22              Q.   Okay.      Let's look at that document.                It
23      appears to be a copy of the cancellation report in an
24      Excel spreadsheet with some additional columns,
25      correct?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 218 of 343 PageID# 6885


                                                                                   Page 217
 1              A.   Right.
 2              Q.   And so I want to direct your attention to
 3      the voter registration status column.                         Do you see
 4      that?
 5              A.   Voter registration status, got it.
 6              Q.   Right.       And so the first person is Tierra
 7      Gregory, now registered in Richmond City.                         Do you see
 8      that?
 9              A.   Right.
10              Q.   And then underneath that is Deborah Watts,
11      reregistered in JCC.             That's James City County,
12      right?
13              A.   I don't know.
14              Q.   You don't know?
15              A.   I don't.
16              Q.   Okay.      So you're not sure if JCC refers to
17      James City County?
18              A.   That was the answer I just gave you.
19              Q.   Okay.      Even though she told you that --
20      all right.      I'll move on.
21              So can you count up how many times in this
22      document PILF was informed that people had
23      reregistered in JCC?
24              A.   No, I can't, because we asked the state
25      election director.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 219 of 343 PageID# 6886


                                                                                     Page 218
 1              Q.   You can't answer my question?
 2              A.   Well, because the answer is zero.
 3              Q.   No, no, no.           It's right in front of you.
 4      I'm sorry.      Maybe this is getting confusing.
 5              But the spreadsheet in front of you, PILF was
 6      provided with the registration status of these
 7      individuals, correct?
 8              A.   Right, in this document it is, but --
 9              Q.   But so just bear with me.                        And so my
10      question is, can you count how many times -- how many
11      individuals had reregistered in JCC?
12              A.   Well, ultimately, the answer is zero
13      because the state -- we asked the state specifically
14      this question, and we said to the state, how many
15      people on your cancellation list reregistered, and
16      the state said zero.
17              Q.   Okay.
18              A.   So this information became irrelevant.
19              Q.   Okay.      So I guess I'll have to count for
20      you.    So one, two, three --
21              A.   Well, that's what it says in the document.
22              Q.   -- seven, eight, nine, ten, 11, 12 --
23      (counting) ... 19, is that what I got?                           I think I
24      might have missed one.
25              I believe there's 20 of the 51 people listed

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 220 of 343 PageID# 6887


                                                                          Page 219
 1      here, PILF was told they reregistered in James City
 2      County, correct?
 3              A.   By the -- by the local election official,
 4      which was later contradicted by the state.
 5              Q.   And -- and this list also says that ten
 6      people of the 51 had reregistered in other
 7      jurisdictions, correct?
 8              A.   I mean, the document speaks for itself.
 9              Q.   And so PILF was aware, as of February
10      16th, 2017, before Alien Invasion II was published,
11      that 30 of the 51 people on the VERIS report or this
12      cancellation list had reregistered.
13              A.   That is not correct.
14              Q.   No, no --
15              A.   Can I answer your question, please?
16              Q.   Okay.      Sure.
17              A.   PILF was aware that this local registrar
18      thought that, and that is precisely why you go to the
19      state to find out what the accurate information is,
20      and that's exactly what we did.
21              We went to the state and asked the question,
22      give us a list of noncitizen cancellations for all
23      the jurisdictions and tell us whether or not they
24      reregistered.
25              The state affirmatively answered us and said

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 221 of 343 PageID# 6888


                                                                                 Page 220
 1      nobody on our list reregistered.                       It contradicted
 2      what a local official may have said, and, frankly,
 3      under HAVA and Help America Vote Act, the state
 4      election officials, the chief election official for
 5      the state who is in charge of list maintenance.
 6              So, no, I would disagree with you that we had
 7      information they reregistered, because that
 8      information was later directly contradicted by the
 9      state director of elections.
10              Q.   Okay.      Can you point me to the document in
11      which you asked the Virginia Department of Elections
12      for a list of noncitizen cancellations for all the
13      jurisdictions and tell us whether or not they
14      reregistered?
15              A.   I'm sure you have it in your binder.                    I
16      cannot point it to you right now.
17              Q.   Neither can I.
18              A.   Well, we most certainly did ask.                    And we
19      asked the -- we asked the state election director for
20      the list of noncitizen cancellations, and we followed
21      up by asking, did anybody on this list reregister,
22      and the answer, in writing, was no.
23              And the only list we relied on is what the
24      state gave us and guaranteed that there were no
25      reregistrations on it.               So this James City

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 222 of 343 PageID# 6889


                                                                           Page 221
 1      information was -- was contradicted or superseded by
 2      direction from the state election director.
 3              Q.   It would be terrific if when we see you
 4      again on Monday you identify this, this question.
 5              A.   Well, we put it -- we published it in the
 6      Alien II.      We directly give the response in Alien II
 7      to our inquiry where the state election director
 8      specifically says the people on the noncitizen
 9      cancellation list I gave you did not reregister.
10              This was on our radar.                  We took prudent steps
11      to be sure that it didn't include reregistrations,
12      and the state election director responded in writing
13      and we republished his -- his email and we relied on
14      it.
15              Q.   Yeah, again, you know, perhaps you can
16      identify that document on Monday, because I'm not
17      aware of it existing.
18              A.   Well, I've seen it, and I've seen it in
19      discovery responses.
20              Q.   So as of this date PILF was on notice that
21      30 people had reregistered, correct?
22                   MR. DAVIS:          Objection to form,
23      mischaracterizes the testimony.
24              Q.   PILF was aware from James City County, had
25      information from James City County, that 30 of the 51

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 223 of 343 PageID# 6890


                                                                            Page 222
 1      people on the cancellation report had reregistered,
 2      correct?
 3              A.   Incorrect.
 4              Q.   The document you were just looking at --
 5              A.   Is incorrect.
 6              Q.   -- had information on it.
 7              A.   It's incorrect.
 8              Q.   Right.
 9              A.   Incorrect information.
10              Q.   And --
11              A.   And the basis for me to say it was
12      incorrect is because the state election director said
13      that nobody on the list we published was
14      reregistered.
15              Q.   Each of these 30 individuals who are
16      listed in the exhibit in front of you were included
17      in Exhibit 1 to Alien Invasion II, correct?
18              A.   I don't know.
19              Q.   Why don't you go check.
20              A.   I can't find it.                  Do you have a page
21      number?
22              Q.   You know, it's -- this is -- it's right
23      there in the stack.
24              A.   Well, if you'll indulge me, I'll go
25      through it.

                           TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 224 of 343 PageID# 6891


                                                                              Page 223
 1              Q.   Maybe you can take a look at the break,
 2      but if you do, you will see that each of these 30
 3      individuals who James City told PILF had reregistered
 4      were included in Exhibit 1.
 5              A.   Because the state election director
 6      contradicted the information of James City or
 7      Ms. Moorman.       That's exactly why, because the state
 8      election director, very explicitly, without any
 9      ambiguity, told us, upon our request, that none of
10      these individuals reregistered.
11              And, I'm sorry, rock beats scissors.                    When a
12      chief election official of a state who, under the
13      Help America Vote Act, is the designated list
14      maintenance officer for the state, tells you that
15      they didn't reregister, you have to conclude that the
16      state election director is correct and the email of
17      February 15th must be incorrect.
18              Q.   So you never actually -- PILF never
19      actually compared the list that you got from James
20      City County to the list of cancellations you got from
21      the Department of Elections.
22              A.   I don't know the answer to that question.
23              Q.   Well, if you had, you would have raised
24      the fact that there are people who the jurisdiction
25      says reregistered on your list.                      You would have

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 225 of 343 PageID# 6892


                                                                                    Page 224
 1      raised that with the Virginia Department of
 2      Elections, wouldn't you?
 3              A.   We raised the issue with the Virginia
 4      Department of Elections about the potential of
 5      reregistration on the list that they were giving us,
 6      and the Virginia Department of Elections very
 7      explicitly, as republished in Alien II, gave us the
 8      answer that they did based on that inquiry we made.
 9      We took prudent steps to go straight to the top --
10              Q.   Okay.
11              A.   -- to get -- to get the answer from the
12      chief election official whether or not this was an
13      issue, and he said it wasn't.
14              Q.   So, again, if you can identify the
15      specific correspondence which overruled James City
16      County, that would be terrific.
17              A.   It's been provided to you.                       I think you
18      even asked -- in previous depositions your co-counsel
19      were asking questions about the document.                          That's
20      another place I've seen it.                    So I know that it's
21      there.
22              Q.   Yeah.      So PILF didn't publish the
23      spreadsheet that is contained here from James City
24      County with Alien Invasion II, correct?
25              A.   Speaks for itself.                 I don't believe it's

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 226 of 343 PageID# 6893


                                                                                  Page 225
 1      an exhibit.
 2              Q.   Yeah.      And PILF didn't include a notation
 3      in Alien Invasion II regarding the fact that you had
 4      some information indicating reregistrations and some
 5      information apparently saying they were in canceled
 6      status.
 7              A.   It's not apparently.                  You've -- it's not
 8      apparently.      The state election director provided
 9      extraordinarily crystal-clear responses on this
10      question, and we relied on those responses.                        They
11      were consistent with a variety of other information
12      and experience, and we have to rely on the state
13      election director.           If they --
14              Look, it boils down to this.                      If the state
15      election director had had a different answer, Alien
16      II wouldn't have been published, more than likely, or
17      it would have been published differently.
18              Q.   Why?     Because Alien Invasion I was
19      published, and you already knew that the lists
20      contained people who had reregistered.
21              A.   That's not true.
22              Q.   Yes.
23              A.   That's not --
24              Q.   You were here for Mr. Johnson's
25      deposition, weren't you?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 227 of 343 PageID# 6894


                                                                                Page 226
 1              A.    Alien II relied on the state election
 2      director telling us this wasn't a problem.
 3              Q.    And Alien Invasion I --
 4              A.    We didn't ask for Alien I -- we didn't ask
 5      the state election director in Alien I.
 6              Q.    Alien Invasion I -- you were here when
 7      Mr. Johnson testified -- you were here, right?
 8              A.    Right, and that deals with --
 9              Q.    And in that deposition even before Alien
10      Invasion I PILF knew that people who had registered
11      to vote remained on the cancellation reports,
12      correct?
13              A.    People who -- they had all reregistered to
14      vote at some point.
15              Q.    People who had reregistered to vote --
16              (Clarification by reporter.)
17              Q.    I will ask it again.                  Even before Alien
18      Invasion I, PILF knew that people who had
19      reregistered to vote remained on the cancellation
20      reports, correct?
21              A.    And that was a naturalization issue,
22      and the only --
23              Q.    Did you check with all those people and
24      confirm that?
25                    MR. DAVIS:          Let him answer.             Let him

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 228 of 343 PageID# 6895


                                                                                   Page 227
 1      finish his answer.
 2              Q.   Fair enough.            Go ahead.
 3              A.   Okay.      Your question was were there people
 4      on the report that later reregistered.                          That does not
 5      speak to the question necessarily of whether or not
 6      there were noncitizens on the rolls.                          You can
 7      subsequently reregister to vote once you naturalize.
 8              And so during Alien II, we specifically asked
 9      the state, are any of the names that you're giving us
10      on the noncitizen cancellation report, do they
11      contain anybody who later reregistered.                          So it's even
12      a more robust analysis in Alien II.
13              Q.   Okay.      So I know you want to talk about
14      things other than my questions.
15              A.   I answered your question.
16              Q.   But my question was, was this:                       Before
17      Alien Invasion I was published, PILF knew that people
18      who had reregistered to vote remained at least on the
19      Bedford County cancellation report, correct?
20              A.   And my answer to you before is the same as
21      it is now, that the prospect of naturalization could
22      explain that phenomena, and by the time you got to
23      Alien II we went and we asked the state election
24      director about this possibility.
25              Q.   You asked the state election director

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 229 of 343 PageID# 6896


                                                                              Page 228
 1      about naturalization?
 2              A.    No, about people reregistering.
 3              Q.    Yeah, again, I don't see that
 4      correspondence.
 5              A.    You know it exists because it's been
 6      turned over in discovery and your co-counsel has
 7      asked questions about it during depositions.
 8              Q.    Right, but that document is different from
 9      the one you're describing.                     That's why I'm a bit
10      flummoxed.
11              A.    No, it's not.
12              Q.    But here -- back to my questions.
13      Mr. Johnson confirmed that Bedford County informed
14      PILF that 18 of 35 people listed in the cancellation
15      report they supplied had reregistered, right?
16              A.    I don't know.
17              Q.    You were here.
18              A.    I don't have the transcript in front of
19      me.    If you want to show me the transcript --
20              Q.    It was just last week.
21              A.    Doesn't mean I remember everything about
22      it.
23              Q.    He marked it off.                 He was making
24      checkmarks and saying like, yes, this person, you
25      know, we have information --

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 230 of 343 PageID# 6897


                                                                          Page 229
 1              A.   I wasn't here for the whole deposition,
 2      and you know that.
 3              Q.   Yeah, no, this -- I think you were here
 4      for this part.        But, nonetheless, you're supposed to
 5      be prepared today, correct?
 6              A.   But not about his deposition I'm not, and
 7      you're asking me questions about it.
 8              Q.   Part of his deposition is part of, you
 9      know, the record of what PILF knew, right, because he
10      was testifying about what PILF knew at the time.
11              A.   Is there a question?
12              Q.   I'll withdraw it.
13              But if you look at the transcript, since you
14      seem unsure, Mr. Johnson did confirm that Bedford
15      County informed PILF that 18 of the 35 people listed
16      in the Bedford County cancellation report had
17      reregistered.
18                   MR. DAVIS:          Is there a question there?
19              A.   Is there a question?
20              Q.   Isn't that true?
21              A.   I don't know.            I'd need to see the
22      transcript.
23              Q.   Do you want to look at the markup that we
24      did?
25              A.   If it's that important and you want to

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 231 of 343 PageID# 6898


                                                                                Page 230
 1      show it to me, I'm happy to answer whatever questions
 2      you have for me.
 3              Q.   Well, I think the record in the Johnson
 4      deposition probably stands on its own.                        So let's talk
 5      about some other jurisdictions.
 6              We covered Bedford County with Mr. Johnson.
 7      We just talked about James City.                       In February of
 8      2017, the York County registrar informed PILF that
 9      currently registered people, then currently
10      registered people appeared listed in the cancellation
11      reports, correct?
12              A.   I don't know.            If you have a document to
13      refresh my recollection, I'd be happy to take a look
14      at it.
15                                (PILF Exhibit 17 marked for
16                   identification: Email correspondence
17                   from (topmost) W Latham sent
18                   2/2/2017 with attachment
19                   PILF-ADAMS-0016622 - 0016642)
20              Q.   The court reporter has handed you what's
21      been marked as Exhibit 17, a document with Bates
22      number 16622.        Do you recognize this document?
23              A.   I see it here.
24              Q.   Okay.      And so in this document Walt
25      Latham, the general registrar of York County -- you

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 232 of 343 PageID# 6899


                                                                                 Page 231
 1      can see that's the second email in the chain dated
 2      February 1st -- sent a copy of the cancellation
 3      report that you requested.
 4              A.   He sent -- it seems to be attached to this
 5      email.     It says start date 1/01.                    It's the declared
 6      noncitizen cancellation report.
 7              Q.   Okay.      Mr. Adams, can you stay with me?
 8      So my question is --
 9              A.   Yes, I can stay with you.
10              Q.   -- Mr. Latham emailed Mr. Johnson on
11      February 1st saying, "based on the Order you
12      forwarded to me, I have attached a copy of the report
13      you requested."         That's the cancellation report,
14      right?
15              A.   I think I just answered you.
16              Q.   And then Mr. Johnson responds, "Would you
17      be able to send me the voter registration
18      applications for all 26 people on the attached
19      report?"     You see that, right?
20              A.   He says that, yes.
21              Q.   Okay.      And then at the top what's attached
22      to this email is a copy of the cancellation report
23      with notations of those who reregistered, right?
24              A.   There's no attachment to this.                    There's
25      notations.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 233 of 343 PageID# 6900


                                                                          Page 232
 1               Q.   In the attachment there are notations,
 2      handwritten notations, correct?
 3               A.   Right.
 4               Q.   Right.        And so if you look at the cover
 5      email, Mr. Latham is explaining that, please find
 6      attached to this email copies of all the
 7      registrations for people who were canceled and then
 8      reregistered, right?
 9               And so what he's doing here is indicating in
10      this cancellation in handwriting he is notating the
11      people who had reregistered, correct?
12               A.   That's what the documents purport to say.
13               Q.   Right.        One example, Karen Askin, it says
14      that she reregistered June 9th, 2011, right?
15               A.   Well, the VERIS report doesn't say that.
16      There's somebody wrote that in pencil --
17               Q.   Right.
18               A.   -- or pen.
19               Q.   And that's --
20               A.   That's not part of the official VERIS
21      report.
22               Q.   Well, this is -- this is what the York
23      County registrar -- the information that the York
24      County registrar provided.
25               A.   I'm aware that the source of this is the

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 234 of 343 PageID# 6901


                                                                                Page 233
 1      York County registrar.
 2              Q.   Right.
 3              A.   That does not necessarily speak to the
 4      validity of the reregistration.
 5              Q.   Okay.      So he identified 12 people as
 6      having reregistered.
 7              A.   He made handwritten notations saying a
 8      certain number of people, probably 12, reregistered.
 9              Q.   Right.       And all 12 of these individuals
10      who had reregistered, according to this document from
11      the York County registrar, were included in Exhibit 1
12      to Alien Invasion II, correct?
13              A.   I don't know about that.                     And if they
14      were, once again, it's because we spoke with or we
15      communicated with the state election director, and
16      just like in the last county we discussed on this
17      topic, the state election director contradicted the
18      local election official to the extent that it
19      involved these names.              And my previous testimony
20      stands on that issue here as it did there.
21              Q.   And PILF didn't include in Alien Invasion
22      II a copy of this handwritten or, excuse me,
23      hand-marked cancellation report, correct?
24              A.   Not after it was contradicted by the state
25      election official --

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 235 of 343 PageID# 6902


                                                                               Page 234
 1              Q.    And no --
 2              A.    -- to the extent it was.
 3              Q.    No state election official contradicted
 4      what Mr. Latham had put here, correct?
 5              A.    The state election official contradicted
 6      that anything we published in Alien II involved
 7      people who later reregistered, yes, the state
 8      election official directly contradicted that idea.
 9              Q.    Certainly the state election official --
10      strike that.
11              And PILF didn't include a notation in Alien
12      Invasion II to let the reader know that you had been
13      provided information from York County that a number
14      of the people listed in your Exhibit 1 had
15      reregistered.
16              A.    Actually we did -- not in York County
17      specifically, but generally we absolutely did
18      confront this issue head on.                     We had more than a
19      notation.      Your answer was did we address it.                   I'll
20      answer it -- your question was.                       We in fact did
21      address this head on, and we did.
22              Q.    No, my question, sir, was -- and PILF did
23      not include a notation in Alien Invasion II to let
24      the reader know that you had been provided
25      information from York County that a number of the

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 236 of 343 PageID# 6903


                                                                          Page 235
 1      people listed in your Exhibit 1 had reregistered.
 2              A.   We did better.             We provided --
 3              Q.   The answer is no, you didn't.
 4              A.   We did.
 5              Q.   No, I asked a very, very specific
 6      question.
 7              A.   We provided --
 8              Q.   You did not include a notation in Alien
 9      Invasion II to let the reader know that, hey, York
10      County tells us that a lot of these people listed had
11      reregistered.        That doesn't appear in Alien Invasion
12      II.
13              A.   We didn't provide a notation about a lot
14      of things that were irrelevant in Alien II, and,
15      after the state election director contradicted this
16      information or provided us better information, there
17      was no need to include a notation because it was
18      irrelevant.
19              Q.   And you were personally informed of
20      Mr. Latham's information about reregistrations,
21      correct?
22              A.   Who are you asking this question of?
23              Q.   You, Mr. Adams.
24              A.   I don't believe so, but if you have a
25      document to refresh my recollection, please let me

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 237 of 343 PageID# 6904


                                                                           Page 236
 1      see it.
 2                                (PILF Exhibit 18 marked for
 3                   identification: Email correspondence
 4                   from (topmost) N Johnson sent
 5                   2/2/2017 with attachment
 6                   PILF-ADAMS-0009178 - 0009197)
 7              Q.   The court reporter has handed you what's
 8      been marked as Exhibit 18, a document with the number
 9      9178.    Do you see that?
10              A.   Right.       Now you're asking me a question
11      about what I was personally informed of?
12              Q.   Let's -- I will ask the questions, sir.
13      And so my question is:               Do you see this document?
14              A.   I see the document.
15              Q.   Okay.      And so on February 2nd Noel Johnson
16      sends you and Mr. George an email in which he
17      includes the notations of York County, correct?
18      That's attached.
19              A.   Well, it's more complicated than this.
20              Q.   He attached -- Mr. Johnson attached the
21      document that we just looked at from York County, yes
22      or no?
23              A.   The document speaks for itself.                  He
24      attached a document.
25              Q.   And Noel Johnson said he sent back,

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 238 of 343 PageID# 6905


                                                                            Page 237
 1      referring to Mr. Latham, the hand notated
 2      cancellation report that indicates that some people
 3      who were removed were then reregistered, sometimes in
 4      different jurisdictions, correct?                       This is
 5      information that you had at the time.
 6              A.   It is a small piece of York County
 7      information we had at the time, and the rest of it is
 8      relevant as to the validity of this particular
 9      communication.
10              Q.   So the answer is yes, you had this
11      information.
12              A.   The document speaks for itself.
13              Q.   And the --
14              A.   It's obviously not being contested, that
15      this is information --
16              Q.   It's not so obvious when you don't
17      actually want to answer yes or no questions --
18              A.   I'll explain.            If you want to know the
19      answer, I'll tell you the answer, and that's your law
20      firm's lawyer was involved with collection of data
21      from York County, as I recall.                     And so there would
22      have been communications between your law firm and
23      York County that are not in front of us in this that
24      would weigh on the validity of this information.
25                   MR. TEPE:         Let's take a break.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 239 of 343 PageID# 6906


                                                                          Page 238
 1                    VIDEO SPECIALIST:                We are off the record,
 2      3:30.
 3              (Proceedings recessed)
 4                    VIDEO SPECIALIST:                We are on the record,
 5      3:43.
 6      BY MR. TEPE:
 7              Q.    Mr. Adams, in February of 2017, also the
 8      Fauquier County registrar provided a list of people
 9      appearing on the VERIS report who had reregistered,
10      correct?
11              A.    I don't know.             If you have a document you
12      can show me, I can talk about it.
13                                 (PILF Exhibit 19 marked for
14                    identification: Email correspondence
15                    from (topmost) N Johnson sent
16                    2/7/2017
17                    PILF-ADAMS-0009170 - 0009172)
18              Q.    The court reporter has just marked as
19      Exhibit 19 a document with the Bates number 9170.
20              Do you recognize this document?
21              A.    I see Exhibit 19.
22              Q.    Okay.      And this is -- begins with an email
23      from Alex Ables on February 1st to Noel Johnson,
24      correct?
25              A.    Right.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 240 of 343 PageID# 6907


                                                                                 Page 239
 1              Q.   And it's responding to PILF's request for
 2      records that were sent over on August 8, 2016, right?
 3              A.   Now that's curious because it has --
 4      right, right, right.
 5              Q.   So that's the first email.                       He sends over
 6      the cancellation report that you requested, do you
 7      see that in the response, "please see attached"?
 8              A.   It's not on here.
 9              Q.   Oh, I understand, because this is the
10      first email, right, in the chain.
11              A.   Right.       All I'm testifying about is item
12      number 1 is not on here.                It just talks about it.
13              Q.   Exactly.
14              A.   Okay.
15              Q.   And so on February 1st Ables provides his
16      response to PILF's request, correct?                          That's what's
17      reflected here.
18              A.   Right.
19              Q.   And then on February 7th Mr. Ables follows
20      up with an email to Noel Johnson, do you see that, at
21      8:44 a.m.?      Bottom of the first page, do you see
22      that?
23              A.   Right.       I'm reading it.
24              Q.   And Mr. Ables says that on the previous
25      report he sent on February 1st some of these

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 241 of 343 PageID# 6908


                                                                                Page 240
 1      individuals have submitted new voter registration
 2      applications and have been reregistered, right?
 3              A.   I mean, yeah, the document says that.
 4              Q.   Right.       And so what he actually says is,
 5      "please note that the below listed voters appearing
 6      on the report have submitted a new voter registration
 7      application subsequent to their record being flagged
 8      as a potential noncitizen."                    Do you see that?
 9              A.   It does say that.
10              Q.   Right.       And then you have a list of names
11      and their reregistration dates.
12              A.   No, that's not what it says.                     It says
13      their registration date.                The reregistration and
14      registration dates are two different things.
15              Registration date I would interpret to mean
16      the original registration date, and the subsequent
17      would be a reregistration date, and some of these
18      dates confirm my suspicions that that's what he
19      means.
20              Q.   Okay.      So, again, Mr. Ables says, "please
21      note that the below listed voters appearing on the
22      cancellation report submitted a new voter
23      registration application," do you see that,
24      "subsequent to their record being flagged as a
25      potential noncitizen"?               Do you see that?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 242 of 343 PageID# 6909


                                                                              Page 241
 1              A.    It says that.
 2              Q.    Right.      So these are people who were
 3      registered originally, flagged, and then submitted
 4      new voter registration applications, correct?
 5              A.    That's what it says they are.
 6              Q.    Okay.     And so that is these people, he's
 7      telling you, had reregistered.
 8              A.    Well, it says they have submitted new
 9      voter registration application.
10              Q.    Right.
11              A.    That's what it says.
12              Q.    Right.
13              A.    It doesn't say whether that was accepted
14      or not.      It just says they submitted one.
15              Q.    You didn't -- you didn't -- no one from
16      PILF asked to clarify that, did they?                          They
17      understood -- they understood that he was providing
18      you with information about people who had appeared on
19      the cancellation report but who had reregistered.
20                    MR. DAVIS:         Objection to form.
21              A.    It was compound.                 Which one of the two do
22      you want me to answer?
23              Q.    PILF understood that Mr. Ables was
24      providing a list of people who had appeared on the
25      cancellation report that he had sent on May 1st but

                           TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 243 of 343 PageID# 6910


                                                                                 Page 242
 1      who had reregistered, correct?
 2              A.   But that's not what it says.                     It says
 3      submitted a new voter registration application.                          You
 4      would be making an assumption to say that they
 5      reregistered, but it doesn't say that they
 6      reregistered.        There's a difference.
 7              Q.   Okay.      What's that difference?
 8              A.   One can submit a new voter registration
 9      application without actually being registered.                          It
10      happens all the time all over the country in election
11      offices.     That's the difference.
12              Q.   Okay.
13              A.   I'm just reading what it says.
14              Q.   And so regardless of reregister or new
15      voter registration application, PILF was made aware
16      February 7th that people being listed on the
17      cancellation report for Fauquier County were
18      registered to vote.
19                   MR. DAVIS:          Objection to form.
20              A.   That's not what this -- right, you're
21      mischaracterizing the evidence.                      What it says is,
22      some of the noncitizen cancellations later tried to
23      get back on the rolls despite being canceled as a
24      noncitizen.      It doesn't say anything more than that.
25              Q.   So, so your interpretation of this is that

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 244 of 343 PageID# 6911


                                                                                   Page 243
 1      Mr. Ables went out of his way to let you know that
 2      people on the cancellation list had submitted a new
 3      voter registration application subsequent to their
 4      being flagged and just leaves it to you guys to guess
 5      as to whether or not these applications were
 6      accepted?
 7              A.   Mr. Ables is one of the, shall we say, he
 8      is one of the registrars in the state that is
 9      concerned about noncitizen -- noncitizens attempting
10      to register to vote.             It would not surprise me in the
11      slightest that Mr. Ables was alerting us to the fact
12      that people who are canceled as noncitizens are still
13      trying to get on the rolls.                    That would be an
14      extraordinarily relevant piece of information.
15              Q.   And I'm not asking for your speculation as
16      to what Mr. Ables is alerting you to.                         I'm asking
17      you, is it your -- strike that.
18              So based on this email, you will not agree
19      that PILF was provided information that people on the
20      cancellation report for Fauquier County had included
21      the names of people like Mitchell -- Mitchell
22      Alerding as having reregistered.
23              A.   Look, this document specifically
24      references attachments.               If you have those
25      attachments to show me, I will be glad to reassess my

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 245 of 343 PageID# 6912


                                                                               Page 244
 1      conclusions, but the fact is that this document
 2      doesn't say what you originally asked me and assumed
 3      it did.
 4              The fact that somebody was --
 5              Q.    No question is pending.                     Thank you.
 6              Now PILF received a letter from Rappahannock
 7      County Director of Elections expressing her concern
 8      with PILF's use of election records, correct?
 9              A.    If you have a letter to show me, I can
10      testify to refresh my recollection, please.
11                                 (PILF Exhibit 20 marked for
12                    identification: Letter from Kim
13                    McKiernan, VREO with attachment
14                    PILF-ADAMS-0019100 - 0019105)
15              Q.    So before you look at that, can you
16      just -- before you look at that, sir, it's your
17      testimony that you have no recollection of the
18      registrar of Rappahannock County taking issue with
19      how you were using --
20              A.    Oh, I certainly do have a recollection of
21      oral communications with the registrar of
22      Rappahannock County, but you didn't ask me about
23      that.     You asked me about a letter.
24              Q.    Okay.      So you have no recollection of a
25      letter from the registrar of Rappahannock County

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 246 of 343 PageID# 6913


                                                                                    Page 245
 1      taking issue with your use of Virginia election
 2      records.     You have no recollection of that?
 3              A.   Not as I sit here right now, but you've
 4      refreshed it, and this went to Ms. Powell.
 5              Q.   Well, you're here as the 30(b)(6) witness.
 6              A.   Correct.        I've reviewed 52,000 pages of
 7      documents.
 8              Q.   And you spent supposedly days --
 9              A.   It wasn't supposedly; it was literally.
10              Q.   And so let's look at one of these records
11      that, you know, was in the hands of PILF at this time
12      in February.
13              A.   I have Exhibit 20.
14              Q.   Okay.      So I'm going to direct your
15      attention to the third paragraph.                       In the middle she
16      says -- I think we're on the same page.                          She's
17      referring to the cancellation records, right?
18              A.   I'm sorry?          She was what?
19              Q.   She's referring to the cancellation
20      records in this paragraph.
21              A.   I don't know.            Attachment C?             Attachment C
22      is not in Exhibit 20.
23              Q.   Sure it is.
24              A.   This (indicating)?
25              Q.   It's labeled Attachment C.                       But okay --

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 247 of 343 PageID# 6914


                                                                                Page 246
 1              A.   You will find the report I requested ...
 2      this is not the report, which goes straight to the
 3      point of my assessment of the registrar of
 4      Rappahannock, as she did not understand very much
 5      about what we were asking for.
 6              Q.   Oh, okay.         All right.            But she did tell
 7      you in the middle of this paragraph, "in many
 8      instances, voters miss checking the tiny box
 9      indicating they are citizens."                     Do you see that?
10              A.   I see it, but she also --
11              Q.   Okay.      My question was, do you see that?
12      Yes.
13              A.   In many instances, "voters mix checking
14      the tiny box indicating they are citizens."                      I see
15      that.
16              Q.   Yes.     And then she says, "in this
17      instance, we are required to deny their registrations
18      or cancel them, if they are registered."                      Do you see
19      that?
20              A.   I see that written.
21              Q.   Okay.      And then she explains, "We send a
22      letter notifying them of the cancellation and the
23      reason and in the majority of instances they provide
24      valid photo ID/proof of citizenship and their
25      registration is reactivated."                    Do you see that?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 248 of 343 PageID# 6915


                                                                                 Page 247
 1              A.   It says that.
 2              Q.   Yes.     Okay.
 3              A.   She was wrong about that, by the way.
 4              Q.   Well, how do you know what people share
 5      with her when they reregister?
 6              A.   Well, she was incorrect when -- she
 7      started the paragraph with an incorrect statement,
 8      unfortunately.        She says, as you were informed by the
 9      Department of Elections, this report is not all
10      inclusive and there are false-positives.
11              That statement is absolutely incorrect.                     We
12      weren't informed by the Department of Elections.                         And
13      so that question raises some questions about some
14      other things based on my experience speaking with
15      this individual about her awareness of what was
16      actually happening in the administration of
17      elections.
18              It went to her credibility.                     I'm not saying
19      she is incredible, I'm not saying she is dishonest,
20      but she didn't understand everything that was
21      happening and she didn't understand our request.
22              Q.   She's the registrar of Rappahannock
23      County.
24              A.   Correct.
25              Q.   Right.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 249 of 343 PageID# 6916


                                                                                 Page 248
 1              A.   Well, I think unless there's a change --
 2              Q.   You're not the registrar of Rappahannock
 3      County.
 4              A.   You know the answer to that.
 5              Q.   Right.       And so she says, with respect to
 6      the cancellation report, the last sentence in this
 7      paragraph, "this report only shows the cancellation
 8      and insinuates that hundreds or thousands of
 9      noncitizens have voted when you don't have the whole
10      history of the voters you are referencing statewide."
11      Do you see that sentence?
12              A.   It says that.
13              Q.   Right.       I'm going to guess you disagree
14      with that.
15              A.   Well, because I had a very long
16      conversation with her in the months preceding this
17      where it was quite clear to me that she was gravely
18      mistaken about what we were looking for and what our
19      purposes were.        She was extremely animated about the
20      idea that we were on the hunt for illegal aliens, and
21      that couldn't be the furthest thing from the truth,
22      and --
23              Q.   You were on the hunt for aliens.
24              A.   No, I said illegal aliens.                       There's a huge
25      difference between the two of them.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 250 of 343 PageID# 6917


                                                                                 Page 249
 1              Q.   Exactly.        You were on the hunt for aliens,
 2      not necessarily illegal aliens.
 3              A.   Correct.        And we were documenting alien
 4      registration, and she thought that we were making an
 5      effort to have illegal aliens deported from
 6      Rappahannock County, at which point she informed me
 7      they didn't have any there.
 8              Q.   But that's not what she says here.                    She
 9      says, referring to the cancellation report, this
10      report only shows the cancellations, and you are
11      insinuating that hundreds or thousands of noncitizens
12      have voted when you don't have the whole history.
13      She's not talking about illegal aliens.                       She is
14      talking about noncitizens --
15              A.   Right, but she is talking about a related
16      issue that echoed what she had told me in person
17      about the purposes of our report and what she thought
18      of it personally, and it was quite clear to me that
19      she didn't understand what we were asking for, and we
20      had to continually ask her for the information.
21              Q.   So you more or less dismissed what she had
22      to say to you.
23              A.   No, that's not what I'm testifying about.
24              Q.   She also said, "I remained concerned about
25      your potential misinterpretation of the reports and

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 251 of 343 PageID# 6918


                                                                                  Page 250
 1      your propensity to misrepresent those results to our
 2      voters."
 3              A.   That gets back to what she --
 4              Q.   She says that, right?
 5              A.   Right, and it's wrong.
 6              Q.   Okay.      Now my question is, while you are
 7      sitting here saying that she doesn't understand, she
 8      and this letter are saying that you are
 9      misinterpreting the reports, the cancellation
10      reports, correct?           That's what you interpret her
11      statement to mean.
12              A.   She did, and that's one of the reasons we
13      sought guidance from the state Department of
14      Elections about what she was saying.
15              Q.   Okay.      Can you -- can you point to where
16      you asked the Virginia Department of Elections to
17      opine on this particular statement of Ms. McKiernan?
18              A.   First of all, her concern was part of the
19      reason that we contacted the state Department of
20      Elections regarding these concerns.                           We took action
21      in part based on the possibility that a reregistered
22      voter was on the list that the state department would
23      provide us.
24              And so, no, I can't point to you to the
25      document that the registrar of Rappahannock has

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 252 of 343 PageID# 6919


                                                                           Page 251
 1      cited, and I did not pit the registrar of
 2      Rappahannock against the state election director in
 3      any document.        That document pitting the two of them
 4      together does not exist.
 5              Q.   So the answer is no, you didn't ask the
 6      Department of Elections to opine on the accuracy of
 7      Ms. McKiernan's statements here?
 8              A.   The answer is yes, we in fact did, but
 9      it's not -- it doesn't --
10              Q.   But it's not actually -- you know, you
11      didn't actually say, hey, Department of Elections, I
12      got this letter from Ms. McKiernan, will you opine on
13      it.
14              A.   I've asked --
15              Q.   The answer is no, you didn't do that.
16              A.   I've told you the document pitting the two
17      of them together does not exist.                       That's my
18      testimony.
19              Q.   Ms. McKiernan is not the only registrar to
20      express concern that PILF was misinterpreting and
21      misrepresenting elections records, correct?
22              A.   If you have more instances of this, I'm
23      happy to look at them.
24              Q.   My question is, you have no recollection?
25              A.   I would need my recollection refreshed.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 253 of 343 PageID# 6920


                                                                            Page 252
 1      If you have a document that will help me do that, I'm
 2      happy to talk about it.
 3              Q.   So you don't actually remember information
 4      that was passed to you from registrars taking issue
 5      with how your reports were misinterpreting and
 6      misrepresenting the records?
 7              A.   Well, of course, if you've read Alien
 8      Invasion reports, you know we squarely confronted one
 9      of them, and that's the Arlington registrar.                  And we
10      cite that actually in the report her quibbling with
11      the reports that she is providing and threatening to
12      produce a derivative report that is not what we asked
13      for.
14              And so she took issue with it, and we
15      published her written issues directly in the Alien
16      Invasion reports.           We did more than have awareness of
17      it; we actually repeated it in the reports.
18              Q.   And there were other jurisdictions that
19      expressed concern with your misrepresentation of
20      election results.
21              A.   Well, I disagree with the premise that it
22      was misrepresented.            I think we represented exactly
23      what it was, and that's declared noncitizen.                  You
24      disagree with that.            I disagree with your
25      interpretation of that.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 254 of 343 PageID# 6921


                                                                          Page 253
 1              Now if you have a document that would refresh
 2      my recollection about others, I'm happy to look at
 3      it.
 4                                (PILF Exhibit 21 marked for
 5                   identification: Email correspondence
 6                   from (topmost) C Adams dated
 7                   2/1/2017
 8                   PILF-ADAMS-0006337 - 0006340)
 9                   MR. TEPE:         The court reporter has marked
10      as Exhibit 21 a document with the Bates number 6337.
11              Q.   So PILF was aware, as of January 31st,
12      2017, that the registrar for Arlington, Linda
13      Lindberg, had expressed the view that the
14      cancellation report that you were relying on for your
15      report and which you relied upon for Alien Invasion I
16      was not accurate, correct?
17              A.   She didn't express this view to us.
18              Q.   Well --
19              A.   She never took the time to write us a
20      letter or raise the credibility of her complaint by
21      actually delivering it to us.
22              So, no, I would take issue with the idea that
23      she raised this to us.               She didn't -- she apparently
24      didn't think it was serious enough to raise to us.
25              Q.   So, again, Mr. Adams, the question was,

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 255 of 343 PageID# 6922


                                                                            Page 254
 1      PILF was aware -- and I'm going to change the
 2      question.
 3              PILF was aware as of February 1st that the
 4      registrar of Arlington, Linda Lindberg, had expressed
 5      the view that the cancellation report that you were
 6      relying on for Alien Invasion I was not accurate,
 7      correct?
 8              A.   She expressed those views to other people.
 9              Q.   Which was then shared with you.                  So PILF
10      was aware of her views.
11              A.   We were aware of her privately expressed
12      views.     There was a difference between a privately
13      expressed view in my mind and one that she is talking
14      about on a -- on a Listserv versus one that she has
15      the courage to memorialize and send to us.                     That she
16      never did.
17              Q.   Okay.      But you were, nonetheless, aware.
18              A.   I'm aware of a private discussion she had
19      or at least a relatively small number of recipient
20      discussion that did not include anybody at PILF.
21              Q.   Okay.      So the document in front of you is
22      an email from Linda Lindberg to the GRLIST.                     Do you
23      see that?
24              A.   I see Exhibit 21.
25              Q.   That wasn't my question.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 256 of 343 PageID# 6923


                                                                          Page 255
 1              A.   I see it.         I don't know how else to answer
 2      it.    I see the document.
 3              Q.   You can answer the question I'm asking.
 4      So Ms. Lindberg sent an email on January 31st to the
 5      GRLIST, correct?
 6              A.   That's what document 21 purports to show.
 7      I --
 8              Q.   And the GRLIST, that is a list that allows
 9      the registrars and Virginia state election officials
10      to communicate with each other, correct?
11              A.   That is what the GRLIST is, as I
12      understand it.
13              Q.   Okay.      And someone on that GRLIST forwards
14      you Ms. Lindberg's email between January 31st at
15      12:37 p.m. and February 1st at 4:01 p.m., correct?
16              A.   I'm not sure.
17              Q.   Really?
18              A.   You left out the possibility that somebody
19      had it forwarded to them who wasn't on the GRLIST and
20      they forwarded it to me.                Your question was it was
21      forwarded by somebody on the GRLIST.
22              Q.   Yeah.      And so your answer is convenient
23      because, when you took this email that had come into
24      your possession and forwarded it to Noel Johnson, you
25      had deleted the intervening transmission information,

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 257 of 343 PageID# 6924


                                                                               Page 256
 1      correct?
 2              A.    I protect all of my sources who are either
 3      on the GRLIST or friends with people who are on the
 4      GRLIST.
 5              Q.    Right.       So the answer is yes, you deleted
 6      that information so that Mr. Johnson wouldn't know
 7      your source.
 8              A.    Absolutely.
 9              Q.    Right.       But your source is Ms. Clara Belle
10      Wheeler, right?
11              A.    I don't know.
12              Q.    You don't know?
13              A.    Not on this particular one.                     I have many
14      sources.
15              Q.    Oh, okay.         But how can -- how can we, you
16      know, determine that since you delete the
17      information?
18              A.    You can't.
19              Q.    Right.       So we actually can't test the
20      veracity of your testimony.
21              A.    What part do you want to test?                     I
22      described to you how I delete that information to
23      protect people who give me the information.
24              Q.    Right.
25              A.    It's not unusual or illegal or otherwise

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 258 of 343 PageID# 6925


                                                                          Page 257
 1      problematic.       It's what happens all over this town
 2      every day.
 3              Q.   And so in this instance you don't know if
 4      it was Ms. Wheeler who sent you this.
 5              A.   I cannot remember in this instance, no, I
 6      can't.     And if it was, it wouldn't make any
 7      difference.      It's public information.
 8              Q.   That's true.            And so it's information that
 9      you were aware of on February 1st, 2017, correct?
10              A.   It's information that on February 1st,
11      2017 I forwarded to Noel Johnson and would,
12      therefore, be aware of.
13              Q.   So when Ms. Lindberg was emailing the
14      GRLIST and she said, please be aware that the data on
15      this report is not accurate, as of February 1st you
16      too were aware that the data on this cancellation
17      report is not accurate.
18                   MR. DAVIS:          Objection to form.
19              Q.   Correct?
20              A.   I too was aware the data were not
21      accurate?
22              Q.   You were aware of Ms. Lindberg's statement
23      as of February 1st, correct, where she says, please
24      be aware that the data on this report is not
25      accurate, you were aware of that, right?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 259 of 343 PageID# 6926


                                                                          Page 258
 1              A.   I had received this communication.
 2              Q.   And she continues, "and will be
 3      misinterpreted and misrepresented by this
 4      organization, as they have already done with the data
 5      previously received."              Do you see that statement?
 6              A.   She's wrong.
 7              Q.   Okay.      But she's referring to PILF,
 8      correct?
 9              A.   Yes, and she's incorrect in her
10      assessment.
11              Q.   Okay.      She's the registrar of Arlington,
12      correct?
13              A.   Doesn't mean she's always right.
14              Q.   Okay.      Are you the registrar of Arlington?
15              A.   No, but I know a lot more about this than
16      she does.
17              Q.   Okay.      And so she says that you will have
18      two records if someone reregisters, right?
19              A.   She wanted to make a derivative record
20      that was nonresponsive to our request.
21              Q.   Right, because --
22              A.   And she discusses that.
23              (Clarification by reporter.)
24              Q.   And you only wanted the record that listed
25      cancellations, correct?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 260 of 343 PageID# 6927


                                                                              Page 259
 1              A.   That's not correct.                 We only wanted the
 2      record that we asked for, which was noncitizen
 3      cancellations.
 4              Q.   Exactly.
 5              A.   She wanted to hide information about how
 6      many noncitizen cancellations there were and did not
 7      factor in whatsoever the possibility of intervening
 8      naturalization.
 9              It's the recurring problem of intervening
10      naturalization.         And that's, again, one of the
11      reasons we went to the state election director to ask
12      for a document that would account for these concerns,
13      which we later did and which we later quoted in
14      Alien II.
15              Q.   Okay.      And so she says, "this group has
16      and will interpret the fact that there may be voting
17      credit on the canceled record as 'illegal aliens'
18      registering and voting, despite the voter having
19      subsequently affirmed his citizenship."                       Do you see
20      that?
21              A.   It further undermines her credibility,
22      because she refers to them as illegal aliens.
23              Q.   Okay.
24              A.   And that's precisely one of the areas
25      where I began to conclude that she had an agenda that

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 261 of 343 PageID# 6928


                                                                                Page 260
 1      did not include complying with our document request.
 2              Q.   And she says, "I'm working through my
 3      report and I've found so far every canceled record
 4      that has voter credit, there is a more recent, active
 5      or inactive voter record available," correct?
 6              A.   Read the next sentence, because that's the
 7      important one that relates to the previous one.                         It
 8      says, "I am going to delete or otherwise notate these
 9      names from my report, either by deleting the rows
10      from the Excel version or marking them on the
11      report."     Of course, she did neither.                      And you aren't
12      allowed to delete election records that are part of
13      an NVRA request.
14              Q.   Right, and so -- and so she is saying PILF
15      is going to misrepresent this data, right?                         She says
16      that.
17              A.   It's an indication to me that she was not
18      acting in good faith in compliance with our records
19      request.
20              Q.   And so she knows that the cancellation
21      record is not all-encompassing and that people have
22      affirmed citizenship.              She says that.
23              A.   And that's precisely why we went to the
24      State Board of Elections to ask about that.
25              Q.   And so she is trying to give you an answer

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 262 of 343 PageID# 6929


                                                                               Page 261
 1      that's more accurate, not less accurate.
 2              A.   That's not correct.                 She is trying to give
 3      us an answer that's less accurate, because somebody
 4      could be canceled as a noncitizen correctly and
 5      validly and later reregister as a naturalized
 6      citizen, and that would hide the fact -- if I may
 7      finish, please -- that would hide the fact that there
 8      is a defect in the system of administrating elections
 9      in this Commonwealth that is rampant and problematic
10      and we're trying to fix.
11              And so it has nothing to do with trying to get
12      a report that says one thing that we didn't ask for.
13      It has to do with documenting a particular problem.
14                                (PILF Exhibit 22 marked for
15                   identification: Email correspondence
16                   from (topmost) N Johnson sent
17                   2/1/2017
18                   PILF-ADAMS-0009200 - 0009202)
19              Q.   The court reporter has handed you what's
20      been marked as Exhibit 22 with the Bates number 9200.
21      Do you see that?
22              A.   9200, right.
23              Q.   And I want to direct your attention to the
24      email of Larry Haake on February 1st.                         And on
25      February 1st he wrote to the GRLIST, "I would

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 263 of 343 PageID# 6930


                                                                                  Page 262
 1      encourage all to take the PILF request very
 2      seriously."      And by "the PILF request," this was a
 3      renewal of your request for the cancellation records,
 4      right?
 5              A.   I'm sorry.          I was reading it.              I was
 6      trying to find where he refers to that.
 7              Q.   Okay.      So in the first sentence he says,
 8      "I would encourage you all to take the PILF request
 9      very seriously."          Do you see that sentence?
10              A.   I see it.
11              Q.   Okay.      And the PILF request that he's
12      referring to is the renewal of PILF's request for the
13      cancellation, noncitizen cancellation report, right?
14              A.   I think it's probably the August 8th
15      request.
16              Q.   Okay.      Which is asking for that record --
17              A.   It's asking -- right.
18              Q.   -- the cancellation record.                      And Linda
19      Lindberg is correct that they are consciously
20      misrepresenting the data they are receiving from us.
21              A.   It sounds very conspiratorial, doesn't it.
22      It's not accurate.
23              Q.   Okay.      There's no question pending other
24      than that.
25              A.   I thought there was.                  Well, you didn't ask

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 264 of 343 PageID# 6931


                                                                            Page 263
 1      one, so --
 2              Q.   Exactly.        And so Linda Lindberg is correct
 3      that they are consciously misrepresenting the data
 4      they are receiving from us.                    Do you see that?
 5              A.   Yes.
 6              Q.   And the "they" here is PILF, correct?
 7              A.   I don't know, but it would seem to be a
 8      reasonable context.
 9              Q.   Right.       And he says, "clearly, they have
10      no legitimate purpose in what they are doing."
11              A.   Yeah.
12              Q.   "But neither of these facts are legitimate
13      legal reasons to ignore them."                     That's what he says,
14      right?
15              A.   That's what he says.
16              Q.   Now in the third paragraph he's referring
17      to the lawsuit that you filed against his county,
18      Chesterfield County, right?
19              A.   I don't know.            There's been -- there were
20      a couple.
21              Q.   So Larry Haake, he's -- he was the
22      registrar of Chesterfield County, right?
23              A.   Right, but there were two other lawsuits.
24      I assume that that's what he means, but I wish he had
25      been more clear for me to answer that.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 265 of 343 PageID# 6932


                                                                              Page 264
 1              Q.   And so he says, "during the course of the
 2      lawsuit, the PILF lawyer lied about the data
 3      Commission Cortes mentioned they were provided in
 4      September, denying that they received any data."
 5      Okay?
 6              Now what he's referring to is, is a report
 7      that the Virginia Department of Elections had offered
 8      PILF in September, right?
 9              A.   Yeah, but nobody lied.                    No, he's not
10      referring to that.           He's offering -- he's referring
11      to a report that was nonresponsive to what we asked
12      for.
13              Q.   I understand, but he is referring to a
14      report that was offered by the Department of
15      Elections to PILF, right?
16              A.   That did not comport with the requested
17      information that PILF requested.
18              Q.   Okay.      And, let's see, he says in the last
19      sentence, "they are fully aware the particular report
20      they want is misrepresentative of the actual truth,
21      but the truth is clearly not what they want."
22              A.   And your question is?
23              Q.   My question is, when he says "the
24      particular report," he's referring to the VERIS
25      cancellation report, correct?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 266 of 343 PageID# 6933


                                                                          Page 265
 1              A.   I don't know, but I --
 2              Q.   That was the report that you wanted,
 3      right?
 4              A.   They are fully aware the particular report
 5      they want ... yeah, but he's wrong about that.                  He is
 6      squarely wrong about all of this.
 7              Larry Haake is a pretty well-known hothead
 8      among election officials.                 He is no longer in office.
 9      And he says things and has a reputation for saying
10      things that are not always meant to reflect reality
11      but rather are meant to vent, and this is full of
12      things that are not exactly -- they are not even
13      close to being accurate, as a matter of fact, and he
14      knows it probably.
15              Q.   He was the Chesterfield -- he was the
16      registrar of Chesterfield County before he retired,
17      right?
18              A.   Not anymore he's not.
19              Q.   Exactly.        My question, sir, is, he was the
20      registrar of Chesterfield County before he retired.
21              A.   Here he's purporting to be a mind reader
22      of PILF's motivation, so he's not a very skilled --
23      he was the Chesterfield registrar, that's correct.
24              Q.   Okay.      So the answer to my question was
25      yes.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 267 of 343 PageID# 6934


                                                                          Page 266
 1              A.    He was the Chesterfield registrar.               That's
 2      not subject to dispute.
 3              Q.    Well, then why couldn't you just say yes?
 4              A.    I did say yes.
 5              Q.    No, you talked about mind readers.
 6              So now that we're all on the same page that
 7      Mr. Haake was the registrar of Chesterfield County
 8      before he retired, my question then now is to you,
 9      are you the registrar of Chesterfield County?
10              A.    Really?
11              Q.    Have you been a registrar of any county in
12      Virginia?
13              A.    No.
14              Q.    So you get a copy of this email from Mr.
15      Haake to the GRLIST, right?
16              A.    At some point, yes.
17              Q.    Right, because on February 1st you
18      email -- you forward this internal GRLIST
19      communication to Mr. Johnson and Mr. von Spakovsky,
20      correct?
21              A.    Where is that -- yes.
22              Q.    And you say, "again, do not act on this
23      intel yet.       Very important to keep this intel I am
24      getting secret."
25              A.    Right.

                            TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 268 of 343 PageID# 6935


                                                                                  Page 267
 1              Q.    Right.       And so was this email or, I should
 2      say, this Listserv communication forwarded to you by
 3      Ms. Wheeler?
 4              A.    I don't remember.                This was in 2000 --
 5      this was over two years ago.
 6              Q.    And why was it very important to keep this
 7      intel secret?
 8              A.    Because he's -- your question is why is it
 9      important to keep this intel secret?
10              Q.    Right.
11              A.    Right?
12              Q.    Right.
13              A.    I'm going to answer you.                        Larry Haake says
14      a number of things in the email of February 1st that
15      are brazenly wrong, possibly indicative of his lack
16      of fitness to be in this position, and
17      misrepresenting a wide variety of obvious factual
18      information that he should not be doing.
19              I know Larry Haake and I've known him for a
20      while, and for him to say things like this that are
21      so patently false, so entirely inflammatory, really
22      raises questions as to whether he should continue in
23      the position of general registrar.
24              Q.    And so that's something you wanted to keep
25      secret?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 269 of 343 PageID# 6936


                                                                          Page 268
 1              A.    On February 1st at 3:55 the answer was
 2      yes.
 3              Q.    Prior to Alien Invasion II, PILF was also
 4      made aware that the Virginia Department of Elections
 5      had determined that the data from the DMV regarding
 6      individuals who self-identified as noncitizens were
 7      overinclusive, correct?
 8              A.    I don't think so, but if you have a
 9      document that refreshes my recollection, I'd
10      appreciate it because I didn't quite understand your
11      question either.
12              Q.    Prior to Alien Invasion II, PILF was also
13      made aware that the Virginia Department of Elections
14      had determined that the data from the DMV regarding
15      individuals who self-identified as noncitizens was
16      overinclusive.
17              A.    The data of individuals who
18      self-identified as noncitizens ... I don't think
19      that's possible that it could be overinclusive if
20      it's data -- basically, you would be saying that
21      we're reporting the self-identifications -- we're
22      creating fiction.            That doesn't make any sense.
23              If it's overreporting self-identified citizen
24      checkbox noes, no, I don't know about that.                   That
25      would mean that they have a data problem in their

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 270 of 343 PageID# 6937


                                                                           Page 269
 1      computer system that's creating no checkboxes that
 2      were never made.
 3              Q.    PILF was aware that DMV was reporting out
 4      individuals who also provided no response to the
 5      citizenship question, correct?
 6              A.    No response, yes or no, that's your
 7      question.
 8              Q.    Yes.      PILF was aware of that.
 9              A.    No, I don't know.                 If you have a document,
10      I'd like to see it.              I don't remember right now.
11                                  (PILF Exhibit 23 marked for
12                    identification: Email correspondence
13                    from (topmost)
14                    a@electionlawcenter.com sent
15                    5/20/2017
16                    PILF-ADAMS-0000043 - 0000044)
17              Q.    The court reporter has marked as Exhibit
18      23 --
19              A.    Ah.
20              Q.    -- a document Bates number 43.
21              A.    Right.
22              Q.    And so this is an email from Mr. Cortes,
23      who was the Virginia Department of Elections
24      commissioner, correct?
25              A.    No.     This is an email from Clara Belle

                            TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 271 of 343 PageID# 6938


                                                                                Page 270
 1      Wheeler, who is telling me that she did not
 2      understand this garbled mess.
 3              Q.   No, no, no, Mr. Adams.                    Mr. Adams, the
 4      first email in the chain.
 5              A.   Oh, the bottom?
 6              Q.   Yes.
 7              A.   Okay.
 8              Q.   So Mr. Cortes sends an email to the GRLIST
 9      May 19th, right?
10              A.   Okay.
11              Q.   May 19th?
12              A.   May 19th, 2017.
13              Q.   And this is -- this is before Alien
14      Invasion II was published, right?                       Sir?
15              A.   What?
16              Q.   This was before Alien Invasion II was
17      published, correct, May 19th?
18              A.   Right.
19              Q.   Yes.     And Mr. Cortes's message was
20      forwarded to you by Clara Belle Wheeler, correct?
21              A.   Correct.
22              Q.   And so she is on the GRLIST and she sent
23      this to you, right?
24              A.   I don't know.            She forwarded it -- once
25      again, it may be that she's getting this email from a

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 272 of 343 PageID# 6939


                                                                               Page 271
 1      third party.       I don't know.
 2              Q.   Yes, you don't know.
 3              A.   I don't know.
 4              Q.   You don't know.              You're just speculating.
 5              A.   No, I don't know.
 6              Q.   And so Mr. Cortes refers to a review of
 7      its data files -- I'm looking at the second
 8      sentence -- "as I described in a prior email, the
 9      Department began a post-election review of its data
10      files and identified several files that were not
11      properly loaded into VERIS."                    Do you see that?
12              A.   This -- okay.
13              Q.   Do you see that?
14              A.   Right.
15              Q.   Okay.      "As part of this review and working
16      in conjunction with our partners at DMV, it was
17      discovered that some of the list provided by DMV
18      regarding individuals who self-identified as
19      noncitizens were overinclusive."                       You see that,
20      right?
21              A.   This relates --
22              Q.   And then he says, he writes, "while the
23      files did contain the individuals that responded no
24      to the citizenship question, the files also contained
25      individuals that provided no response to the

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 273 of 343 PageID# 6940


                                                                               Page 272
 1      question," correct?            That's what he says here.
 2              A.   This doesn't have anything to do with the
 3      reports.
 4              Q.   Okay.      And so the reports, the
 5      noncitizenship reports, that you included as Exhibit
 6      1 --
 7              A.   No, you're wrong about that.                     You're wrong
 8      about that.      This relates to an issue that was
 9      raised --
10              Q.   I'm wrong about a question I haven't even
11      been able to ask?
12              A.   Go ahead.         I'm sorry.
13              Q.   Okay.      So Exhibit 1 to Alien Invasion II,
14      the declared noncitizen cancellation report, right?
15      Are you with me?
16              A.   Go ahead.
17              Q.   That is a report that is generated based
18      on information that comes from the DMV, correct?
19              A.   In part.        Not this particular issue, no,
20      not even in part.           It's absolutely no relationship.
21              Q.   Okay.      So you will agree with me that the
22      process is, as we've talked about a number of times
23      today, people who are on the rolls, right, they go to
24      the DMV, and then they perhaps provide some contrary
25      information about citizenship at the DMV, correct?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 274 of 343 PageID# 6941


                                                                              Page 273
 1      Are you with me so far?
 2              A.   Go ahead.
 3              Q.   That -- those are situations that occur,
 4      right?     You get contrary information --
 5              A.   Contrary information from what?
 6              Q.   Right, on citizenship.                    They say no in the
 7      checkbox, right?
 8              A.   That's not contrary; it's a they say no.
 9              Q.   Okay.      And before they were on the rolls
10      because they had said yes.
11              A.   Go ahead.
12              Q.   Okay.      So DMV sends this information to
13      the Department of Elections to see if the person who
14      had indicated no in the checkbox is on the rolls,
15      correct?
16              A.   DMV sends the data to -- the Department of
17      Elections has access to the data is the better way of
18      characterizing that.
19              Q.   Okay.      And then for those people who
20      there's a match, they're registered, they get sent a
21      letter, correct?
22              A.   A match -- when they self-identify as a
23      noncitizen, they -- there's a follow-up process.
24              Q.   Right.       And so the follow-up process is
25      DMV sends this information.                    DOE, Department of

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 275 of 343 PageID# 6942


                                                                               Page 274
 1      Elections, looks at it, says, yes, this person who
 2      had indicated they're not a citizen, they're
 3      registered.      And so now we have a conflict.
 4              A.   Right.
 5              Q.   So the next step in the process is to send
 6      out a notice of what's called the Notice of Intent to
 7      Cancel, correct?
 8              A.   Right.
 9              Q.   Right.       And in the Notice of Intent to
10      Cancel the voter is informed that they had received
11      some information about their lack of citizenship from
12      the DMV, correct?
13              A.   Right.
14              Q.   And then if that is incorrect, they should
15      respond by filling out an affirmation of citizenship,
16      right?
17              A.   If they're a citizen.
18              Q.   If they're a citizen, right?                     That's why I
19      said, if the information that came from the DMV is
20      wrong and they are a citizen, they should submit that
21      affirmation of citizenship, correct?
22              A.   Right.
23              Q.   Okay.      And they have two weeks to do it,
24      correct, before the state can cancel them, right?
25              A.   Right.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 276 of 343 PageID# 6943


                                                                                Page 275
 1              Q.   Okay.      What this document is indicating is
 2      that the information, the data, that is coming from
 3      DMV is including people who didn't check the box at
 4      all.
 5              A.   Wrong.       What I tried to explain to you
 6      earlier is that this related to an isolated period of
 7      time just prior to the 2016 election.                         It was not all
 8      of those years associated with the VERIS reports.
 9      That's what I tried to explain to you.
10              This was a very insulated and limited defect
11      that affected the DMV data around the time period of
12      the 2016 election where the Department of Elections
13      took down their citizenship verification protocols
14      ahead of the 2016 election.                    That incensed a lot of
15      members of various county electoral boards, the
16      Republican member of the state board.                         And there was
17      a whole line of inquiry about why this was no longer
18      showing up in the hoppers.
19              And so it was not a omnibus problem going back
20      years.     It was an isolated in time problem.                      That's
21      my understanding of it.
22              You'll see that Clara Belle refers to this as
23      a garbled mess.         I would not disagree with that
24      characterization.           And there's a lot of questions
25      about what was really going wrong with the data.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 277 of 343 PageID# 6944


                                                                          Page 276
 1              So, no, I would disagree with you that this
 2      was something that affected all of the data going
 3      back multiple years.              My understanding is it's an
 4      isolated issue.
 5              Q.    Okay.      But there was a period of time in
 6      which, according to this, you would agree, DMV was
 7      reporting out information to the Department of
 8      Elections indicating people had indicated
 9      noncitizenship when in fact they had provided no
10      response at all.
11              A.    A very short period of time that would not
12      have affected these reports.                     That's my
13      understanding.
14              Q.    Now is it true that you were troubled by
15      the inclusion of an individual in Alien Invasion II?
16              A.    Troubled?
17                    MR. DAVIS:          Objection to the form.
18              Q.    Troubled.
19              A.    Yeah, I don't understand the question.
20              Q.    You were troubled, weren't you, before
21      Alien Invasion II was published by an individual who
22      was called out by name in that report?
23              A.    I don't know.             I might have been.    If you
24      have something to show me, we can move this along
25      quicker if you would show it to me.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 278 of 343 PageID# 6945


                                                                                Page 277
 1                                (Johnson Exhibit 16
 2                   previously marked for identification
 3                   and referenced herein: Email
 4                   correspondence to (topmost) C Adams
 5                   sent 6/19/2017 PILF-ADAMS-0000210)
 6              Q.   Handing the witness what has been
 7      previously marked as Johnson Exhibit 16.
 8              On page 10 of Alien Invasion II you
 9      highlighted Maureen Erickson, correct?
10              A.   This doesn't have any ... we're
11      discussing -- there's some -- looks like a Washington
12      Times article -- yeah, because this is Dinnan -- and
13      it talks about somebody named Maureen Erickson.
14              Q.   Yeah, Maureen Erickson is called out in
15      page 10 of Alien Invasion II, right?
16              A.   I'm sorry?
17              Q.   Maureen Erickson, she was called out by
18      name on page 10 of Alien Invasion II.                         You know that.
19      You certainly haven't forgotten that, have you?                         I
20      mean, there's a whole story written about it in the
21      Washington Times.
22              A.   It says Maureen Erickson.
23              Q.   Yeah.      And so this story in the Washington
24      Times highlights the fact that, well, Maureen
25      Erickson is actually a citizen, right?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 279 of 343 PageID# 6946


                                                                              Page 278
 1              A.   I think there's a story in the Times about
 2      that.    That's what I'm referring to.
 3              Q.   Yeah.      And, and you certainly haven't
 4      forgotten the fact that you call out Maureen Erickson
 5      as a person who is a noncitizen, a person who resided
 6      at a foreign address, correct?
 7              A.   I don't see that on here.
 8              Q.   Yeah.
 9              A.   Are you talking about Exhibit 16?
10              Q.   Sir, do you recall the content of Alien
11      Invasion II?
12              A.   I'm sorry.          I thought you were asking
13      about Exhibit 16.
14              Q.   Sir, do you recall the content of your
15      report?
16              A.   Right, right, yes.
17              Q.   And on page 10 --
18              A.   Okay.      We're back to that.                   Okay.
19              Q.   On page 10 you highlight Maureen Erickson,
20      yes?
21              A.   Her name is there on page 10.
22              Q.   Right.       And she is one of the 5,556 people
23      that PILF identified as a noncitizen in Exhibit 1.
24              A.   She's in the report because she was in the
25      state declared noncitizen report.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 280 of 343 PageID# 6947


                                                                          Page 279
 1              Q.   Right.       And but even before Alien Invasion
 2      II was published, you were troubled by the
 3      possibility that she was in fact a citizen, correct?
 4              A.   That's not correct.
 5              Q.   Okay.      So then let's look at this email of
 6      yours of June 19th.            Do you see that?
 7              A.   Right.
 8              Q.   Right.       So you respond to -- you send an
 9      email to Mr. Johnson, Mr. Churchwell, with regard to
10      the Washington Times story, correct?
11              A.   I do, on June 19th, two weeks after the
12      publication of the report.
13              Q.   And you say, and you have -- you say the
14      case troubled me because I looked, I assume you meant
15      it looked, like a UOCAVA registration to me.                  Do you
16      see that?
17              A.   Well, I'm not going to speculate what I
18      was trying to write.             I probably -- that probably is
19      an autocorrect or something, I don't know, but I'm
20      referring to the Washington Times article.
21              Q.   Right.
22              A.   Maureen Erickson has a Guatemala address,
23      and for her to say that she's a citizen, because I
24      think they talked to her -- do you have the Times
25      article?     If you can show me, I can give you more of

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 281 of 343 PageID# 6948


                                                                          Page 280
 1      the basis for why I wrote this, but I only have a
 2      snippet here.        And after reading the Times article,
 3      it looks to me like she could have been a UOCAVA
 4      voter.
 5              Q.    Right.       And so the snippet that you quote
 6      from the Times article here is, "Maureen was born in
 7      the U.S. to U.S. citizens and has voted ever since
 8      she was 18."
 9              A.    But that's not the whole Times article.
10      There's other information in the article that's
11      relevant to my conclusion below that she might have
12      been a UOCAVA voter.
13              Q.    And so but you were troubled by this
14      before Alien Invasion II was published, right?
15              A.    No, I wasn't.             I was troubled by it when I
16      read the Washington Times article.
17              Q.    Okay.      So before Alien Invasion II was
18      published, you were confident Maureen Erickson was a
19      noncitizen.
20              A.    I had no view about Maureen Erickson
21      personally.       Maureen Erickson appeared in the report
22      because she had been canceled as a noncitizen by the
23      Virginia election officials, and --
24              Q.    But she hadn't --
25              (Clarification by reporter.)

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 282 of 343 PageID# 6949


                                                                                  Page 281
 1              Q.   She hadn't been canceled as a noncitizen.
 2      She had been canceled because of an indication of
 3      noncitizenship coming from the DMV, and she did not
 4      affirm citizenship within two weeks, right?
 5              A.   You left out an important word.                        She was
 6      declared noncitizen by the state election officials.
 7      Declared noncitizen report, her name appeared.
 8      That's why I was confident that she was a noncitizen.
 9              Q.   Because you choose to believe the checkbox
10      on the DMV paperwork but not the checkbox on the
11      original voter registration application, correct?
12              A.   Nope, that's not correct.                        What I choose
13      to believe is what the government documents say, what
14      I have spoken with multiple election officials about,
15      about the inherent reliability of those government
16      documents, and a wide variety of other information
17      that leads me to conclude that one can have a degree
18      of confidence in those government documents.
19              What troubled me was the story that she was a
20      missionary U.S. citizen.                We want to get this right.
21      And I think what's troubling about it is that the
22      state appears to be canceling noncitizens, something
23      we didn't think could be possible in the summer of
24      2016.    And, frankly, needs to be addressed, and so
25      far, as I see it, the defendants are the only one

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 283 of 343 PageID# 6950


                                                                                 Page 282
 1      addressing it.
 2                                (Johnson Exhibit 27
 3                   previously marked for identification
 4                   and referenced herein: Email
 5                   correspondence from (topmost) N
 6                   Johnson sent 3/28/2017
 7                   PILF-ADAMS-0001979 - 0001980)
 8                   MR. TEPE:         The witness has been handed a
 9      document that's been previously marked as Johnson 27,
10      Bates number 1979.
11              Q.   The email chain begins with an email from
12      Edgardo Cortes on March 28th, correct?                        Correct?
13              A.   I'm sorry.          What was the question?
14              Q.   The question was the email chain begins
15      with an email from Edgardo Cortes on March 28th,
16      correct?
17              A.   Right, right.
18              Q.   And this is him sending over the
19      cancellation reports, the statewide cancellation
20      report, correct, that you had requested?
21              A.   No, this was him sending over the report
22      we had requested months before, which was the
23      declared noncitizen reports.
24              Q.   Right.       We're talking about the same
25      thing.     And so --

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 284 of 343 PageID# 6951


                                                                                 Page 283
 1              A.   I'm calling it what it is.                       That's what it
 2      says in the document.
 3              Q.   And so the -- so he sends that over at
 4      1:25 p.m., and then at 1:57 p.m. Mr. Johnson sends an
 5      email to you, Mr. Churchwell and Shawna Powell.                          Do
 6      you see that?
 7              A.   Right.
 8              Q.   And he copies the image of one of the
 9      entries from the cancellation report that you just
10      got.
11              A.   Right.
12              Q.   Right.       And this entry was for a George
13      Washington, Junior, right?
14              A.   Right.
15              Q.   Yes.     And he said, "already nabbed
16      descendant of George Washington."                       That's what
17      Mr. Johnson says, right?
18              A.   Yes.
19              Q.   Did you interpret him to be making a joke?
20              A.   Absolutely.
21              Q.   Right.       And then you say in response, "if
22      false-positive, they will use this one against us."
23              A.   That's what it says.
24              Q.   Right.       And then so at this time you were
25      aware of the notion that there were people on here

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 285 of 343 PageID# 6952


                                                                               Page 284
 1      who were citizens, right?
 2              A.    No.     That's absolutely not true.
 3              Q.    Then why would you say it was
 4      false-positive?
 5              A.    I was aware of the general nature of
 6      false-positives in doing this kind of research.
 7              Q.    Right, and a false-positive is someone who
 8      is on the cancellation list who is actually a
 9      citizen, right?
10              A.    Right.        And there's a difference between a
11      generalized awareness of a false-positive versus
12      specific information relating to the potential
13      false-positives on the list.                      There's a very big
14      difference between those two things.
15              Q.    So are you saying that you didn't know
16      whether or not George Washington, Junior was a
17      citizen or noncitizen?
18              A.    I was following up on this, since you
19      asked, I was following up on the joke that Noel
20      Johnson made that, in the unlikely event that this
21      was a false-positive, it will certainly be one used
22      against us because it is George Washington from
23      Fredericksburg, which, if you -- actually it's
24      Woodford, Virginia, Fredericksburg Turnpike -- it
25      would certainly be one that will create some degree

                            TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 286 of 343 PageID# 6953


                                                                            Page 285
 1      of laughter that the person was falsely reported as a
 2      noncitizen.
 3              Q.   You had his address here, right?
 4              A.   It says Fredericksburg Turnpike, Woodford,
 5      Virginia.
 6              Q.   You didn't follow up with him to see if he
 7      was or was not a citizen, correct?
 8              A.   Well, this goes back to my previous
 9      testimony that we had a policy of not contacting
10      these people because we had no way to verify.                    They
11      could say they were a citizen and they could not tell
12      the truth.      They could not -- there's a variety of
13      reasons why that would have been a futile exercise.
14              Q.   Okay.
15                                (PILF Exhibit 24 marked for
16                   identification: Email correspondence
17                   from (topmost) L Churchwell sent
18                   5/25/2017
19                   PILF-ADAMS-0000241 - 0000246)
20              Q.   The court reporter has marked an exhibit
21      as 24, a document with the Bates number 241.
22              The email chain begins with an email from
23      Keith Damon to Reagan George.                    Do you see that?
24              A.   Not yet, but let me go ...
25              Q.   Keith Damon was assisting Reagan George

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 287 of 343 PageID# 6954


                                                                                   Page 286
 1      with going through the cancellation records, correct?
 2              A.   That's what the email appears to show.
 3              Q.   And he writes to Mr. George, "I've decided
 4      to look at the records of some of the people on the
 5      list.    I just randomly picked non-Hispanic surnames
 6      living in single family homes in Fairfax County."
 7      "Based upon this analysis," I now wonder if this
 8      really -- "if this is really a list of actual
 9      noncitizens or rather a list of people who, via the
10      DMV, apparently indicated they are noncitizens
11      regardless of their true status.                       In other words,
12      while the list is real, does it really prove that the
13      people on the list are noncitizens."                          Do you see
14      that?
15              A.   That's what it says.
16              Q.   And he cites two people in particular as
17      examples, correct?
18              A.   That's on the email.
19              Q.   Right.       Mr. George responds on May 25th,
20      2017 by copying you, correct?
21              A.   Right.
22              Q.   And Mr. George said, "there is no way for
23      you and I, or, for that matter, Christian, to
24      investigate all of these identified noncitizens.
25      They have all been removed from VERIS because they

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 288 of 343 PageID# 6955


                                                                               Page 287
 1      self-declared to the DMV, a government agency, that
 2      this was their status," right?
 3              A.   It says that.
 4              Q.   And then he said, you know, if they don't
 5      understand the question, or they were trying to make
 6      a political statement, or they were coerced into
 7      registering in the first place, it's not our job to
 8      determine.      Do you see that?
 9              A.   I see that.
10              Q.   Right.       So you were aware at the time
11      before Alien Invasion II was published that certainly
12      one of the folks working on it was concerned about
13      whether or not these people were in fact noncitizens.
14              A.   One of the first working on it being whom?
15              Q.   Mr. Damon.
16              A.   He actually said there's no way to tell.
17      You didn't read the whole email.                       Mr. Damon was
18      concerned, and, after all of these emails were
19      exchanged, what you don't have is the description of
20      the conversation I had with Mr. Damon where his
21      concerns were alleviated, and we both concluded that
22      his concerns were alleviated, that this is the best
23      information there is, the state stands by it, calls
24      it declared noncitizen.               So Mr. Damon retracted much
25      of his concerns after we talked through these issues.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 289 of 343 PageID# 6956


                                                                          Page 288
 1              Q.   You wrote on May 25th, on the first page,
 2      it says:
 3                   "Keith, it's the best data
 4                   available.          If the fact a registrant
 5                   was a citizen, their own system
 6                   reported otherwise and kicked them
 7                   off the rolls.             Nobody has better
 8                   data than we do.                  If there are
 9                   false-positives, it's state data and
10                   procedures that made them
11                   false-positives."
12              Do you see that?
13              A.   I do.
14              Q.   And so that's what you were just
15      testifying.      It's the best data you have.
16              A.   No, that's not what I was just testifying
17      about.     You're mischaracterizing my testimony.
18              What I testified about previously was that I
19      had a conversation with Mr. Damon after these emails,
20      and there was an understanding that there was no way
21      for us to ultimately verify the citizenship of each
22      of these individuals, and that the state has taken
23      the drastic step of removing them from the voter
24      rolls as noncitizens.              And that fact has a great deal
25      of weight, both in the reliability of the

                           TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 290 of 343 PageID# 6957


                                                                                   Page 289
 1      information, but also in the processes and whether or
 2      not the state needs to improve those processes.
 3              As you know, we filed a lawsuit against the
 4      state to get them to improve those processes --
 5              Q.   So --
 6              A.   -- one, which, by the way, you opposed, or
 7      at least your clients did.
 8              Q.   I don't know what you're referring to
 9      there, but it's not responsive to the question.
10              So Mr. Damon, before you had responded to him,
11      had said, "I raise this issue, not to express my own
12      willingness to participate, but rather to express my
13      concern that conclusions reached might be
14      challenged."       Do you see that?
15              A.   No, I don't.            Where is it?
16              Q.   It's the second paragraph of Mr. Damon's
17      email at 5:23 p.m.
18              A.   5:23, okay, I see it.
19              Q.   Right.
20              A.   Shall I continue to read?                        Is there a
21      question?
22              Q.   He raises a concern about those who were
23      dropped or canceled who subsequently affirmed their
24      citizenship.       Okay?       Generally speaking, that was a
25      concern of his.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 291 of 343 PageID# 6958


                                                                             Page 290
 1              A.   It speaks for itself.                   He also, for
 2      inventorying his views, he says he's interested that
 3      Edgardo Cortes states that people who were dropped
 4      and subsequently affirmed will not be on the list,
 5      which would appear to negate my concerns.                      That was a
 6      conclusion ultimately reached by Mr. Damon --
 7              Q.   Right.
 8              A.   -- as it relates to this issue.
 9              Q.   And Mr. Damon also raises the fact that
10      the current reports that he was working on, like the
11      current one which has deletions as late as April
12      27th, it might reflect a period when the person has
13      been dropped before he realizes that he was
14      incorrectly dropped.
15              A.   No, that's not -- first of all, that's a
16      tiny fraction given the time issue, that that would
17      have been a very recent event, and these go back to
18      2011.    So it's not -- it doesn't have a lot of
19      possible people who fall in that category.
20              Q.   Okay.
21              A.   That's the first problem with that.
22              Q.   Right, but -- but he does identify a
23      population of people on the cancellation reports that
24      you published, namely, those people who were canceled
25      right before the reports were generated and given to

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 292 of 343 PageID# 6959


                                                                          Page 291
 1      PILF, those individuals may just not have had the
 2      opportunity to respond to the notice of intent to
 3      cancel and affirm their citizenship, correct?
 4              A.    So you're referring to two weeks worth of
 5      names, that's all.            And so we can calculate that
 6      number.      My guess is it's probably in the single
 7      digits.
 8              Q.    But the two weeks, after two weeks, they
 9      get canceled, and then a lot of times registrants,
10      you would agree, do not reregister and affirm their
11      citizenship until after they're already canceled,
12      right?
13              A.    That's irrelevant to the question of
14      whether there was a substantial basis to report that
15      these people had been canceled for declared
16      noncitizens.        There are people who naturalize and
17      later reregister.            I will grant you that.
18              Q.    But it would be incorrect to call them a
19      noncitizen.
20              A.    No, it wouldn't, because the report says
21      declared noncitizens.               Under state law they were
22      declared noncitizens period.
23              Q.    So that is correct, that is the cancel
24      type listed in the column, right?
25              A.    It's more than just the cancel type.               It's

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 293 of 343 PageID# 6960


                                                                           Page 292
 1      what happened.        It's the document's title.              It's what
 2      the state did.
 3              When you take somebody off the voter rolls,
 4      that's a weighty thing.               When you remove somebody's
 5      active registration, that is a serious matter, and
 6      the inference of taking that action is that there was
 7      validity to it.
 8              You don't just take somebody off the voter
 9      rolls without a process.                And the state was taking
10      people off the voter rolls, and we interpreted that
11      process as having validity or else they wouldn't be
12      doing it.
13              Now, as I sit here today, we have since
14      learned that the state was taking people off the
15      voter rolls who were citizens, your client apparently
16      being one of them.           And that's why we filed a lawsuit
17      against the state to get them to fix this, by the
18      way, a filing which you opposed when we made it.                    You
19      attempted to prevent us from filing it as part of
20      this action.
21              So we made an effort to fix this problem,
22      which you opposed.           And that was responsive.
23              Q.   I think, Mr. Adams, you are referring to
24      the fact that you were trying to shift the blame for
25      the things alleged in our complaint to the Virginia

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 294 of 343 PageID# 6961


                                                                              Page 293
 1      Department of Elections and plead them when there was
 2      no legal basis.         Is that what you're talking about?
 3              A.   You really think that's what I'm talking
 4      about?     That's not -- that's an argumentative
 5      question.
 6              Q.   Okay.      So you said that, under state law,
 7      people were declared noncitizens period.                       What state
 8      law are you referring to?
 9              A.   I don't know.
10              Q.   You don't know.
11              A.   Nope.      If you want to get me the Virginia
12      code book, the Election Code, I'll tell you exactly
13      what it was, but it's the state procedures relating
14      to noncitizenship cancellation.                      They were declared
15      noncitizens and removed from the rolls.                       This
16      isn't -- this isn't subject to interpretation.
17      That's what the document says.
18              Q.   And nowhere does that document say that
19      the state of Virginia had adjudicated its own
20      citizenship, correct?
21                   MR. DAVIS:          Objection to form.
22              A.   Actually there are documents that say
23      that.
24              Q.   No, the document that you're referring to,
25      the procedures that you're referring to, does not say

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 295 of 343 PageID# 6962


                                                                             Page 294
 1      that Virginia has adjudicated in fact people's
 2      citizenship.
 3              A.   That's not true.                  There are documents that
 4      say that.
 5              Q.   That's not what I'm asking, sir.
 6              A.   I answered your question.
 7              Q.   I'm not asking about documents.                   I'm not
 8      asking about --
 9              A.   Oh, I'm sorry.
10              Q.   No, you understand --
11              A.   No, I didn't.
12              Q.   -- precisely, because I've asked it now
13      twice, and this will be the third time.
14              I'm asking you, you said that there was a
15      state law, and then you refer -- I asked about what
16      state law, and then you referred to the procedures of
17      the Virginia Department of Elections, right?
18              And then I'm saying in those procedures there
19      is nothing that states that the Virginia Department
20      of Elections is adjudicating in fact someone's
21      citizenship.
22              A.   I would disagree with that, but we can --
23      we can talk about the procedures, if you want to pull
24      them out, but, as I sit here right now, I disagree
25      with that.      And I disagree with it because of things

                           TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 296 of 343 PageID# 6963


                                                                              Page 295
 1      that have been said to me by two former state
 2      election directors for the Commonwealth of Virginia.
 3                   MR. DAVIS:          I'm going to object to this
 4      line of questioning anyway.                    I think it's getting
 5      into legal interpretation.
 6                   MR. TEPE:         Why don't we just take a short
 7      break.
 8                   MR. DAVIS:          Sure.
 9                   VIDEO SPECIALIST:                 We are off the record,
10      5:01.
11              (Proceedings recessed)
12                   VIDEO SPECIALIST:                 We are back on the
13      record, 5:04.
14      BY MR. TEPE:
15              Q.   Mr. Adams, in Alien Invasion II you had
16      advocated for law enforcement to prosecute
17      individuals such as the ones listed in Alien Invasion
18      II, correct?
19              A.   That's not accurate.                  I didn't advocate or
20      the company did not advocate for specific individuals
21      to be prosecuted.
22              Q.   Right.
23              A.   As I previously testified, which I'm happy
24      to do it all over again, subject to my attorney
25      making an objection on asked and answered, we did not

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 297 of 343 PageID# 6964


                                                                          Page 296
 1      advocate for prosecution of named individuals.                  We
 2      advocated for the law enforcement officials to take
 3      investigative steps that, if warranted, would lead to
 4      prosecution.       There is a very large difference
 5      between the two of those.
 6              Q.   After Alien Invasion II was published,
 7      PILF mailed the report to a number of prosecutors,
 8      correct?
 9              A.   Well --
10              Q.   You don't remember?
11              A.   Well, I'm trying to decide whether to
12      include in my answer all the parties who mailed the
13      report to prosecutors and talked to prosecutors.
14              But for now I'll say, yes, PILF was one of the
15      parties that mailed reports to prosecutors and talked
16      to prosecutors.
17              Q.   And that's all my question asked for.
18              A.   Mm-hmm.
19              Q.   So I appreciate you staying with the
20      question asked.
21                                (Johnson Exhibit 17
22                   previously marked for identification
23                   and referenced herein: Email
24                   correspondence from (topmost) N
25                   Johnson sent 5/26/2017 with

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 298 of 343 PageID# 6965


                                                                          Page 297
 1                    attachment
 2                    PILF-ADAMS-0000782 - 0000784)
 3              Q.    So handing you what has been marked
 4      previously as Johnson Exhibit 17.
 5              A.    I have the document.
 6              Q.    And so this is a mailing list that
 7      Mr. Johnson forwarded on May 26th, 2017 to yourself
 8      and others, correct?
 9              A.    May 26th to Johnson, to Adams, Churchwell,
10      Powell, yes.
11              Q.    Right.       And among the people listed are a
12      number of Commonwealth attorneys, correct, about 20?
13              A.    Seventeen, 18, 19 -- I think it's 19.
14              Q.    As well as a U.S. attorney for Eastern
15      District of Virginia?
16              A.    Yes.
17              Q.    U.S. attorney for the Western District of
18      Virginia, correct?            That's right underneath
19      Commonwealth attorney.                You don't have to go far.
20              A.    Right, Rick Mountcastle.
21              Q.    And the deputy assistant attorney general
22      John Gore, right?
23              A.    Correct.
24              Q.    Who is this Eric Drieband?
25              A.    He is the assistant attorney general for

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 299 of 343 PageID# 6966


                                                                                Page 298
 1      civil rights.
 2              Q.   So you mailed the report out to all those
 3      Commonwealth attorneys, correct?
 4              A.   The company mailed the report to those
 5      Commonwealth attorneys.
 6              Q.   And that included the names of the
 7      individuals?
 8              A.   No, it did not.
 9              Q.   No, just the report?
10              A.   Yes.
11              Q.   That tells people how to obtain the list.
12              A.   There's a difference.
13              Q.   I understand.
14              A.   It did not include the names.                    The mailing
15      did not include the names of the individuals in any
16      of the exhibits.
17              Q.   No Commonwealth attorney contacted PILF to
18      follow up; is that right?
19              A.   I don't believe so.
20              Q.   Do you recall a Commonwealth attorney --
21              A.   I just answered the question.                    I don't
22      believe any called us.
23              Q.   Okay.      And then when that happened, when
24      no Commonwealth attorney contacted PILF, you directed
25      PILF personnel to follow up with the Commonwealth

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 300 of 343 PageID# 6967


                                                                                 Page 299
 1      attorneys, correct?
 2              A.   No, I think there were intervening events.
 3      It wasn't -- it wasn't that simple.
 4                                (PILF Exhibit 25 marked for
 5                   identification: Email correspondence
 6                   from (topmost) S Powell sent
 7                   7/5/2017
 8                   PILF-ADAMS-0000022 - 0000028)
 9              Q.   The court reporter has just marked as
10      Exhibit 25 a document with Bates number 22.                       Do you
11      recognize this document?
12              A.   I've reviewed this document.
13              Q.   Okay.      And so this email chain begins with
14      an email from you on June 23rd; is that right?
15              A.   It starts June 23, right.
16              Q.   And the subject line is "follow-up in
17      Virginia," you emailed Ms. Powell and Mr. Churchwell,
18      right?
19              A.   Right.
20              Q.   And you wrote, "It's been weeks.                    Could
21      you two do a sweep of Commonwealth attorneys in
22      Virginia and ask them a few questions."                       Right?
23              A.   Right.
24              Q.   Right.       One of those, did you get our
25      report, did you need anything else, who is the lawyer

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 301 of 343 PageID# 6968


                                                                              Page 300
 1      in your office working on what we sent, have they
 2      gotten the list of voters from your county.                    Because
 3      you also sent them the list of voters from your
 4      county.
 5              A.   I've testified no.                 This refers to them
 6      getting the list from their election officials.                    I've
 7      already testified to you once that we didn't send the
 8      list of voters.         You've asked me twice now.
 9              Q.   But you did instruct your team to follow
10      up with Commonwealth attorneys, correct?
11              A.   Well, my team included the lawyer from
12      Skadden Arps, so --
13              Q.   No, no, no.
14              A.   Yes, yes, yes.
15              Q.   Sir, sir, okay, let me -- strike that.
16              So you emailed Shawna Powell and Logan
17      Churchwell, right?
18              A.   In this particular communication.                 Your
19      question was about the team.
20              Q.   Right.
21              A.   And my answer was --
22              Q.   And my --
23              A.   Can I finish, please?
24              Q.   And my question was poor, so I'm
25      withdrawing it because I meant by "team" Ms. Powell

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 302 of 343 PageID# 6969


                                                                               Page 301
 1      and Mr. Churchwell.            And so it is --
 2              A.   Withdrawn.          I understand.
 3              Q.   Right.       And it is the case, as Ms. Powell
 4      indicates on July 5th -- it's the top email -- that
 5      she is going to send the Alien Invasion PDF and
 6      county specific list to all CAs we haven't yet
 7      communicated with.           Do you see that?
 8              A.   No.     I'm sorry.           What page are you on?
 9      This is --
10              Q.   The first page, Shawna Powell, Logan
11      Churchwell, July 5th, "tomorrow I'm going to send the
12      alien PDF and county specific list to all CAs we
13      haven't yet communicated with," correct?
14              A.   Right.
15              Q.   Right.       And so it is true that PILF sent
16      lists of individuals that were published in the Alien
17      Invasion II report to prosecutors, correct?
18              A.   I don't remember reviewing a document in
19      preparation for this that shows that.
20              Q.   Well, perhaps you should have.
21              A.   Well, perhaps it doesn't exist.                  That's
22      the other possibility.               In fact, the fact that I
23      don't remember reviewing it would create an inference
24      that it doesn't exist, but, if you have it --
25              Q.   98(a).

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 303 of 343 PageID# 6970


                                                                               Page 302
 1                                 (Johnson Exhibit 18
 2                    previously marked for identification
 3                    and referenced herein: Email
 4                    correspondence from (topmost) N
 5                    Johnson sent 6/27/2017
 6                    PILF-ADAMS-0000732 - 0000733)
 7              A.    Very good.
 8              Q.    Does this refresh your recollection?
 9              A.    It does.        Well, this is a draft, and this
10      predates this other email.                     So I'm not sure that
11      you're talking about the same things.                         This relates
12      to Newport News.
13              Q.    So are you seriously, you know, disputing
14      the notion that PILF sent lists of individuals
15      published in Alien Invasion II to Commonwealth
16      attorneys?       Yes or no.
17              A.    I'm not seriously disputing it, but I am
18      disputing it, because I'd like to see some more
19      documents.
20              Q.    Because you didn't prepare for it today.
21              A.    That's not accurate.                  There's a lot of
22      documents here.          And you'd speed it up, if you would
23      just show me the document in the first place, and we
24      can talk about it.
25              Q.    Well, Topic No. 4 to the 30(b)(6)

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 304 of 343 PageID# 6971


                                                                                 Page 303
 1      deposition notice that you said that you were
 2      prepared to testify on --
 3                    MR. DAVIS:          What did you just hand the
 4      witness?      And this is marked as an exhibit?
 5                                 (PILF Exhibit 26 marked for
 6                    identification: Email correspondence
 7                    from (topmost) S Powell sent
 8                    7/5/2017 with attachment
 9                    PILF-ADAMS-0000045 - 0000087)
10                    THE REPORTER:             This will be 26.
11              Q.    The court reporter has marked as Exhibit
12      26 a document with Bates number 45.                           It is an email
13      from Shawna Powell to Jim Plowman, who is
14      Commonwealth attorney in Loudoun, correct?
15              A.    That's what it says.
16              Q.    Right.       And in this email on July 5th from
17      Ms. Powell, which you were copied on, it says,
18      "attached you'll find a report regarding noncitizen
19      registration and voting in Virginia.                           Also, I have
20      attached the list of noncitizens removed for
21      citizenship defects from Loudoun County's voter
22      rolls."      So this refreshes your recollection --
23              A.    Right.
24              Q.    -- that you, PILF, were sending lists of
25      individuals listed in Alien Invasion II to

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 305 of 343 PageID# 6972


                                                                          Page 304
 1      Commonwealth attorneys.
 2               A.   Right.
 3               Q.   Right.        And you sent it to a number of
 4      jurisdictions, correct?
 5               A.   I think we just did a document -- we
 6      discussed one where you listed those jurisdictions,
 7      or you provided me a document that listed a variety
 8      of jurisdictions.
 9               As a matter of fact, you've provided me a
10      number of documents that listed multiple
11      jurisdictions, Johnson 17, and we've already talked
12      about those -- or talked about some of them.
13                                  (PILF Exhibit 27 marked for
14                    identification: Email correspondence
15                    from (topmost) S Powell sent
16                    6/30/2017 with attachment
17                    PILF-ADAMS-0050984 - 0051022)
18               Q.   The court reporter is marking as Exhibit
19      27 an email to the Chesapeake Commonwealth's
20      attorney's office, right?
21               A.   Correct.
22               Q.   A copy of the report and the voter roll
23      cancellation list published in Alien Invasion II?
24               A.   No, that's not what it includes.
25               Q.   It says, "I have attached the list of

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 306 of 343 PageID# 6973


                                                                          Page 305
 1      noncitizens removed for citizenship defects from
 2      Chesapeake's voter rolls."
 3              A.   That's what the letter says, but you
 4      said -- what it includes as an attachment is the
 5      Cancellation - Declared Non-Citizen list --
 6              Q.   Right.
 7              A.   -- from the Department of Elections.
 8              Q.   Right.       And this is -- this is what was
 9      published in Alien Invasion II, correct?
10              A.   Well, it almost certainly was, but you
11      didn't ask that until just now.
12                                (PILF Exhibit 28 marked for
13                   identification: Email correspondence
14                   from (topmost) S Coplon sent
15                   6/30/2017
16                   PILF-ADAMS-0017960 - 0017961)
17              Q.   The court reporter has marked as Exhibit
18      28 the email with the Bates number 17960, and this is
19      actually a response from a Susie Coplon of the
20      Commonwealth attorney's office for Norfolk; is that
21      right?
22              A.   Right.
23              Q.   And in this email she is thanking you for
24      sending over the Alien Invasion report and the list
25      of noncitizens removed for citizenship defects from

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 307 of 343 PageID# 6974


                                                                              Page 306
 1      Norfolk's voter rolls for a period of time, correct?
 2              A.   That's right.
 3              Q.   Okay.      You can put that aside.
 4                                (PILF Exhibit 29 marked for
 5                   identification: Email correspondence
 6                   from (topmost) M Herring sent
 7                   7/7/2017
 8                   PILF-ADAMS-0017951 - 0017952)
 9              Q.   And here is an email that's been marked as
10      Exhibit 29 with the Bates number 17951.                       Do you see
11      that?
12              A.   Yes.
13              Q.   And this is an email response from Michael
14      Herring, Commonwealth attorney from Richmond City; is
15      that right?
16              A.   Right.
17              Q.   Acknowledging you sending over the Alien
18      Invasion II report and the list of individuals
19      removed from Richmond City's voter rolls, correct?
20              A.   No, it's not the list of people removed
21      from Richmond City's voter rolls.
22              Q.   "I have attached the list of noncitizens
23      removed for citizenship defects from Richmond City's
24      voter rolls."
25              A.   Well, you left that part out in your

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 308 of 343 PageID# 6975


                                                                          Page 307
 1      characterization --
 2              Q.   Well, what other list are you sending?
 3      Because this is what you published in Alien Invasion
 4      II.
 5              A.   You said these were people removed from
 6      the voter rolls.          There's a difference between -- you
 7      aren't asking a precise question.
 8                                (PILF Exhibit 30 marked for
 9                   identification: Email correspondence
10                   from (topmost) S Powell sent
11                   7/6/2017 with attachment
12                   PILF-ADAMS-0050275 - 0050848)
13              Q.   The court reporter has marked as Exhibit
14      30 a document beginning with Bates number 50275.
15              Do you see that?             It's an email from Shawna
16      Powell to Logan Churchwell.
17              A.   I see it.
18              Q.   And she says, "Logan, here is my list of
19      CAs."    That's Commonwealth attorneys, correct?
20              A.   Right.
21              Q.   "I'll follow up with them all again when I
22      return from vacation."
23              A.   That's what it says.
24              Q.   All right.          You can put that aside.
25              A.   Put it aside, did you say?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 309 of 343 PageID# 6976


                                                                                Page 308
 1              Q.   Put it aside, yes.
 2              Have you personally met with any Commonwealth
 3      attorneys regarding Alien Invasion II?
 4              A.   I don't believe I have.
 5              Q.   Have you met with any federal prosecutors
 6      with regard to Alien Invasion II?
 7              A.   Yes.
 8              Q.   What --
 9              A.   Well, I'm not sure, since you've
10      compressed it to II, I don't know if it's just II or
11      I or ... perhaps.           I mean, maybe you can rephrase the
12      question.
13              Q.   Have you met with any federal prosecutors
14      with regard to Alien Invasion II?
15              A.   Okay.      I cannot recall if it was related
16      to II, but it might have been II and it might have
17      been I and II.
18                                (PILF Exhibit 31 marked for
19                   identification: Email correspondence
20                   from (topmost) M Lytle sent
21                   5/30/2017
22                   PILF-ADAMS-0052723 - 0052724)
23              Q.   What's been marked as Exhibit 31 is a
24      document with the Bates number 52721.                         For the
25      record, this document was produced to us last night.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 310 of 343 PageID# 6977


                                                                            Page 309
 1              This is an email from you dated May 30th, at
 2      the beginning of the chain, to Mark Lytle; is that
 3      right?
 4              A.   The pronunciation is Lytle.
 5              Q.   Lytle, L-Y-T-L-E.                 Who is Mark Lytle?
 6              A.   I -- I cannot remember what the state is
 7      regarding the privilege agreement and whether or not
 8      this was in the agreement.
 9              Q.   Yes, it was.
10                   MR. DAVIS:          This is okay.
11              A.   Right.       Okay.       And your question was?
12              Q.   You emailed Mark Lytle on May 30th,
13      correct?
14              A.   May 30th, that's what the document says.
15              Q.   And the subject line is "Report"?
16              A.   It is.
17              Q.   And there's a link to PJ Media article
18      that you drafted about the Alien Invasion II report,
19      correct?
20              A.   Well, in my personal capacity I drafted a
21      PJ Media article.           So the use of the word "you" would
22      bleed into corporate issues, but, yes, that is an
23      article that I in my personal capacity drafted.
24              Q.   Okay.      And then Mr. Lytle asked, "When are
25      you free for lunch?"             And then you set, basically, a

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 311 of 343 PageID# 6978


                                                                              Page 310
 1      date and location, correct?
 2              A.    Well, we set a date.                  To answer your
 3      question about location, I'm not sure we actually --
 4              Q.    Okay.      Did you --
 5              A.    -- did.
 6              Q.    Did you meet with Mr. Lytle and talk about
 7      the Alien Invasion II report?
 8              A.    Well, again, you keep asking about
 9      Alien II.
10              Q.    Well, this is -- this is May 30th.
11              A.    Right, but it could have also been
12      Alien I.      I just don't remember.                    It could have been
13      both.
14              Q.    Okay.
15              A.    But so --
16              Q.    Did you meet with him and discuss your
17      Alien Invasion reports?
18              A.    Yes.
19              Q.    Did you provide him lists of individuals
20      that were included in either of the Alien Invasion
21      reports?
22              A.    Could I talk to my attorney for two
23      minutes?
24              Q.    Go off the record?
25              A.    Go off the record?

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 312 of 343 PageID# 6979


                                                                           Page 311
 1              Q.    Actually --
 2              A.    I don't have an answer for you.
 3              Q.    I have a question that's pending.
 4              A.    I know you do, but I don't have an answer
 5      for you.
 6              Q.    Okay.      You can talk to your attorney.
 7      We'll go off the record.
 8                    VIDEO SPECIALIST:                We are off the record,
 9      5:24.
10              (Proceedings recessed)
11                    VIDEO SPECIALIST:                We are on the record,
12      5:28.
13      BY MR. TEPE:
14              Q.    Mr. Adams, the question pending before you
15      asked to go talk to your attorney was, did you
16      provide Mr. Lytle lists of individuals that were
17      included in either of the invasion reports?
18              A.    The answer is yes.                 And the reason I asked
19      to talk to my attorneys is I was unaware of the
20      particulars of the privilege agreement that you had.
21              Q.    Fair enough.            What else did you discuss
22      with Mr. Lytle?
23              A.    Well, we discussed a wide range of things,
24      including how people get on the voter rolls who are
25      not citizens, my analysis of what the defects are in

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 313 of 343 PageID# 6980


                                                                                      Page 312
 1      the system, as we currently understood them at that
 2      time, avenues that could be explored at the DOJ to
 3      enforce federal laws related to noncitizen voting,
 4      the investigative procedures that would be utilized
 5      by the department to look into these issues, the
 6      nature of the administrative procedures that resulted
 7      in noncitizens getting on the rolls.                            There was a
 8      wide variety of issues.
 9              Q.   And you advocated to him that some of the
10      individuals listed in Alien Invasion reports be
11      prosecuted.
12              A.   No.     What I advocated -- no.                      See you --
13      there's a recurring mischaracterization of the
14      evidence in your question.
15              Q.   It's a question.                  You can dispute it, if
16      you want.
17              A.   Well, it's an incorrect one.                         What I
18      advocated to him was the department undertake a
19      thorough review of this information, considering the
20      fact that they were well-placed to overcome the
21      shortcomings that a private organization faced in
22      trying to get to the bottom of this problem.
23              The department and the administration broadly
24      had access to immigration records, citizenship
25      applications, DHS files, INS files.                            They could

                           TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 314 of 343 PageID# 6981


                                                                           Page 313
 1      quickly and easily obtain voter records from the
 2      Commonwealth election officials, all done relatively
 3      surreptitiously without the voters even being aware
 4      of the process.
 5              And, frankly, I was somewhat relieved that --
 6      I believed that there is a genuine way to do this
 7      that protects voting rights and protects everybody
 8      involved.
 9              Q.   Did you tell Mr. Lytle that, despite your
10      report saying there's 5,556 noncitizens, that
11      actually some number of them are actually citizens?
12              A.   Right.       What I said to him is that the
13      usual suspects who don't want anybody talking about
14      noncitizens on the voter rolls are very incensed and
15      animated about this report.                    It's in -- responsive to
16      your question.
17              Q.   No, it's not.            It's totally not
18      responsive.
19              A.   Well, if I might have the opportunity to
20      get to it.
21              And I said, so what you're going to find is
22      there may be some people who are ultimately citizens,
23      but you will have the ability to determine that in
24      ways that nobody else will.                    And I explained why it
25      was that people dislike this report because it was

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 315 of 343 PageID# 6982


                                                                                   Page 314
 1      the first step at trying to analyze what the problem
 2      is.
 3              Q.    Right, because the individuals listed in
 4      Exhibit 1 are not actual lists of noncitizens; it's a
 5      list of people who were canceled from voter rolls for
 6      potentially not being noncitizens.
 7              A.    No, you're --
 8                    MR. DAVIS:         Stop a second.               I'm going to
 9      object.      It's argumentative and repetitive.
10              A.    And also inaccurate.                 That is not
11      accurate.      The list of people in Exhibit 1 are
12      declared noncitizens by the Commonwealth and for all
13      the other reasons that I testified throughout this
14      deposition could be relied on as declared
15      noncitizens.
16              Q.    So the answer is yes, you did tell Mr.
17      Lytle that some of the people listed are likely
18      citizens, correct?
19              A.    No, that's not what I said nor did I
20      testify to that.          What I said was --
21              Q.    Okay.     Let me ask you --
22              A.    Can I answer the question?                      I'm sorry.
23              What I said was that there were potential of
24      noncitizens here, but they would be able to easily
25      overcome false-positives because of the vast array of

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 316 of 343 PageID# 6983


                                                                          Page 315
 1      data they had available.
 2              Q.    So you told Mr. Lytle that the individuals
 3      listed in Alien Invasion II, Exhibit 1, are
 4      potentially -- includes potentially citizens.
 5              A.    But more likely they are noncitizens.
 6              Q.    Did you also tell him that you've --
 7      strike that.
 8              Did you meet with any other federal
 9      prosecutors besides Mr. Lytle?
10              A.    I did not have a meeting with other
11      federal prosecutors, at least none that I remember
12      sitting here right now.
13                                 (PILF Exhibit 32 marked for
14                    identification: Email correspondence
15                    from (topmost) C Adams sent
16                    11/3/2016 PILF-ADAMS-0046297)
17              Q.    This is a document marked as Exhibit 32,
18      Bates number 46297.             It's an email you sent on
19      November 3rd, 2016, correct, to Ms. Powell?
20              A.    Right.
21              Q.    And here you're looking for a copy of
22      Alien Invasion I, right?
23              A.    Yes.
24              Q.    And you say, "I want to put it in the
25      hands of the DOJ lawyer who would prosecute these

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 317 of 343 PageID# 6984


                                                                                 Page 316
 1      people, and is a friend of mine."                         Do you see that?
 2              A.    I see that.
 3              Q.    Who is your friend?
 4              A.    Mr. Lytle.
 5              Q.    Okay.      And so did you meet with him in
 6      November of 2016?
 7              A.    I don't believe so.                  I might have.
 8              Q.    And --
 9              A.    Well, wait, strike that answer.
10              There is a high degree of probability that I
11      had conversations with Mr. Lytle in November of '16.
12              Q.    A high degree of probability that you did
13      have conversations with Ms. Lytle --
14              A.    Mister.
15              Q.    -- Mr. Lytle in November, right?
16              A.    Correct.
17                                 (PILF Exhibit 33 marked for
18                    identification: Email correspondence
19                    from (topmost) S Powell sent
20                    11/21/2016 with attachment
21                    PILF-ADAMS-0013344 - 0013404)
22              Q.    This has been marked as Exhibit 33.                       At
23      the end of this email you say, "I am talking to U.S.
24      attorney in charge of prosecuting them early
25      afternoon do so as soon as possible.                          Thanks.   Very

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 318 of 343 PageID# 6985


                                                                             Page 317
 1      important."       Do you see that?
 2              A.    Exhibit 33 is consistent with the
 3      testimony I just gave, and in fact refreshes my
 4      recollection that I was talking to Mr. Lytle.
 5              Q.    Right.       So you had a meeting with
 6      Mr. Lytle in November of 2016, right?
 7              A.    It doesn't say that, does it?                   If it does,
 8      please direct me to that.
 9              Q.    Well, it says in the middle, "I'm meeting
10      with EDVA USA office," 9:55 a.m.
11              A.    I'm not meeting with -- right.                   Right, but
12      that -- that refers to a future event.
13              Q.    And so you were asking for the list of
14      records, excuse me, the records with the list of
15      individuals who had been canceled, correct, for that
16      meeting?
17              A.    No, I was asking for the list of declared
18      noncitizens for that meeting.                      Remember, the list of
19      cancellations is much larger than just noncitizen
20      cancellations.
21              Q.    Do you recall any other meetings with
22      federal prosecutors other than the one after Alien
23      Invasion II and the one in November after Alien
24      Invasion I?
25              A.    Well, okay, there is a high degree of

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 319 of 343 PageID# 6986


                                                                            Page 318
 1      probability that I spoke with Mr. Lytle throughout
 2      that entire period.
 3              Q.    So there's a bunch of communications
 4      you've had with Mr. Lytle.
 5              A.    I would say so, yes.
 6                                 (PILF Exhibit 34 marked for
 7                    identification: Email correspondence
 8                    from (topmost) N Johnson sent
 9                    9/30/2016 PILF-ADAMS-0005422)
10              Q.    Did you meet with or correspond with any
11      other -- strike that.
12              Did you have communications with any other
13      federal prosecutor other than Mr. Lytle about Alien
14      Invasion reports?
15              A.    Well, depends on how you define
16      prosecutor.       An AUSA, no.
17              Q.    The court reporter is handing you what's
18      been marked as 34, Exhibit 34.                      It's a document with
19      the Bates number 5422.                I want to direct --
20              A.    Okay.
21              Q.    I want to direct your attention to your
22      email of September 30th at 3:21 p.m.
23              A.    What is this?             It says "Adams Philly
24      edit."
25              Q.    The one, two, three, four ... fourth

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 320 of 343 PageID# 6987


                                                                                  Page 319
 1      paragraph.
 2              A.    Right.
 3              Q.    Right, and this is September 30.                        You're
 4      referring to the Alien Invasion I report, right?
 5              A.    Well, I don't think anything was out yet.
 6              Q.    Right, because this is -- this is
 7      September 30.        You were still editing it at this
 8      time.
 9              A.    Correct.
10              Q.    Right.       And you said, Johnson says,
11      "Thanks.      I will give it another proof and send the
12      full PDF back," right?
13              A.    Right.
14              Q.    And then in the fourth paragraph of the
15      underlying email you said, "I notice there are no
16      names of the matches," and that's --
17              A.    This doesn't refer to Virginia.
18              Q.    Okay.      In this paragraph you refer to "I
19      am going to deliver this to a good friend who does
20      the public corruption prosecutions at EDVA for DOJ."
21              A.    That's what it says.
22              Q.    "I can give him the list separately."
23              A.    It says that.
24              Q.    Right.       So this is the Alien Invasion
25      report, correct, Alien Invasion I?                            That's what you

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 321 of 343 PageID# 6988


                                                                                Page 320
 1      were working on that day.
 2              A.   Well, hold on.             Let me read this.
 3              I'm going to deliver this to a good friend ...
 4      this probably would refer to Alien Invasion I after
 5      it was published.
 6              Q.   Right.       And so what you were discussing
 7      here is how the report itself, what you were
 8      publishing, did not match names of people who were
 9      canceled with those who -- with their voter history
10      essentially, right?
11              A.   I don't think it says that.                      Where do you
12      see that?
13              Q.   It says --
14              A.   I notice there are no names of the
15      matches.     That's about True the Vote ...
16              Q.   No, Mr. Adams, you're saying here, "that's
17      good and bad.        Good because it insulates us from a
18      personalized false-positive.                    Bad because it makes it
19      harder to move the report as a self-contained
20      prosecution guide."
21              A.   Right.
22              Q.   And then you say, "I am going to deliver
23      this to a good friend," right?
24              A.   Okay.      This is referring to -- now that
25      I've had a chance to look at this -- this refers to

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 322 of 343 PageID# 6989


                                                                              Page 321
 1      the voter history matches.
 2              Q.   Exactly.        That's what I said.
 3              A.   Okay.
 4              Q.   And so your intention was for Alien
 5      Invasion -- the Alien Invasion reports to be
 6      self-contained prosecution guides, right?
 7              A.   That's an overstatement of what we
 8      intended.      Let me -- I've testified to this a couple
 9      of times during this deposition.                       Let me explain what
10      this means, if that's what you're asking.                       Is that
11      the pending question?
12              Q.   The pending question is, your intention
13      was for Alien Invasion reports to be self-contained
14      prosecution guides, using the language you use here
15      in this email.
16              A.   No.
17              Q.   No?     That wasn't your intention?
18              A.   I just answered that.
19              Q.   Okay.      How much money did PILF raise as a
20      result of solicitations using the Alien Invasion I
21      reports?
22              A.   Let the -- you have someone coming in.
23              Q.   You can answer the question.
24              A.   Next to nothing, as far as I know.
25              Q.   You did frequently refer to Alien Invasion

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 323 of 343 PageID# 6990


                                                                                    Page 322
 1      I in your fundraising correspondence, correct?
 2              A.   I don't know about what you mean by
 3      "frequently."        More than once?               Yes.       Frequently?
 4      Vague.     If you have a number to attach to your
 5      question, I can attempt to answer it.
 6              Q.   Well, my question is:                   How many times did
 7      you refer to the Alien Invasion reports in
 8      fundraising solicitations?
 9                                (PILF Exhibit 35 marked for
10                   identification: Email correspondence
11                   from (topmost) Public Interest Legal
12                   sent 9/11/2017
13                   PILF-ADAMS-0017882 - 0017886
14                   PILF-ADAMS-0049764 - 0049765)
15                   MR. DAVIS:          Can I get a copy of that?
16              Q.   Mr. Adams, how many times?
17              A.   I'm waiting for my counsel to get a copy.
18      You didn't give him a copy.                    I'm letting him see it.
19              Okay.    Probably about a dozen, maybe more.                        It
20      was totally ineffective, though, because we didn't
21      seem to raise any money related to the Alien Invasion
22      reports that I can credit.
23              Q.   But that is an example of a fundraising
24      solicitation.        This is Exhibit 35.
25              A.   That is an example of a failed attempt at

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 324 of 343 PageID# 6991


                                                                                  Page 323
 1      fundraising off of the Alien Invasion reports.
 2              Strike that answer.               It's not.           It's relating
 3      to New Jersey.        "Report:          Noncitizens discovered in
 4      New Jersey voter registration system."                          That's
 5      Exhibit 35.
 6              Q.   Right.       And on Exhibit 35 on the third
 7      page, "Garden State Gotcha follows PILF's previous
 8      work to quantify the number of voters canceled for
 9      citizenship defects in Virginia.                       The Public Interest
10      Legal Foundation found more than 5,500 cases."                           And
11      there's a link there to the report, correct?
12              A.   Twenty-five words on a four-page document
13      refer to that -- 26, if you count the next paragraph.
14                                (PILF Exhibit 36 marked for
15                   identification: Email correspondence
16                   from (topmost) C Adams sent
17                   11/30/2017
18                   PILF-ADAMS-0017707 - 0017710)
19              Q.   What I've handed -- what's been handed to
20      you now as Exhibit 36 is a document with the Bates
21      number 177707.        This is another fundraising
22      solicitation, correct?
23              A.   Right.       This is -- Exhibit 36 is a
24      fundraising solicitation.
25              Q.   And on the second page of this

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 325 of 343 PageID# 6992


                                                                              Page 324
 1      solicitation you refer to your work on Virginia,
 2      correct?      You say this work revealed more than 5,500
 3      cases of alien registrants, right?
 4              A.    Yes.
 5              Q.    You can put that document aside.
 6                                 (PILF Exhibit 37 marked for
 7                    identification: Email correspondence
 8                    from (topmost) C Adams sent
 9                    12/20/2017
10                    PILF-ADAMS-0017698 - 0017702)
11              Q.    The court reporter has marked as Exhibit
12      37 an email chain, Bates number 17698.                        This is from
13      December of 2017.            Do you see that?
14              A.    I have Exhibit 37.
15              Q.    And as part of the email solicitation,
16      there is a reference, a bullet to the May 2017 Alien
17      Invasion report, correct?
18              A.    Give me a moment to read this, please.
19              Okay.     On the third page it first mentions
20      the --
21              Q.    Well, it's --
22              A.    -- the Virginia --
23              Q.    The first two pages are just sort of email
24      traffic, right?          And on the first page of the actual
25      solicitation there is a bullet that says that PILF

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 326 of 343 PageID# 6993


                                                                                   Page 325
 1      found 5,556 voters removed by the Commonwealth of
 2      Virginia as, quote, noncitizens.
 3              A.   Yes, that's accurate.
 4              Q.   Right?       "This research followed an initial
 5      October 2016 sampling that yielded one thousand
 6      noncitizens," right?
 7              A.   That's accurate.
 8              Q.   And there are links to both those reports
 9      there, right?
10              A.   I'm not sure if that's what the links are.
11      There appears to be a hyperlink, but it doesn't
12      necessarily go to the report.                    It could go to an
13      article about the report.                 There's a variety of other
14      possibilities.        I didn't study all the hyperlinks in
15      the 52,000 pages.
16                                (PILF Exhibit 38 marked for
17                   identification: Email correspondence
18                   from (topmost) C Adams sent
19                   8/27/2018
20                   PILF-ADAMS-0018554 - 0018558)
21              Q.   The court reporter has marked as Exhibit
22      38 a document with the Bates number 18554.                          This is
23      another email solicitation, correct?                          It's dated
24      August 27, 2018.
25              A.   Right.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 327 of 343 PageID# 6994


                                                                           Page 326
 1              Q.   And it talks about the release of Safe
 2      Spaces, right?
 3              A.   "Today PILF leased Safe Spaces," right.
 4              Q.   And at the end of it, it says, "Safe
 5      Spaces follows the Foundation's previous reports
 6      studying noncitizen voter participation in Allegheny
 7      County, Pennsylvania, New Jersey and Virginia," and
 8      there's a hyperlink on Virginia, correct?
 9              A.   That's what it says.
10                   VIDEO SPECIALIST:                 Excuse me, gentlemen.
11      We've hit seven hours.               I don't know if we have to
12      have a hard stop.
13              Q.   PILF also --
14                   MR. DAVIS:          This is the last question
15      we're going to entertain.                 You got a seven-hour rule.
16                   MR. TEPE:         Yes, and also the rule is that
17      the witness is supposed to be prepared to answer
18      questions.
19                   MR. DAVIS:          And also we would expect the
20      attorney not to ask repetitive and argumentative
21      questions.      So we can take that up at another date,
22      but we're done for today.
23                   MR. TEPE:         Okay.
24              Q.   How much money has PILF raised through
25      solicitations invoking the lawsuit brought by

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 328 of 343 PageID# 6995


                                                                             Page 327
 1      Plaintiffs in this case?
 2              A.   Next to nothing.
 3                   MR. TEPE:         We're going to keep this
 4      deposition open.          Bill, we can talk about it
 5      afterwards, but that's --
 6                   MR. DAVIS:          Our point is it's done, but,
 7      you know, we can address that at the appropriate time
 8      and in the appropriate forum.
 9                   MR. TEPE:         Do you have any questions?
10                   MR. DAVIS:          I do not.
11                   MR. TEPE:         Okay.
12                   MR. DAVIS:          And we will read.
13              Q.   Oh, there is actually one other issue.
14              Mr. Adams, if you don't mind --
15              A.   Do you want to ask me another question?
16                   MR. DAVIS:          Are we on the record?
17                   VIDEO SPECIALIST:                 I haven't turned it
18      off.
19                   MR. DAVIS:          We should be off the record.
20              Q.   Okay.      No, there's one question for the
21      record, because there was a question asked that we
22      didn't get a direct answer on.
23              Mr. Adams, you have no engagement or retention
24      letter with Skadden Arps, correct?
25              A.   I've asked and answered.

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 329 of 343 PageID# 6996


                                                                                 Page 328
 1                    MR. DAVIS:           "You" being PILF?
 2                    MR. TEPE:          PILF or Mr. Adams.
 3                    MR. DAVIS:           I think he has asked and
 4      answered that.
 5                    MR. TEPE:          No, he didn't actually provide
 6      --
 7                    MR. DAVIS:           He said there's no written
 8      engagement letter.
 9               Q.   Is that your answer?
10               A.   That's my answer.
11                    MR. TEPE:          Thank you.             We can go off.
12                    VIDEO SPECIALIST:                 We're off the record,
13      5:51.
14      //
15                    (The deposition of 30(b)(6) designee J.
16      Christian Adams adjourned at 5:51 p.m.)
17      //
18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 330 of 343 PageID# 6997


                                                                          Page 329
 1                       ACKNOWLEDGMENT OF DEPONENT
 2

 3                  I, J. Christian Adams, as PILF 30(b)(6)
 4      designee, do hereby acknowledge that I have read and
 5      examined the foregoing testimony and that the same is
 6      a true, correct and complete transcription of the
 7      testimony given by me, with the exception of the
 8      noted corrections, if any, appearing on the attached
 9      errata page(s).
10       __________               ____________________________
11       DATE                     J. Christian Adams
12

13

14      Subscribed and sworn to before me this _____ day of
15      _____________________, 20_____                     .
16      ___________________________________ (Notary Public)
17      My Commission expires: _______________________
18

19

20

21      [SEAL]
22

23

24

25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 331 of 343 PageID# 6998


                                                                          Page 330
 1                            C E R T I F I C A T E
 2

 3                   I, LINDA S. KINKADE, Registered Diplomate
 4      Reporter, Certified Realtime Reporter, Registered
 5      Merit Reporter, Certified Shorthand Reporter, and
 6      Notary Public, do hereby certify that prior to the
 7      commencement of examination the deponent herein was
 8      duly sworn by me to testify truthfully under penalty
 9      of perjury.
10              I FURTHER CERTIFY that the foregoing is a true
11      and accurate transcript of the proceedings as
12      reported by me stenographically to the best of my
13      ability.
14              I FURTHER CERTIFY that I am neither counsel
15      for nor related to nor employed by any of the parties
16      to this case and have no interest, financial or
17      otherwise, in its outcome.
18              IN WITNESS WHEREOF, I have hereunto set my
19      hand and affixed my notarial seal this 21st day of
20      April 2019.
21              My commission expires:                  July 31, 2022
22

23      _______________________________
24      LINDA S. KINKADE
        NOTARY PUBLIC IN AND FOR
25      THE DISTRICT OF COLUMBIA

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 332 of 343 PageID# 6999


                                                                          Page 331
 1                                   E X H I B I T S
 2

 3    PILF EXHIBITS          DESCRIPTION                                 PAGE
 4    PILF Exhibit 1         Plaintiffs' Amended Rule .......                 7
 5                           30(b)(6) Notice to Take
 6                           Deposition of Public Interest
 7                           Legal Foundation
 8    PILF Exhibit 2         ActRight Legal Foundation ......               12
 9                           letter dated 7/17/2014
10                           PILF-ADAMS-0020792 - 20858
11    PILF Exhibit 3         Filing re charitable ...........               15
12                           organization status
13                           PILF-ADAMS-0021095 - 0021147
14    PILF Exhibit 4         Email correspondence from ......               16
15                           (topmost) CMitchell sent
16                           3/30/2016 with attachment
17                           PILF-ADAMS-0018345 - 0018373
18    PILF Exhibit 5         PILF letter dated 1/14/2016 ....               30
19                           PILF-ADAMS-0027092 - 0027094
20    PILF Exhibit 6         Email correspondence from ......               52
21                           (topmost) N Johnson dated
22                           9/13/2016 with attachment
23                           PILF-ADAMS-0003265 - 0003277
24

25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 333 of 343 PageID# 7000


                                                                          Page 332
 1    PILF Exhibit 7           Email correspondence from .....              57
 2                             (topmost) C Adams sent
 3                             8/5/2016
 4                             PILF-ADAMS-0000654 - 657
 5    PILF Exhibit 8           Email correspondence from .....              68
 6                             (topmost) N Johnson sent
 7                             8/17/2016 with attachment
 8                             PILF-ADAMS-0008942 - 0008989
 9    PILF Exhibit 9           Email correspondence from .....             102
10                             (topmost) C Adams sent
11                             9/29/2016 with attachment
12                             PILF-ADAMS-0014015 - 0014033
13    PILF Exhibit 10          Email correspondence from .....             103
14                             (topmost) D Palmer sent
15                             9/30/2016 with attachment
16                             PILF-ADAMS-0013933 - 0013951
17    PILF Exhibit 11          Email correspondence from .....             105
18                             (topmost) N Johnson sent
19                             9/30/2016 with attachment
20                             PILF-ADAMS-0005444 - 0005586
21    PILF Exhibit 12          Email correspondence from .....             106
22                             (topmost) C Adams sent
23                             9/30/2016 with attachment
24                             PILF-ADAMS-0013698 - 0013718
25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 334 of 343 PageID# 7001


                                                                          Page 333
 1    PILF Exhibit 13          Email correspondence from .....             107
 2                             (topmost) N Johnson sent
 3                             9/30/2016 with attachment
 4                             PILF-ADAMS-0005278 - 0005421
 5    PILF Exhibit 14          Email correspondence from .....             113
 6                             (topmost) N Johnson sent
 7                             6/28/2016 with attachment
 8                             PILF-ADAMS-0007211 - 0007214
 9    PILF Exhibit 15          Email correspondence from .....             212
10                             (topmost) D Moorman sent
11                             2/15/2017 with attachment
12                             PILF-ADAMS-0013464 - 0013471
13    PILF Exhibit 16          Email correspondence from .....             215
14                             (topmost) D Moorman sent
15                             2/16/2017 with attachment
16                             PILF-ADAMS-0013091 - 0013109
17    PILF Exhibit 17          Email correspondence from .....             230
18                             (topmost) W Latham sent
19                             2/2/2017 with attachment
20                             PILF-ADAMS-0016622 - 0016642
21    PILF Exhibit 18          Email correspondence from .....             236
22                             (topmost) N Johnson sent
23                             2/2/2017 with attachment
24                             PILF-ADAMS-0009178 - 0009197
25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 335 of 343 PageID# 7002


                                                                          Page 334
 1    PILF Exhibit 19          Email correspondence from .....             238
 2                             (topmost) N Johnson sent
 3                             2/7/2017
 4                             PILF-ADAMS-0009170 - 0009172
 5    PILF Exhibit 20          Letter from Kim McKiernan, ....             244
 6                             VREO with attachment
 7                             PILF-ADAMS-0019100 - 0019105
 8    PILF Exhibit 21          Email correspondence from .....             253
 9                             (topmost) C Adams dated
10                             2/1/2017
11                             PILF-ADAMS-0006337 - 0006340
12    PILF Exhibit 22          Email correspondence from .....             261
13                             (topmost) N Johnson sent
14                             2/1/2017
15                             PILF-ADAMS-0009200 -0009202
16    PILF Exhibit 23          Email correspondence from .....             269
17                             (topmost)
18                             a@electionlawcenter.com sent
19                             5/20/2017
20                             PILF-ADAMS-0000043 - 0000044
21    PILF Exhibit 24          Email correspondence from .....             285
22                             (topmost) L Churchwell sent
23                             5/25/2017
24                             PILF-ADAMS-0000241 - 0000246
25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 336 of 343 PageID# 7003


                                                                          Page 335
 1    PILF Exhibit 25          Email correspondence from .....             299
 2                             (topmost) S Powell sent
 3                             7/5/2017
 4                             PILF-ADAMS-0000022 - 0000028
 5    PILF Exhibit 26          Email correspondence from .....             303
 6                             (topmost) S Powell sent
 7                             7/5/2017 with attachment
 8                             PILF-ADAMS-0000045 - 0000087
 9    PILF Exhibit 27          Email correspondence from .....             304
10                             (topmost) S Powell sent
11                             6/30/2017 with attachment
12                             PILF-ADAMS-0050984 - 0051022
13    PILF Exhibit 28          Email correspondence from .....             305
14                             (topmost) S Coplon sent
15                             6/30/2017
16                             PILF-ADAMS-0017960 - 0017961
17    PILF Exhibit 29          Email correspondence from .....             306
18                             (topmost) M Herring sent
19                             7/7/2017
20                             PILF-ADAMS-0017951 - 0017952
21    PILF Exhibit 30          Email correspondence from .....             307
22                             (topmost) S Powell sent
23                             7/6/2017 with attachment
24                             PILF-ADAMS-0050275 - 0050848
25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 337 of 343 PageID# 7004


                                                                          Page 336
 1    PILF Exhibit 31          Email correspondence from .....             308
 2                             (topmost) M Lytle sent
 3                             5/30/2017
 4                             PILF-ADAMS-0052723 - 0052724
 5    PILF Exhibit 32        Email correspondence from ......              315
 6                           (topmost) C Adams sent
 7                           11/3/2016
 8                           PILF-ADAMS-0046297
 9    PILF Exhibit 33        Email correspondence from ......              316
10                           (topmost) S Powell sent
11                           11/21/2016 with attachment
12                           PILF-ADAMS-0013344 - 0013404
13    PILF Exhibit 34        Email correspondence from ......              318
14                           (topmost) N Johnson sent
15                           9/30/2016
16                           PILF-ADAMS-0005422
17    PILF Exhibit 35        Email correspondence from ......              322
18                           (topmost) Public Interest
19                           Legal sent 9/11/2017
20                           PILF-ADAMS-0017882 - 0017886
21                           PILF-ADAMS-0049764 - 0049765
22    PILF Exhibit 36        Email correspondence from ......              323
23                           (topmost) C Adams sent
24                           11/30/2017
25                           PILF-ADAMS-0017707 - 0017710

                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 338 of 343 PageID# 7005


                                                                          Page 337
 1    PILF Exhibit 37        Email correspondence from ......              324
 2                           (topmost) C Adams sent
 3                           12/20/2017
 4                           PILF-ADAMS-0017698 - 0017702
 5    PILF Exhibit 38        Email correspondence from ......              325
 6                           (topmost) C Adams sent
 7                           8/27/2018
 8                           PILF-ADAMS-0018554 - 0018558
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 339 of 343 PageID# 7006


                                                                          Page 338
 1                       E X H I B I T S (continued)
 2    JOHNSON EXHIBITS           DESCRIPTION                             PAGE
 3    Johnson Exhibit 2          Email correspondence from               61
 4                               (topmost) N Johnson sent
 5                               8/16/2016 with attachments
 6                               PILF-ADAMS-0009064 - 9135
 7    Johnson Exhibit 3          Email correspondence from               78
 8                               (topmost) C Adams sent
 9                               8/16/2016
10                               PILF-ADAMS-0046537 - 0046538
11    Johnson Exhibit 6          Email correspondence from               98
12                               (topmost) N Johnson sent
13                               9/23/2016
14                               PILF-ADAMS-0014107 - 0014113
15    Johnson Exhibit 7          Email correspondence from               95
16                               (topmost) N Johnson sent
17                               9/29/2016 with attachment
18                               PILF-ADAMS-0005621 - 0005636
19    Johnson Exhibit 8          Email correspondence from               100
20                               (topmost) N Johnson sent
21                               9/29/2016 with attachment
22                               PILF-ADAMS-0005601 - 0005620
23

24

25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 340 of 343 PageID# 7007


                                                                          Page 339
 1    Johnson Exhibit 9            Email correspondence from               108
 2                                 (topmost) N Johnson sent
 3                                 9/30/2016 with attachment
 4                                 PILF-ADAMS-0004985 - 0005128
 5    Johnson Exhibit 10           Alien Invasion in Virginia |            117
 6                                 The discovery and coverup of
 7                                 noncitizen registration and
 8                                 voting | September 30, 2016
 9                                 with attachments
10    Johnson Exhibit 11           Alien Invasion II                       154
11    Johnson Exhibit 16           Email correspondence to                 277
12                                 (topmost) C Adams sent
13                                 6/19/2017
14                                 PILF-ADAMS-0000210
15    Johnson Exhibit 17           Email correspondence from               296
16                                 (topmost) N Johnson sent
17                                 5/26/2017 with attachment
18                                 PILF-ADAMS-0000782 - 0000784
19    Johnson Exhibit 18           Email correspondence from               302
20                                 (topmost) N Johnson sent
21                                 6/27/2017
22                                 PILF-ADAMS-0000732 - 0000733
23

24

25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 341 of 343 PageID# 7008


                                                                          Page 340
 1    Johnson Exhibit 27           Email correspondence from               282
 2                                 (topmost) N Johnson sent
 3                                 3/28/2017
 4                                 PILF-ADAMS-0001979 - 0001980
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 342 of 343 PageID# 7009


                                                                          Page 341
 1                       E X H I B I T S (continued)
 2    VVA EXHIBITS           DESCRIPTION                                 PAGE
 3    VVA Exhibit 5          VVA letter dated 1/25/2016 to               35
 4                           A Leider
 5    VVA Exhibit 6          Office of Voter Registration                39
 6                           and Elections letter dated
 7                           2/9/2016 to R George
 8    VVA Exhibit 7          Thompson McMullan letter dated              44
 9                           8/10/2016
10                           PILF-ADAMS-0000637 - 0000641
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                           TSG Reporting - Worldwide   877-702-9580
Case 1:18-cv-00423-LO-IDD Document 181-5 Filed 06/14/19 Page 343 of 343 PageID# 7010


                                                                              Page 342
 1                              WITNESS ERRATA SHEET
 2     REF. NO. 158969                                      Page 1 of _____
 3     NAME OF CASE: LULAC vs. PILF
 4     DATE OF DEPOSITION: Thursday, April 18, 2019
 5     PLEASE INSERT REASON FOR CHANGE:
 6                    1.    To clarify the record.
                      2.    To conform to the facts.
 7                    3.    To correct a transcription error.
 8      Page                Line                        Reason No.
 9      From ___________________ to __________________
10      Page                Line                        Reason No. _______
11      From __________________                  to __________________
12      Page                Line                        Reason No.
13      From __________________                  to __________________
14      Page                Line                        Reason No.
15      From __________________                  to __________________
16      Page                Line                        Reason No.
17      From __________________                  to __________________
18      Page                Line                        Reason No.
19      From __________________                  to __________________
20

21

22     SIGNED: _________________________ DATE: ___________
23     (Signature of J. Christian Adams)
24

25


                           TSG Reporting - Worldwide   877-702-9580
